Exhibit 10.2

Execution Version

SIXTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT

THIS SIXTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT (this “Amendment”) is
entered into effective as of June 15, 2017 (the “Sixth Amendment Effective
Date”), among LONESTAR RESOURCES AMERICA INC., a Delaware corporation
(“Borrower”), the Guarantors party hereto, CITIBANK, N.A., a national banking
association, as administrative agent (in such capacity, the “Administrative
Agent”) and as issuing bank (in such capacity, the “Issuing Bank”), the
financial institutions executing this Amendment as Lenders (as defined in the
Credit Agreement described herein, as amended hereby) (including the undersigned
New Lender (as defined below)).

R E C I T A L S

A.    The Borrower, the financial institutions party thereto from time to time
(the “Existing Lenders”) and Administrative Agent are parties to a Credit
Agreement dated as of July 28, 2015, as amended or otherwise modified by a
Limited Consent and Waiver dated as of October 7, 2015, a First Amendment to
Credit Agreement dated as of April 29, 2016, a Second Amendment to Credit
Agreement dated as of May 19, 2016, a Third Amendment to Credit Agreement dated
as of July 22, 2016, a Fourth Amendment to Credit Agreement dated as of
November 23, 2016, and a Fifth Amendment to Credit Agreement and Limited Waiver
dated as of December 29, 2016 (as so amended or otherwise modified prior to the
date hereof, the “Credit Agreement”).

B.    The Borrower has advised the Administrative Agent that the Parent (as
defined in the Credit Agreement, as amended hereby), has entered into (i) the
Marquis Purchase Agreement (as defined in the Credit Agreement, as amended
hereby) and (ii) the Battlecat Purchase Agreement (as defined in the Credit
Agreement, as amended hereby; together with the Marquis Purchase Agreement, the
“Purchase Agreements” and each a “Purchase Agreement”), pursuant to which the
Parent intends to acquire all of the “Assets” (as defined in each Purchase
Agreement, collectively, the “Lonestar Assets”) and contribute, assign, or
otherwise transfer, or cause Battlecat and Marquis, as applicable, to assign or
otherwise transfer, the Assets to the Borrower and/or its Subsidiaries.

C.    The Borrower has advised the Administrative Agent and the Lenders that the
Borrower intends to finance the acquisition of the Lonestar Assets, in part,
with the proceeds of Loans.

D.    The Borrower has requested that (a) JPMorgan Chase Bank, N.A. (the “New
Lender”) become a Lender under the Credit Agreement, as amended hereby, with a
Commitment in an amount set forth opposite such New Lender’s name on Annex I of
the Credit Agreement, as amended hereby and (b) the Lenders (including the New
Lender) (i) increase the Borrowing Base to $160,000,000 and (ii) make certain
other amendments to the Credit Agreement, each as set forth below.

E.    Texas Capital Bank, N.A. (the “Exiting Lender”) has requested to exit the
credit facility evidenced by the Credit Agreement.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.    Same Terms.

(a)    All terms used herein which are defined in the Credit Agreement, as
amended hereby, shall have the same meanings when used herein, unless the
context hereof otherwise



--------------------------------------------------------------------------------

requires or provides. In addition, (i) all references in the Loan Documents to
the “Agreement” shall mean the Credit Agreement, as amended by this Amendment,
as the same shall hereafter be amended or otherwise modified from time to time,
and (ii) all references in the Loan Documents to the “Loan Documents” shall mean
the Loan Documents, as amended by this Amendment, as the same shall hereafter be
amended or otherwise modified from time to time.

(b)    Section 1.04 of the Credit Agreement (as amended hereby) is hereby
incorporated herein mutatis mutandis.

2.    Joinder of New Lender; Exiting Lender; and Reallocation of Commitments.

(a)    Joinder of New Lender.

(i)    The New Lender hereby joins, becomes a party to, and agrees to comply
with and be bound by the terms and conditions of the Credit Agreement, as
amended hereby, as a Lender thereunder and under each and every other Loan
Document to which any Lender is required to be bound by the Credit Agreement, as
amended hereby, in each case to the same extent as if the New Lender was an
original signatory thereto.

(ii)    Each of the parties hereto hereby agrees and confirms that after giving
effect to this Amendment the Exiting Lender’s Commitment shall be $0, its
commitments to lend and all obligations under the Credit Agreement shall be
terminated, and the Exiting Lender shall cease to be a Lender for all purposes
under the Loan Documents (other than in respect of any terms and conditions of
the Credit Agreement (including, without limitation, Section 12.03 of the Credit
Agreement), which by their terms survive any cancellation of commitments,
repayment in full of any obligations or the termination of any existing Loan
Document).

(b)    Representations and Warranties of New Lender. The New Lender hereby:
(i) represents and warrants that (A) it has full power and authority, and has
taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, as amended hereby, (B) it satisfies the requirements, if any,
specified in the Credit Agreement, as amended hereby, that are required to be
satisfied by it in order to become a Lender under the Credit Agreement, as
amended hereby, (C) from and after the date hereof, it shall be bound by the
provisions of the Credit Agreement, as amended hereby, as a Lender thereunder
and shall have the obligations of a Lender thereunder, (D) it has received a
copy of the Credit Agreement, as amended hereby, and has received or been
accorded an opportunity to receive copies of the most recent financial
statements delivered thereunder, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment and to acquire or otherwise provide its Commitment on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (E) if it is a
Foreign Lender, any documentation required to be delivered by it pursuant to the
Credit Agreement, as amended hereby, has been duly completed and executed by it
and has been delivered to the Administrative Agent; and (ii) agrees that (A) it
will, independently and without reliance on the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, as amended hereby, and (B) it will
perform in accordance with the terms of the Loan Documents, as amended hereby,
all of the obligations which by the terms of the Loan Documents, as amended
hereby, are required to be performed by it as a Lender.

 

SIXTH AMENDMENT – Page 2



--------------------------------------------------------------------------------

(c)    Reallocation of Revolving Credit Exposure. On the Sixth Amendment
Effective Date, each of the Existing Lenders (including the Exiting Lender, but,
for the avoidance of doubt, excluding the New Lender) under the Credit Agreement
hereby sells, assigns, transfers and conveys to the Lenders hereunder (including
the New Lender, but, for the avoidance of doubt, excluding the Exiting Lender),
and each of Lenders (including the New Lender, but, for the avoidance of doubt,
excluding the Exiting Lender) hereby purchases and accepts so much of the
aggregate Commitments under, and Loans and participations in Letters of Credit
outstanding under, the Credit Agreement such that, immediately after giving
effect to this Amendment, including the amendments to the Credit Agreement set
forth in Section 4 and Section 5 hereof, the relevant Commitments of each Lender
(including the New Lender, but, for the avoidance of doubt, excluding the
Exiting Lender) shall be as set forth on Annex I hereto (it being understood
that (i) if any Letters of Credit are outstanding under the Credit Agreement as
of the Sixth Amendment Effective Date, then each of the Lenders (including the
New Lender, but, for the avoidance of doubt, excluding the Exiting Lender) shall
have purchased and accepted from the Existing Lenders (including the Exiting
Lender, but, for the avoidance of doubt, excluding the New Lender), a
participation in such outstanding Letters of Credit based on its respective
Applicable Percentage as reflected on Annex I hereto and (ii) any other
adjustments shall be made as the Administrative Agent shall specify so that the
Revolving Credit Exposure applicable to each Lender (including the New Lender,
but, for the avoidance of doubt, excluding the Exiting Lender) equals its
Applicable Percentage (after giving effect to this Amendment) of the aggregate
Revolving Credit Exposure of all Lenders (including the New Lender, but, for the
avoidance of doubt, excluding the Exiting Lender). The foregoing assignments,
transfers and conveyances are without recourse to any Existing Lender (including
the Exiting Lender, but, for the avoidance of doubt, excluding the New Lender)
and without any warranties whatsoever by the Administrative Agent or any
Existing Lender (including the Exiting Lender, but, for the avoidance of doubt,
excluding the New Lender) as to title, enforceability, collectability,
documentation or freedom from liens or encumbrances, in whole or in part, other
than that the warranty of any such Existing Lender (including the Exiting
Lender, but, for the avoidance of doubt, excluding the New Lender) that it has
not previously sold, transferred, conveyed or encumbered such interests.

3.    Borrowing Base Increase.

(a)    Subject to the terms of this Amendment, as of the Sixth Amendment
Effective Date, the Borrowing Base shall be $160,000,000, and such Borrowing
Base shall remain in effect at such amount until the Borrowing Base is
redetermined or adjusted in accordance with the Credit Agreement, as amended
hereby.

(b)    The Borrowing Base established pursuant to this Section 3 shall
constitute the initial Borrowing Base under the Credit Agreement, as amended
hereby. The Lenders and the Borrower hereby waive any required notices, notice
periods, and timing requirements under the Credit Agreement (both before and
after giving effect to this Amendment) in connection with the establishment of
the initial Borrowing Base under the Credit Agreement, as amended hereby.

4.    Amendments to Credit Agreement. Subject to the terms of this Amendment and
in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, as of the Sixth Amendment Effective Date, the
Credit Agreement is hereby amended as set forth in Annex A hereto.

5.    Amendments to Annex I and Exhibits to Credit Agreement. Subject to the
terms of this Amendment and in reliance on the representations, warranties,
covenants and agreements contained in this Amendment, as of the Sixth Amendment
Effective Date:

(a)    Annex I (List of Maximum Credit Amounts) to the Credit Agreement is
hereby deleted and replaced with Annex I hereto;

 

SIXTH AMENDMENT – Page 3



--------------------------------------------------------------------------------

(b)    Exhibit A (Form of Note) to the Credit Agreement is hereby amended by
deleting the words “the order of” in the first sentence therein;

(c)    Exhibit D (Form of Compliance Certificate) to the Credit Agreement is
hereby deleted and replaced with Exhibit D hereto;

(d)    Exhibit H (Property Certificate) to the Credit Agreement is hereby
amended by adding the words “as amended, restated, or otherwise modified from
time to time, ” at the beginning of the first parenthetical therein;

(e)    Exhibit I (Reconciliation Schedule) to the Credit Agreement is hereby
amended by adding the words “as amended, restated, or otherwise modified from
time to time, ” at the beginning of the first parenthetical therein;

(f)    Exhibit J-1 (Form of U.S. Tax Compliance Certificate) to the Credit
Agreement is hereby deleted and replaced with Exhibit J-1 hereto;

(g)    Exhibit J-2 (Form of U.S. Tax Compliance Certificate) to the Credit
Agreement is hereby deleted and replaced with Exhibit J-2 hereto;

(h)    Exhibit J-3 (Form of U.S. Tax Compliance Certificate) to the Credit
Agreement is hereby deleted and replaced with Exhibit J-3 hereto; and

(i)    Exhibit J-4 (Form of U.S. Tax Compliance Certificate) to the Credit
Agreement is hereby deleted and replaced with Exhibit J-4 hereto.

6.    Conditions Precedent. The obligations and agreements of the Lenders
(including the New Lender) as set forth in this Amendment are subject to the
satisfaction (in the reasonable opinion of the Administrative Agent), unless
waived in writing by Administrative Agent, of each of the following conditions
(and upon such satisfaction, this Amendment shall be deemed to be effective as
of the Sixth Amendment Effective Date):

(a)    Sixth Amendment to Credit Agreement. The Administrative Agent shall have
received executed counterparts of this Amendment from each of the Borrower, the
Administrative Agent and the Lenders (including the New Lender) and the Exiting
Lender.

(b)    Purchase Agreements. The Administrative Agent shall have received a
fully-executed copy of each Purchase Agreement and the assignments (including
exhibits, annexes, and schedules thereto) effecting the B&M Acquisitions and
such other material side letters or agreements relating to the B&M Acquisitions.
No Purchase Agreement shall have been amended or waived or modified by the
Borrower or any of its Affiliates in a manner materially adverse to the
interests of the Lenders, in their capacities as such, without the consent of
the Arranger. For purposes of the foregoing, it is hereby understood and agreed
that (i) a reduction in the purchase price for the Lonestar Assets by an amount
in excess of 10% of the amount of the purchase price for the Lonestar Assets set
forth in the applicable Purchase Agreement (without giving effect to any
modifications, amendments, consents or waivers thereto) shall be deemed to be
materially adverse to the Lenders, but otherwise a reduction in the purchase
price for the Lonestar Assets on or prior to the Sixth Amendment Effective Date
in connection with the B&M Acquisitions not

 

SIXTH AMENDMENT – Page 4



--------------------------------------------------------------------------------

otherwise in accordance with the terms of the Purchase Agreements shall not be
deemed to be materially adverse to the Lenders and (ii) any increase in purchase
price for the Lonestar Assets shall not be deemed to be materially adverse to
the extent funded by an increase in the Equity Contribution (as defined below)
by an amount at least equal to such increase in purchase price. In the event
that the Borrower and the Guarantors acquire less than 95% of the Recognized
Value of the Borrowing Base properties evaluated in the Initial Acquisition
Reserve Reports (as defined below) and allocated to the Lonestar Assets under
the applicable Purchase Agreement, the Administrative Agent shall be permitted
to adjust the Borrowing Base to reduce it by the Recognized Value of such
Borrowing Base properties which are not acquired.

(c)    B&M Acquisition. The Administrative Agent shall have received evidence in
form and substance satisfactory to it that simultaneously or substantially
concurrently with the Borrowings made on the Sixth Amendment Effective Date,
(i) the B&M Acquisitions have been consummated in all material respects in
accordance with the terms of the Purchase Agreements after giving effect to any
modifications, amendments, consents or waivers not prohibited by Section 6(b)
above and (ii) the Lonestar Assets shall be contributed, assigned, or otherwise
transferred to the Borrower and/or the Guarantors.

(d)    Initial Acquisition Reserve Reports. The Administrative Agent shall have
received the Initial Acquisition Reserve Reports and projected cash flows of the
Borrower and its Subsidiaries presented on a quarterly basis for the fiscal
years ending 2017 and 2018 and presented on an annual basis for the fiscal years
ending on 2019 and 2020, in each case, with respect to the Lonestar Assets;
provided that such information need not be prepared in compliance with GAAP or
Regulation S-X of the Securities Act of 1933, as amended, or include adjustments
for purchase accounting (including adjustments of the type contemplated by
Financial Accounting Standards Board Accounting Standards Codification 805,
Business Combinations (formerly SFAS 141R)) (collectively, the “Required
Information”). “Initial Acquisition Reserve Reports” means (i) that certain
reserve report prepared by W.D. Von Gonten & Co. dated as of January 1, 2017 and
(ii) that certain reserve report prepared by or under the supervision of the
chief engineer of the Borrower dated as of April 1, 2017, each delivered by the
Borrower to the Administrative Agent. The Administrative Agent acknowledges and
agrees that as of May 25, 2017, it has received the Initial Acquisition Reserve
Reports and the Required Information.

(e)    Equity Contribution Proceeds. The Administrative Agent shall have
received evidence in form and substance, and on terms and subject to
documentation, satisfactory to it that (i) the Parent, on the Sixth Amendment
Effective Date, has received (or substantially concurrently with the initial
Borrowing under the Credit Agreement, as amended hereby, will receive) net
proceeds from the issuance of preferred Equity Interests by the Parent in an
amount of no less than $78,000,000 (the “Equity Contribution”), which net
proceeds shall have been applied to the purchase prices under the Purchase
Agreements and/or contributed by the Parent to the Borrower in cash to be used
to repay any amounts outstanding under the Second Lien Notes (as defined in the
Credit Agreement), and (ii) Battlecat shall have received Equity Interests of
the Parent which are convertible into $5,000,000 worth of common Equity
Interests of the Parent as of the Sixth Amendment Effective Date and Marquis
shall have received Equity Interests of the Parent which are convertible into
1,500,000 common Equity Interests of the Parent (subject to adjustment in
accordance with the terms thereof), in each case, on terms and conditions
reasonably acceptable to the Administrative Agent, as a portion of the
consideration for the purchase price of the Lonestar Assets under the Battlecat
Purchase Agreement or the Marquis Purchase Agreement, as applicable.

 

SIXTH AMENDMENT – Page 5



--------------------------------------------------------------------------------

(f)    Redemption of Second Lien Notes. The Borrower shall have issued an
irrevocable notice of redemption with respect to the Second Lien Notes held by
Hotchkis and Wiley High Yield Fund and Hotchkis and Wiley Value Opportunities
Fund in accordance with the Second Lien Documents.

(g)    Legal Opinions. The Administrative Agent shall have received a customary
opinion of Latham & Watkins LLP, special New York and Texas counsel to the
Borrower and the other Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent (which shall include, but not be
limited to, opinions covering the matters described in Section 6(q)).

(h)    Solvency. The Administrative Agent shall have received a certificate from
the Chief Financial Officer of the Borrower substantially in the form attached
hereto as Annex II certifying that the Loan Parties, on a consolidated basis
after giving effect to the Transactions and the other transactions contemplated
hereby, are solvent.

(i)    PATRIOT Act. The Administrative Agent shall have received at least three
(3) Business Days prior to the Sixth Amendment Effective Date, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act, in each case to the extent requested at
least ten (10) Business Days prior to the Sixth Amendment Effective Date.

(j)    Secretary’s Certificates. The Administrative Agent shall have received a
certificate of the Secretary, an Assistant Secretary or another officer of each
Loan Party (i) setting forth (A) resolutions of its board of directors or other
applicable governing body with respect to the authorization of such Loan Party
to execute and deliver this Amendment and the other Loan Documents to which it
is a party and to enter into the transactions contemplated in those documents,
(B) the officers of such Loan Party (y) who are authorized to sign this
Amendment and the other Loan Documents to which such Loan Party is a party and
(z) who will, until replaced by another officer or officers duly authorized for
that purpose, act as its representative for the purposes of signing documents
and giving notices and other communications in connection with this Amendment
and the Credit Agreement, as amended hereby, and the transactions contemplated
hereby and thereby, (C) specimen signatures of such authorized officers, and
(D) the articles or certificate of incorporation or formation and bylaws or
limited liability company agreements (or other Organizational Documents) of such
Credit Party, certified as being true and complete. The Administrative Agent and
the Lenders may conclusively rely on such certificate until the Administrative
Agent receives notice in writing from the Borrower to the contrary.

(k)    Good Standing Certificates. The Administrative Agent shall have received
certificates of the appropriate State agencies with respect to the existence,
qualification and good standing of the Borrower and each Guarantor.

(l)    Mortgages and Title. The Administrative Agent shall have received
(i) Mortgages (representing not less than 90% of the Recognized Value of the
Borrowing Base properties included in the Initial Acquisition Reserve Reports)
and (ii) with respect to the Lonestar Assets, Property Certificates for each Oil
and Gas Property described as an exhibit to such Mortgages, which Property
Certificates shall be in substantially the form of Exhibit H to the Credit
Agreement, as amended hereby, containing the information as provided therein.

 

SIXTH AMENDMENT – Page 6



--------------------------------------------------------------------------------

(m)    Lien Release. The Administrative Agent shall have received evidence in
form and substance satisfactory to it that all Liens on the Lonestar Assets
(other than Excepted Liens) have been (or substantially concurrently with the
initial Borrowing under the Credit Agreement, as amended hereby, will be)
released or terminated, subject only to the filing of such applicable
terminations and releases.

(n)    Availability. On the Sixth Amendment Effective Date, after giving effect
to the extensions of credit under the Credit Agreement, as amended hereby, on
the Sixth Amendment Effective Date, the Borrowing Base Utilization Percentage
shall not be more than 80%.

(o)    Promissory Notes. The Administrative Agent shall have received duly
executed Notes payable to each Lender requesting a Note, dated as of the date
hereof.

(p)    Closing Certificate. The Administrative Agent shall have received in form
and substance satisfactory to it a certificate of a Responsible Officer of the
Borrower certifying as to the matters described in Sections 6(b), (c), (e)
(including, but not limited to, a certification as to the fully executed
documentation governing the terms and conditions of the Equity Contribution
copies of which shall be attached to such certificate), and (s).

(q)    Joinder of Eagleford 10. The Administrative Agent shall have received
(i) joinder agreements, each duly executed by Eagleford Gas 10, LLC, a Texas
limited liability company (“Eagleford 10”) and the Administrative Agent, in
substantially the form attached as (A) Exhibit A to the Security Agreement dated
as of July 28, 2015, by each of the Subsidiaries and Affiliates of the Borrower
party thereto in favor of the Administrative Agent and (B) Exhibit A to the
Unconditional Guaranty dated as of July 28, 2015, by each of the Subsidiaries
and Affiliates of the Borrower party thereto in favor of the Administrative
Agent, (ii) a UCC financing statement in form and substance reasonably
satisfactory to the Administrative Agent listing Eagleford 10 as the debtor and
the Administrative Agent as the secured party, and (iii) such other Security
Instruments, documents, certificates, and instruments required to be delivered
by a new Subsidiary under the Loan Documents, as amended hereby.

(r)    Fees and Expenses. The Administrative Agent shall have received payment
of all fees and expenses due to the Arranger, the Administrative Agent and any
Lender, in each case, in connection with this Amendment and the Credit
Agreement, as amended hereby, and in the case of expenses and legal fees, to the
extent invoiced in reasonable detail at least two (2) Business Days prior to the
Sixth Amendment Effective Date (except as otherwise reasonably agreed by the
Borrower) and required to be paid on the Sixth Amendment Effective Date.

(s)    Representations and Warranties. On and as of the Sixth Amendment
Effective Date, after giving effect to this Amendment and the transactions
contemplated hereby, all Specified Representations and Specified Acquisition
Agreement Representations shall be true and correct.

(t)    Repayment of Exiting Lender. The Exiting Lender shall have been paid (or
will be paid substantially concurrent with the closing of this Amendment) an
amount equal to the outstanding principal of such Exiting Lender’s Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to the Exiting Lender under the Credit Agreement;
provided, however, that each Exiting Lender hereby waives any right to receive
any payments under Section 5.02 of the Credit Agreement as a result of such
payments.

 

SIXTH AMENDMENT – Page 7



--------------------------------------------------------------------------------

7.    Certain Representations. Borrower represents and warrants that, as of the
Sixth Amendment Effective Date: (a) Borrower has full power and authority to
execute this Amendment, and this Amendment constitutes the legal, valid and
binding obligation of Borrower enforceable in accordance with its terms, except
as enforceability may be limited by general principles of equity and applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally; and (b) no
authorization, approval, consent or other action by, notice to, or filing with,
any Governmental Authority or other Person is required for the execution,
delivery and performance by Borrower of this Amendment. In addition, Borrower
represents that after giving effect to this Amendment and the transactions
contemplated hereby all representations and warranties of the Borrower and the
Guarantors set forth in the Credit Agreement, as amended hereby, and in the
other Loan Documents shall be true and correct in all material respects (without
duplication of materiality) on and as of the Sixth Amendment Effective Date,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, on and as of the date hereof such
representations and warranties shall continue to be true and correct in all
material respects (without duplication of materiality) as of such specified
earlier date.

8.    Release of Guarantor. Subject to the terms of this Amendment, effective as
of the Sixth Amendment Effective Date, the parties hereto (a) consent to the
release and discharge of, and hereby release and discharge, Eagleford Gas 9,
LLC, a Texas limited liability company (“Eagleford 9”), from its obligations
under the Guaranty Agreement, the Security Agreement and any other Loan
Document, and (b) agree and acknowledge that Eagleford 9 is no longer a
Guarantor and no longer a Debtor (as defined in the Security Agreement), and is
no longer a party to or bound by the Guaranty Agreement, the Security Agreement
or any other Loan Document. No Guarantor or Debtor other than Eagleford 9 is
released hereby. At Borrower’s expense, the Administrative Agent hereby agrees
that, promptly upon the occurrence of the Sixth Amendment Effective Date, (a) it
will deliver all Uniform Commercial Code termination statements reasonably
requested by the Borrower that when filed in the appropriate filing office will
effectuate, or reflect of public record, the release and discharge of any Liens
and security interest granted by Eagleford 9 in favor of the Administrative
Agent in connection with the Credit Agreement and in connection therewith,
Administrative Agent authorizes Borrower or its designee, without further act
of, or authorization from, Administrative Agent to file such termination
statements and (b) it will deliver to or for the benefit of Eagleford 9 the
originals of all certificates evidencing ownership of Equity Interests pledged
by Eagleford 9 and related stock powers or similar instruments, and all other
possessory collateral, in each case, if any. In addition, the Administrative
Agent hereby agrees to execute and deliver to Borrower or its designee, at
Borrower’s expense, such termination statements, mortgage releases and other
documents and instruments evidencing termination of all security interests,
liens, mortgages, assignments or other encumbrances that the Administrative
Agent has or may have against the assets of Eagleford 9 in connection with the
Credit Agreement and such additional documents as Borrower may reasonably
request to carry out the terms of the release contemplated by this Section 8.

9.    Reaffirmation of Security Documents. Each Loan Party (a) reaffirms the
terms of and its obligations (and the security interests granted by it) under
each Security Instrument to which it is a party, and agrees that each such
Security Instrument will continue in full force and effect to secure the
Obligations as the same may be amended, supplemented, or otherwise modified from
time to time, and (b) acknowledges, represents, warrants and agrees that the
Liens and security interests granted by it pursuant to the Security Instruments
are valid, enforceable and subsisting and create a security interest to secure
the Obligations.

10.    Reaffirmation of the Guaranty. Each Guarantor hereby ratifies, confirms,
acknowledges and agrees that its obligations under the Guaranty Agreement are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the

 

SIXTH AMENDMENT – Page 8



--------------------------------------------------------------------------------

Obligations, as such Obligations as the same may be amended, supplemented, or
otherwise modified from time to time, and its execution and delivery of this
Amendment does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty Agreement, in connection with the execution
and delivery of amendments, consents or waivers to the Credit Agreement, as
amended hereby, or any of the other Loan Documents.

11.    No Further Amendments. Except as previously amended in writing or as
amended hereby, the Credit Agreement shall remain unchanged and all provisions
shall remain fully effective between the parties.

12.    Acknowledgments and Agreements. Borrower acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with their terms,
and Borrower (a) waives any defense, offset, counterclaim or recoupment with
respect thereto and (b) releases and discharges Administrative Agent and Lenders
and their officers, directors, employees, agents, shareholders, affiliates and
attorneys (the “Released Parties”) from any and all obligations, indebtedness,
liabilities, claims, rights, causes of action or other demands whatsoever,
whether known or unknown, suspected or unsuspected, in law or equity, which
Borrower ever had, now has or claims to have or may have against any Released
Party arising prior to the Sixth Amendment Effective Date and from or in
connection with the Loan Documents or the transactions contemplated thereby,
except those resulting from the gross negligence or willful misconduct of the
Released Party, as determined by final non-appealable order of a court of
competent jurisdiction. Borrower, Administrative Agent and each Lender do hereby
adopt, ratify and confirm the Credit Agreement, as amended hereby, and
acknowledge and agree that the Credit Agreement, as amended hereby, is and
remains in full force and effect. Borrower acknowledges and agrees that its
liabilities and obligations under the Credit Agreement, as amended hereby, and
under the other Loan Documents, are not impaired in any respect by this
Amendment. Any breach of any representations, warranties and covenants under
this Amendment shall be an Event of Default under the Credit Agreement, as
amended hereby (subject to applicable notice and cure periods as set forth in
the Credit Agreement, as amended hereby).

13.    Limitation on Agreements. The amendments set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Credit Agreement
or any of the Loan Documents, other than as specifically set forth herein, or
(b) to prejudice any right or rights that Administrative Agent now has or may
have in the future under or in connection with the Credit Agreement and the
other Loan Documents, each as amended hereby, or any of the other documents
referred to herein or therein. This Amendment shall constitute a Loan Document
for all purposes.

14.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or by
e-mail “PDF” copy shall be effective as delivery of a manually executed
counterpart of this Amendment.

15.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Credit Agreement, as amended hereby.

16.    Invalidity. In the event that any one or more of the provisions contained
in this Amendment shall be held invalid, illegal or unenforceable in any respect
under any applicable Governmental Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

 

SIXTH AMENDMENT – Page 9



--------------------------------------------------------------------------------

17.    Incorporation of Certain Provisions by Reference. THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS. The other provisions of
Section 12.09 of the Credit Agreement, as amended hereby, captioned “ Governing
Law; Jurisdiction; Consent to Service of Process; Waiver of Jury Trial” are
incorporated herein by reference for all purposes.

18.    Entirety, Etc. This Amendment and all of the other Loan Documents embody
the entire agreement between the parties. THIS AMENDMENT AND ALL OF THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[This space is left intentionally blank. Signature pages follow.]

 

SIXTH AMENDMENT – Page 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.

 

BORROWER: LONESTAR RESOURCES AMERICA INC. By:  

/s/ Frank D. Bracken III

Name:   Frank D. Bracken, III Title:   Chief Executive Officer GUARANTORS:
ALBANY SERVICES L L C AMADEUS PETROLEUM INC. T-N-T ENGINEERING, INC. Each By:  

/s/ Frank D. Bracken III

Name:   Frank D. Bracken, III Title:   President EAGLEFORD GAS, LLC EAGLEFORD
GAS 2, LLC EAGLEFORD GAS 3, LLC EAGLEFORD GAS 4, LLC EAGLEFORD GAS 5, LLC
EAGLEFORD GAS 6, LLC EAGLEFORD GAS 7, LLC EAGLEFORD GAS 8, LLC EAGLEFORD GAS 10,
LLC LONESTAR OPERATING, LLC LONESTAR RESOURCES, INC. POPLAR ENERGY, LLC Each By:
 

/s/ Frank D. Bracken III

Name:   Frank D. Bracken, III Title:   Chief Executive Officer

 

SIXTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/ISSUING BANK:

CITIBANK, N.A.,

as Administrative Agent and Issuing Bank

By:  

/s/ Jarrod Bourgeois

Name:   Jarrod Bourgeois Title:   Senior Vice President LENDERS: CITIBANK, N.A.,
as a Lender By:  

/s/ Jarrod Bourgeois

Name:   Jarrod Bourgeois Title:   Senior Vice President

 

SIXTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director By:  

/s/ Elizabeth Johnson

Name:   Elizabeth Johnson Title:   Director

 

SIXTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

The undersigned is executing this Amendment for the sole purpose of Sections
2(a)(ii) and 2(c) hereof. TEXAS CAPITAL BANK, N.A., as the Exiting Lender By:  

/s/ Bradley Kraus

Name:   Bradley Kraus Title:   Vice President

 

SIXTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

BOKF, N.A., as a Lender By:  

/s/ Colin Watson

Name:   Colin Watson Title:   Senior Vice President

 

SIXTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Garrett R. Merrell

Name:   Garret R. Merrell Title:   Assistant Vice President

 

SIXTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Kari McDaniel

Name:   Kari McDaniel Title:   Vice President

 

SIXTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ May Huang

Name:   May Huang Title:   Assistant Vice President

 

SIXTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as the New Lender By:  

/s/ Theresa M. Benson

Name:   Theresa M. Benson Title:   Authorized Officer

 

SIXTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

ANNEX A

[See attached.]

 

SIXTH AMENDMENT – Annex A



--------------------------------------------------------------------------------

[Annex A]

 

 

 

CREDIT AGREEMENT

DATED AS OF

JULY 28, 2015

AMONG

LONESTAR RESOURCES AMERICA INC.,

AS BORROWER,

CITIBANK, N.A.,

AS ADMINISTRATIVE AGENT,

AND

THE LENDERS PARTY HERETO

CITIBANK, N.A.

AS SOLE LEAD ARRANGER AND SOLE BOOKRUNNER

ABN AMRO CAPITAL USA LLC

AS SYNDICATION AGENT

(AS AMENDED BY THE

FIRST AMENDMENT TO CREDIT AGREEMENT DATED AS OF APRIL 29, 2016,

SECOND AMENDMENT TO CREDIT AGREEMENT DATED AS OF MAY 19, 2016,

THIRD AMENDMENT TO CREDIT AGREEMENT DATED AS OF JULY 22, 2016,

FOURTH AMENDMENT TO CREDIT AGREEMENT DATED AS OF NOVEMBER 23, 2016,

FIFTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER DATED AS OF

DECEMBER 29, 2016 AND

SIXTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT DATED AS OF JUNE 15,

2017)

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I Definitions and Accounting Matters

Section 1.01.

 

Terms Defined Above

     1  

Section 1.02.

 

Certain Defined Terms

     1  

Section 1.03.

 

Types of Loans and Borrowings

     28  

Section 1.04.

 

Terms Generally; Rules of Construction

     28  

Section 1.05.

 

Accounting Terms and Determinations; GAAP

     29  

Section 1.06.

 

Amounts of Letters of Credit

     29  

Section 1.07.

 

Joint Preparation; Construction of Indemnities and Releases

     29  

Section 1.08.

 

Determination of Time

     30   ARTICLE II The Credits

Section 2.01.

 

Commitments

     30  

Section 2.02.

 

Loans and Borrowings

     30  

Section 2.03.

 

Requests for Borrowings

     31  

Section 2.04.

 

Interest Elections

     32  

Section 2.05.

 

Funding of Borrowings

     33  

Section 2.06.

 

Termination and Reduction of Aggregate Maximum Credit Amounts

     34  

Section 2.07.

 

Borrowing Base

     34  

Section 2.08.

 

Letters of Credit

     39  

Section 2.09.

 

Collateral

     44  

Section 2.10.

 

Defaulting Lenders

     45   ARTICLE III Payments of Principal and Interest; Prepayments; Fees

Section 3.01.

 

Repayment of Loans

     47  

Section 3.02.

 

Interest

     47  

Section 3.03.

 

Alternate Rate of Interest

     48  

Section 3.04.

 

Prepayments

     49  

Section 3.05.

 

Fees

     50   ARTICLE IV Payments; Pro Rata Treatment; Sharing of Payments

Section 4.01.

 

Payments Generally; Pro Rata Treatment; Sharing of Payments

     51  

Section 4.02.

 

Presumption of Payment by the Borrower

     52  

Section 4.03.

 

Disposition of Proceeds

     52   ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality

Section 5.01.

 

Increased Costs

     53  

Section 5.02.

 

Break Funding Payments

     54  

Section 5.03.

 

Taxes

     54  

Section 5.04.

 

Mitigation Obligations; Replacement of Lenders

     58  

Section 5.05.

 

Illegality

     59  

 

i



--------------------------------------------------------------------------------

ARTICLE VI Conditions Precedent

Section 6.01.

 

Effective Date

     60  

Section 6.02.

 

Each Credit Event

     63   ARTICLE VII Representations and Warranties

Section 7.01.

 

Organization; Powers

     64  

Section 7.02.

 

Authority; Enforceability

     64  

Section 7.03.

 

Approvals; No Conflicts

     64  

Section 7.04.

 

Financial Condition; No Material Adverse Change

     65  

Section 7.05.

 

Litigation

     65  

Section 7.06.

 

Environmental Matters

     65  

Section 7.07.

 

Compliance with Laws and Agreements; No Defaults

     66  

Section 7.08.

 

Investment Company Act

     66  

Section 7.09.

 

Taxes

     67  

Section 7.10.

 

ERISA

     67  

Section 7.11.

 

Disclosure; No Material Misstatements

     68  

Section 7.12.

 

Insurance

     68  

Section 7.13.

 

Restriction on Liens

     68  

Section 7.14.

 

Subsidiaries

     69  

Section 7.15.

 

Location of Business and Offices

     69  

Section 7.16.

 

Properties; Titles, Etc

     69  

Section 7.17.

 

Maintenance of Properties

     70  

Section 7.18.

 

Material Gas Imbalances, Prepayments

     70  

Section 7.19.

 

Marketing of Production

     70  

Section 7.20.

 

Swap Agreements

     71  

Section 7.21.

 

Use of Loans and Letters of Credit

     71  

Section 7.22.

 

Solvency

     71  

Section 7.23.

 

International Operations

     71  

Section 7.24.

 

Anti-Corruption Laws and Sanctions

     71  

Section 7.25.

 

Security Instruments

     72   ARTICLE VIII Affirmative Covenants

Section 8.01.

 

Financial Statements; Other Information

     72  

Section 8.02.

 

Notices of Material Events

     76  

Section 8.03.

 

Existence; Conduct of Business

     76  

Section 8.04.

 

Payment of Obligations

     77  

Section 8.05.

 

Performance of Obligations under Loan Documents

     77  

Section 8.06.

 

Operation and Maintenance of Properties

     77  

Section 8.07.

 

Insurance

     78  

Section 8.08.

 

Books and Records; Inspection Rights

     78  

Section 8.09.

 

Compliance with Laws

     78  

Section 8.10.

 

Environmental Matters

     79  

Section 8.11.

 

Further Assurances

     80  

Section 8.12.

 

Reserve Reports

     80  

Section 8.13.

 

Title Information

     81  

Section 8.14.

 

Additional Collateral; Additional Guarantors

     82  

Section 8.15.

 

ERISA Compliance

     83  

Section 8.16.

 

Keepwell

     84  

Section 8.17.

 

Required Swap Agreements

     84  

Section 8.18.

 

Post-Amendment Obligations

     84  

 

ii



--------------------------------------------------------------------------------

ARTICLE IX Negative Covenants

Section 9.01.

 

Financial Covenants

     85  

Section 9.02.

 

Debt

     85  

Section 9.03.

 

Liens

     87  

Section 9.04.

 

Dividends, Distributions and Redemptions; Redemption of Permitted Senior Debt

     87  

Section 9.05.

 

Investments, Loans and Advances

     88  

Section 9.06.

 

Nature of Business; International Operations

     90  

Section 9.07.

 

Limitation on Leases

     90  

Section 9.08.

 

Proceeds of Loans

     90  

Section 9.09.

 

ERISA Compliance

     91  

Section 9.10.

 

Sale or Discount of Receivables

     92  

Section 9.11.

 

Mergers, Etc

     92  

Section 9.12.

 

Sale of Properties

     92  

Section 9.13.

 

Environmental Matters

     93  

Section 9.14.

 

Transactions with Affiliates

     93  

Section 9.15.

 

Subsidiaries

     93  

Section 9.16.

 

Negative Pledge Agreements; Dividend Restrictions

     93  

Section 9.17.

 

Gas Imbalances, Take-or-Pay or Other Prepayments

     93  

Section 9.18.

 

Swap Agreements

     93  

Section 9.19.

 

Marketing Activities

     95  

Section 9.20.

 

Maintenance of Deposit Accounts

     95  

Section 9.21.

 

Excluded Subsidiary

     95   ARTICLE X Events of Default; Remedies

Section 10.01.

 

Events of Default

     96  

Section 10.02.

 

Remedies

     98   ARTICLE XI The Agents

Section 11.01.

 

Appointment; Powers

     100  

Section 11.02.

 

Rights as a Lender

     100  

Section 11.03.

 

Exculpatory Provisions

     100  

Section 11.04.

 

Reliance by Administrative Agent

     101  

Section 11.05.

 

Delegation of Duties

     102  

Section 11.06.

 

Resignation of Administrative Agent and/or Issuing Bank

     102  

Section 11.07.

 

Non-Reliance on Administrative Agent and Other Lenders

     103  

Section 11.08.

 

No Other Duties, etc

     103  

Section 11.09.

 

Administrative Agent May File Proofs of Claim

     103  

Section 11.10.

 

Collateral and Guaranty Matters

     104  

Section 11.11.

 

Secured Swap Agreements and Secured Treasury Management Agreements

     105   ARTICLE XII Miscellaneous

Section 12.01.

 

Notices

     105  

Section 12.02.

 

Waivers; Amendments

     107  

Section 12.03.

 

Expenses, Indemnity; Damage Waiver

     109  

 

iii



--------------------------------------------------------------------------------

Section 12.04.

 

Successors and Assigns

     112  

Section 12.05.

 

Survival; Revival; Reinstatement

     116  

Section 12.06.

 

Counterparts; Integration; Effectiveness; Electronic Signatures

     116  

Section 12.07.

 

Severability

     117  

Section 12.08.

 

Right of Setoff

     117  

Section 12.09.

 

Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury Trial

     118  

Section 12.10.

 

Headings

     119  

Section 12.11.

 

Confidentiality

     119  

Section 12.12.

 

Interest Rate Limitation

     119  

Section 12.13.

 

EXCULPATION PROVISIONS

     120  

Section 12.14.

 

Collateral Matters; Swap Agreements; Treasury Management Agreements

     121  

Section 12.15.

 

No Third Party Beneficiaries

     121  

Section 12.16.

 

No Advisory or Fiduciary Responsibility

     121  

Section 12.17.

 

Time of the Essence

     122  

Section 12.18.

 

USA Patriot Act Notice

     122  

Section 12.19.

 

ENTIRE AGREEMENT

     122  

Section 12.20.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     122  

Section 12.21.

 

Concerning the Second Lien Intercreditor Agreement

     123  

 

iv



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

  

List of Maximum Credit Amounts

Exhibit A

  

Form of Note

Exhibit B

  

Form of Borrowing Request

Exhibit C

  

Form of Interest Election Request

Exhibit D

  

Form of Compliance Certificate

Exhibit E

  

Form of Swap Agreement Certificate

Exhibit F

  

Security Instruments

Exhibit G

  

Form of Assignment and Assumption

Exhibit H

  

Property Certificate

Exhibit I

  

Reconciliation Schedule

Exhibit J-1

  

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit J-2

  

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit J-3

  

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit J-4

  

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

Schedule 7.05

  

Litigation

Schedule 7.06

  

Environmental

Schedule 7.14

  

Subsidiaries and Partnerships

Schedule 7.18

  

Material Gas Imbalances

Schedule 7.19

  

Marketing Contracts

Schedule 7.20

  

Current Swap Agreements

Schedule 9.02

  

Existing Debt

Schedule 9.03

  

Existing Liens

Schedule 9.05

  

Existing Investments

 

v



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT dated as of July 28, 2015 is among LONESTAR RESOURCES
AMERICA INC., a Delaware corporation duly formed and existing under the laws of
the State of Delaware (the “Borrower”); each of the Lenders from time to time
party hereto; and CITIBANK, N.A., a national banking association (in its
individual capacity, “Citibank”), as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).

R E C I T A L S

A.    The Borrower has requested that the Lenders provide certain loans to and
extensions of credit on behalf of the Borrower.

B.    The Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of this Agreement.

C.    In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01.    Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.

Section 1.02.    Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Act” has the meaning set forth in Section 12.18.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning set forth in the Preamble.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied from time to time by the Administrative Agent.

“Affected Loans” has the meaning assigned such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning set forth in Section 12.01(d).

“Agents” means, collectively, the Administrative Agent and other agents
subsequently named; and “Agent” shall mean either the Administrative Agent or
such other agent, as the context requires.

 

1



--------------------------------------------------------------------------------

“Aggregate Maximum Credit Amount” at any time shall equal the sum of the Maximum
Credit Amounts of the respective Lenders, as the same may be reduced or
terminated pursuant to Section 2.06. The Aggregate Maximum Credit Amount as of
the Sixth Amendment Effective Date is $500,000,000.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1%, and (c) the Adjusted LIBO Rate
(based on an Interest Period of 30 days) in effect on such day plus 1%. Any
change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively; provided that if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Anti-Corruption Laws” means all state or federal laws, rules, and regulations
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to bribery or corruption, including the FCPA.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

Level

   Borrowing Base
Utilization
Percentage   Eurodollar
Loans   ABR
Loans   Commitment
Fee Rate   Letter of
Credit Fee

1

   <25%   2.50%   1.50%   0.500%   2.50%

2

   ³25% <50%   2.75%   1.75%   0.500%   2.75%

3

   ³50% <75%   3.00%   2.00%   0.500%   3.00%

4

   ³75% <90%   3.25%   2.25%   0.500%   3.25%

5

   ³90%   3.50%   2.50%   0.500%   3.50%

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I or in any Assignment and
Assumption pursuant to which any Lender became a party hereto, as may be
adjusted pursuant to any assignment or amendment to this Agreement. If the
Maximum Credit Amounts have terminated or expired, the Applicable Percentages
shall be determined based upon the Maximum Credit Amounts most recently in
effect, giving effect to any assignments.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, or
(b) any other Person engaged in the business of writing Swap Agreements whose
long term senior unsecured debt rating is A-/A3 by S&P or Moody’s (or their
equivalent) or higher and that is reasonably acceptable to the Administrative
Agent, or (c) any other Person from time to time approved by the Required
Lenders.

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Petroleum Engineers” means (a) W.D. Von Gonten & Co., (b) LaRoche
Petroleum Consultants, Ltd., and (c) any other independent petroleum engineers
reasonably acceptable to the Administrative Agent.

“Arranger” means Citibank, in its capacities as the sole lead arranger and sole
bookrunner hereunder.

“ASC 815” means the Accounting Standards Codification No. 815 (Derivatives and
Hedging), as issued by the Financial Accounting Standards Board.

“Asset Disposition” means the sale, assignment, lease, license, transfer,
exchange or other disposition by any Loan Party of any Oil and Gas Property
included in the Borrowing Base, provided that the sale of the Hydrocarbons in
the ordinary course of business shall not be deemed to be an Asset Disposition.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.04(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“B&M Acquisitions” means, collectively, the Battlecat Acquisition and the
Marquis Acquisition.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Battlecat” means Battlecat Oil & Gas, LLC, a Texas limited liability company.

“Battlecat Acquisition” means the acquisition by Parent, and contribution to
Eagleford Gas 8, LLC, a Texas limited liability company, of the Assets (as
defined the Battlecat Purchase Agreement) pursuant to the Battlecat Purchase
Agreement.

“Battlecat Purchase Agreement” means that certain Purchase and Sale Agreement,
dated as of May 25, 2017 between Battlecat and Parent (together with all
exhibits, annexes, and schedules thereto) as the same may be amended,
supplemented or otherwise modified from time to time to the extent permitted by
the Sixth Amendment.

“BDO” means BDO USA, LLP.

 

3



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” has the meaning set forth in Section 2.07.

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Dallas, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

“Capital Expenditures” means, in respect of any Person, for any period, the
aggregate (determined without duplication) of all exploration and development
expenditures and costs that are capital in nature and any other expenditures
that are capitalized on the balance sheet of such Person in accordance with
GAAP.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Bank or
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of LC Exposure, cash or deposit account balances or,
if the Administrative Agent and the Issuing Bank shall agree in their reasonable
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $1,000,000.

“Change in Control” means (a) any person, entity or “group” (within the meaning
of Section 13(d) or 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person, entity or “group” and its subsidiaries and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Permitted Holders (a “Secondary
Holder”),

 

4



--------------------------------------------------------------------------------

shall at any time have acquired direct or indirect beneficial ownership (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of 35% or more of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Parent; provided that, a Secondary Holder may hold 35%
or more of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Parent without it being deemed a “Change in
Control” if, and only if, the Permitted Holders hold a percentage of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Parent that is greater than the percentage held by such
Secondary Holder; or (b) the Parent (or any successor thereto) ceases to own
directly or indirectly at least 99.99% of the issued and outstanding Equity
Interests in the Borrower.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law” regardless of
the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means all of the “Collateral” and Mortgaged Property referred to in
the Security Instruments, and all of the other Property and other Equity
Interests of the Loan Parties and other Persons that is or is intended under the
terms of the Security Instruments to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b), and “Commitments” means the aggregate amount of the
Commitments of all of the Lenders. The amount representing each Lender’s
Commitment shall at any time be the lesser of such Lender’s Maximum Credit
Amount and such Lender’s Applicable Percentage of the then effective Borrowing
Base.

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning set forth in Section 12.01(d).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Balance” means, at any time, the aggregate amount of cash and
cash equivalents, marketable securities, treasury bonds and bills, certificates
of deposit, investments in money

 

5



--------------------------------------------------------------------------------

market funds and commercial paper, in each case held by the Borrower and its
Consolidated Subsidiaries, with the exception of royalty payable funds kept in
separate bank accounts in Lonestar Operating, LLC and T-N-T Operating, Inc.

“Consolidated Cash Balance Excess Period” has the meaning given such term in
Section 3.04(c)(iv).

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
managers or other governing body of a Person (other than as a limited partner of
such other Person) will be deemed to “control” such other Person. “Controlling”
and “Controlled” have meanings correlative thereto.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (i) obligations to deliver commodities,
goods or services, including, without limitation, Hydrocarbons, in consideration
of one or more advance payments, other than gas balancing arrangements in the
ordinary course of business; (j) obligations to pay for goods or services even
if such goods or services are not actually received or utilized by such Person;
(k) any Debt of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability; (l) Disqualified Capital Stock; and (m) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment. The Debt
of any Person shall include all obligations of such Person of the character
described above to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is not included as a liability
of such Person under GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

6



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Bank or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or the Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.10(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank and each Lender.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, or requires the payment of any cash dividend or any other
scheduled payment constituting a return of capital, in the case of each of the
foregoing, on or prior to the date that is one year after the earlier of (a) the
Maturity Date and (b) the date on which there are no Loans, LC Exposure or other
obligations hereunder outstanding and all of the Commitments are terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“EBITDAX” means, at any date, for the Borrower and the Consolidated Subsidiaries
on a consolidated basis, net income, less non-cash revenue or expense associated
with Swap Agreements

 

7



--------------------------------------------------------------------------------

resulting from ASC 815, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes (including franchise taxes to the
extent based upon that income), plus interest expense, plus depreciation,
accretion of asset retirement obligations, depletion, and amortization, plus IDC
and other exploration expenses deducted in determining net income under
successful efforts accounting, plus the amount of dividends or other similar
distributions actually paid in cash by the Excluded Subsidiary to the Borrower
or any Subsidiary during such period. For the purposes of calculating EBITDAX
for any period of four consecutive fiscal quarters (each, a “Reference Period”),
(i) if during such Reference Period the Borrower or any Subsidiary shall have
made a Material Disposition, EBITDAX for such Reference Period shall be
calculated on a pro forma basis as if such Material Disposition occurred on the
first day of such Reference Period, and (ii) if during such Reference Period the
Borrower or any Subsidiary shall have made a Material Acquisition, EBITDAX for
such Reference Period shall be calculated on a pro forma basis as if such
Material Acquisition occurred on the first day of such Reference Period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means July 28, 2015.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.04(b)(iii)). Notwithstanding the
foregoing or anything to the contrary herein or in any other Loan Document,
“Eligible Assignee” shall not include any Loan Party or any Loan Party’s
Affiliates or Subsidiaries.

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, or the management, release or threatened release of any
Hazardous Materials in effect in any and all jurisdictions in which the Borrower
or any Subsidiary is conducting or at any time has conducted business, or where
any Property of the Borrower or any Subsidiary is located, including without
limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements. The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “

 

8



--------------------------------------------------------------------------------

threatened release”) have the meanings specified in CERCLA, the terms “solid
waste” and “disposal” (or “disposed”) have the meanings specified in RCRA and
the term “oil and gas waste” shall have the meaning specified in Section 91.1011
of the Texas Natural Resources Code (“Section 91.1011”); provided, however, that
(a) in the event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to
broaden the meaning of any term defined thereby, such broader meaning shall
apply subsequent to the effective date of such amendment and (b) to the extent
the laws of the state or other jurisdiction in which any Property of the
Borrower or any Subsidiary is located establish a meaning for “oil,” “hazardous
substance,” “release,” “solid waste,” “disposal” or “oil and gas waste” which is
broader than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such
broader meaning shall apply.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of Section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in Section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Borrower, a
Subsidiary or any ERISA Affiliate from a Plan during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, (e) the receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) the institution of
proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been
established and maintained in accordance with GAAP; (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security, old age
pension or public liability obligations which are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been established and maintained in accordance with GAAP;
(c) statutory landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of Oil
and Gas Properties each of which is in respect of obligations that are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate

 

9



--------------------------------------------------------------------------------

reserves have been established and maintained in accordance with GAAP;
(d) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been
established and maintained in accordance with GAAP, provided that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Borrower or any Subsidiary or materially impair the value of such Property
subject thereto; (e) Liens arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies and burdening only deposit accounts or other funds maintained with
a creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by Borrower or any of its
Subsidiaries to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Borrower or any Subsidiary for the purpose
of roads, pipelines, transmission lines, transportation lines, distribution
lines for the removal of gas, oil, coal or other minerals or timber, and other
like purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, which do not secure any monetary obligations and which
in the aggregate do not materially impair the use of such Property for the
purposes of which such Property is held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; (g) minor defects
and irregularities in title to any Property which do not secure any monetary
obligations and which in the aggregate do not materially impair use of such
Property for the purposes for which such Property is held by the Borrower and
any Subsidiary or materially impair the value of such Property subject thereto;
(h) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business
and (i) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; provided, further
that Liens described in clauses (a) through (e) shall remain “Excepted Liens”
only for so long as no action to enforce such Lien has been commenced (and not
stayed) and no intention to subordinate the first priority Lien granted in favor
of the Administrative Agent and the Lenders is to be hereby implied or expressed
by the permitted existence of such Excepted Liens.

“Excluded Account” means, individually or collectively as the context requires,
(a) tax withholding accounts funded in the ordinary course of business or
required by applicable law, in each case used solely for purposes of tax
withholding, (b) deposit accounts used solely for funding payroll obligations,
payroll taxes, workers compensation and employee benefits in the ordinary course
of business, (c) zero balance accounts, (d) trust fund or other fiduciary
accounts, in each case maintained for the sole benefit of any Person other than
the Borrower or any of its Subsidiaries, and (e) those accounts that have an
average daily balance or fair market value, as applicable, which in the
aggregate, together with the average daily balance or fair market value, as
applicable, of all such other accounts excluded pursuant to this clause (e), do
not exceed $500,000; provided that if any account described in the foregoing
clauses (a) through (e) is used for any purpose inconsistent with this
definition it shall automatically cease to be an “Excluded Account” for purposes
of this definition.

 

10



--------------------------------------------------------------------------------

“Excluded Subsidiary” means Eagleford Gas 9, LLC, a Texas limited liability
company.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligations. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.04(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.03, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 5.03(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing 8.750% Notes” means the “8.750% Senior Notes due 2019” issued by the
Borrower pursuant to the Indenture dated as of April 4, 2014.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
March 14, 2013, as amended, by and among the Borrower, the lenders party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it, provided that if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

 

11



--------------------------------------------------------------------------------

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

“Guarantors” means (a) each Subsidiary of the Borrower that guarantees or is
required to guarantee the Obligations hereunder (including pursuant to
Sections 6.01 and 8.14(b)) other than, for the avoidance of doubt, the Excluded
Subsidiary, and (b) each other Person that guarantees the Obligations.

“Guaranty Agreement” means an agreement executed by one or more of the
Guarantors in form and substance reasonably satisfactory to the Administrative
Agent, unconditionally guaranteeing on a joint and several basis, payment of the
Obligations, as the same may be amended, modified or supplemented from time to
time.

“Headquarter Lease” has the meaning set forth in Section 9.07.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or

 

12



--------------------------------------------------------------------------------

received on the Notes or on other Obligations under laws applicable to such
Lender which are presently in effect or, to the extent allowed by law, under
such applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws allow as of the date
hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases
(excluding coal and timber), or other liquid or gaseous hydrocarbon leases,
mineral fee interests, overriding royalty and royalty interests, net profit
interests and production payment interests, including any reserved or residual
interests of whatever nature. Unless otherwise indicated herein, each reference
to the term “Hydrocarbon Interests” shall mean Hydrocarbon Interests of the
Borrower and its Subsidiaries.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom. Unless otherwise indicated herein, each
reference to the term “Hydrocarbons” shall mean Hydrocarbons of the Borrower and
its Subsidiaries.

“IDC” means Intangible Drilling and Development Costs, as defined in Section 263
of the Code.

“Indemnified Taxes” means(a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning set forth in Section 12.03(c).

“Information” has the meaning set forth in Section 12.11.

“Initial Acquisition Reserve Reports” means (a) that certain reserve report
prepared by W.D. Von Gonten & Co. dated as of January 1, 2017 and (b) that
certain reserve report prepared by or under the supervision of the chief
engineer of the Borrower dated as of April 1, 2017, each delivered by the
Borrower to the Administrative Agent.

“Initial Reserve Report” means collectively, the report of W.D. Von Gonten & Co.
and the report of LaRoche Petroleum Consultants, Ltd., each dated as of
January 1, 2015, with respect to certain Oil and Gas Properties of the Borrower
and its Subsidiaries.

“Initial Series A Preferred Stock” means the 80,000 shares of Series A Preferred
Stock issued on the Sixth Amendment Effective Date.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest

 

13



--------------------------------------------------------------------------------

Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period, subject to prepayment or repayment of the
same in accordance with the Loan Documents. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale) or any
capital contribution to any other Persons; (b) the making of any deposit with,
or advance, loan or capital contribution to, assumption of Debt of, purchase or
other acquisition of any other Debt or equity participation or interest in, or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business); (c) the purchase or acquisition (in
one or a series of transactions) of Property of another Person that constitutes
a business unit or (d) the entering into of any guarantee of, or other
contingent obligation (including the deposit of any Equity Interests to be sold)
with respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Citibank, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Collection Account” has the meaning assigned such term in Section 2.08(j).

“LC Commitment” at any time means $2,500,000.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. For purposes

 

14



--------------------------------------------------------------------------------

of computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lenders” means the Persons listed on Annex I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower (whether for itself
or any Subsidiary as the account party), with the Issuing Bank relating to any
Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period, provided that if the LIBO rate shall be less than zero, such
rate will be deemed to be zero for purposes of this Agreement. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, provided that if the LIBO Rate shall be
less than zero, such rate will be deemed to be zero for purposes of this
Agreement.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a deed of trust, mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties. The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations. For the purposes of this Agreement, the Borrower and its
Subsidiaries, as applicable, shall be deemed to be the owner of any Property
which they have acquired or hold subject to a conditional sale agreement, or
leases under a financing lease or other arrangement pursuant to which title to
the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Property Certificate, any Reconciliation
Schedule, the Security Instruments, the Second Lien Intercreditor Agreement and
any other documents, certificates or agreements that are required to be
delivered pursuant to any of the foregoing documents, together with any and all
renewals, extensions and restatements of, and amendments and modifications to,
any such agreements, documents and instruments, but excluding any Secured Swap
Agreements and Secured Treasury Management Agreements.

 

15



--------------------------------------------------------------------------------

“Loan Party” means as applicable, any of the Borrower and each Guarantor and
“Loan Parties” means all of the foregoing.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Lonestar Assets” means, collectively, all of the “Assets” as defined in each of
the Battlecat Purchase Agreement and the Marquis Purchase Agreement.

“Marquis” means SN Marquis LLC, a Delaware limited liability company.

“Marquis Acquisition” means the acquisition by Parent, and contribution to
Eagleford Gas 10, LLC, a Texas limited liability company, of the Assets (as
defined the Marquis Purchase Agreement) from pursuant to the Marquis Purchase
Agreement.

“Marquis Purchase Agreement” means that certain Purchase and Sale Agreement,
dated as of May 25, 2017 between SN Marquis LLC, a Delaware limited liability
company and Parent (together with all exhibits, annexes, and schedules thereto)
as the same may be amended, supplemented or otherwise modified from time to time
to the extent permitted by the Sixth Amendment.

“Majority Lenders” means (a) at any time that there are three or more Lenders,
three or more Lenders having Loans, LC Exposure and unused Commitments
representing more than 50% of the sum of all Loans, LC Exposure and unused
Commitments at such time (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(d)) and (b) at any time that there
are two or less Lenders, all Lenders; provided that, in any case, the Loans, LC
Exposure and Commitment of any Defaulting Lender shall be disregarded for
purposes of making a determination of Majority Lenders.

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $5,000,000.

“Material Adverse Effect” means (a) on the Sixth Amendment Effective Date, with
respect to the Specified Representations and the Specified Acquisition Agreement
Representations, a Material Adverse Effect as defined in each of the Battlecat
Purchase Agreement and the Marquis Purchase Agreement and (b) after the Sixth
Amendment Effective Date, a material adverse change in, or material adverse
effect on (i) the business, operations, Property, condition (financial or
otherwise) or prospects of the Borrower and the Subsidiaries taken as a whole,
(ii) the ability of the Borrower, any Subsidiary or any Guarantor to perform any
of its obligations under any Loan Document, (iii) the validity or enforceability
of any Loan Document or (iv) the rights and remedies of or benefits available to
the Administrative Agent, any other Agent, the Issuing Bank or any Lender under
any Loan Document.

“Material Disposition” means any disposition of Property or series of related
dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non cash proceeds) in excess of
$5,000,000.

“Material Gas Imbalance” means, with respect to all gas balancing agreements to
which the Borrower or any Subsidiary is a party or by which any mineral interest
owned by the Borrower or any Subsidiary is bound, a net gas imbalance to the
Borrower or any Subsidiary, individually or taken as a

 

16



--------------------------------------------------------------------------------

whole in excess of $1,000,000. Gas imbalances will be determined based on
written agreements, if any, specifying the method of calculation thereof, or,
alternatively, if no such agreements are in existence, gas imbalances will be
calculated by multiplying (x) the volume of gas imbalance as of the date of
calculation (expressed in thousand cubic feet) by (y) the heating value in Btu’s
per thousand cubic feet, times the Henry Hub average daily spot price for the
month immediately preceding the date of calculation.

“Material Indebtedness” means as of any date of determination, Debt (other than
the Loans and Letters of Credit) or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding 5% of the Borrowing Base then in effect.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the Swap Termination Value thereof.

“Maturity Date” means the earlier of (a) July 28, 2020 and (b) the date that is
181 days prior to the earliest maturity date, any scheduled amortization, or any
required repurchase or redemption (other than a required offer to repurchase or
redeem as a result of change of control or asset sale) of any senior unsecured
notes.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b).

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Bank in their reasonable
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” and “Mortgaged Properties” means any Property owned by the
Borrower or any Guarantor which is subject to the Liens existing and to exist
under the terms of the Security Instruments.

“Mortgages” means the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, assignments of proceeds of production, security
documents and the like (including all amendments, modifications and supplements
thereto) delivered pursuant to this Agreement in order to grant Liens in Oil and
Gas Properties of the Borrower and its Subsidiaries for the ratable benefit of
the Secured Parties.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 3(37) or 4001 (a)(3) of ERISA.

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) (i) other than a Borrowing Base increase, requires
the approval of all affected Lenders in accordance with the terms of
Section 12.02 and (ii) has been approved by the Required Lenders, or (b) would
increase the Borrowing Base and has been approved by the Super Majority Lenders.

 

17



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“Obligations” means (a) any and all amounts owing or to be owing by the
Borrower, any Subsidiary or any Guarantor or other Loan Party (including without
limitation, all debts, liabilities, obligations, covenants and duties of each
such Person, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising), and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate of any Loan Party of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding: (i) to the Administrative Agent, the Issuing Bank, any
Lender or any other Secured Party under any Loan Document; (ii) to any Swap
Lender under any Secured Swap Agreement (which shall be deemed to be the Swap
Termination Value as of the date the amount of Obligations is being determined),
and (iii) to any Treasury Management Party under any Secured Treasury Management
Agreement, and (b) all renewals, extensions and/or rearrangements of any of the
above; provided that notwithstanding anything to the contrary herein or in any
Loan Document, “Obligations” shall not include, with respect to any Loan Party,
any Excluded Swap Obligations of such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing. Unless otherwise indicated
herein, each reference to the term “Oil and Gas Properties” shall mean Oil and
Gas Properties of the Borrower and its Subsidiaries.

 

18



--------------------------------------------------------------------------------

“Organizational Documents” mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04(b)).

“Parent” means Lonestar Resources US Inc., a Delaware corporation.

“Participant” has the meaning set forth in Section 12.04(d).

“Participant Register” has the meaning set forth in Section 12.04(d).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Employee Loans” means those loans made by Borrower to certain
employees, in an aggregate principal amount not exceeding $500,000, in order for
such employees to pay certain tax liabilities, pursuant to notes maturing not
more than two years after the Effective Date.

“Permitted Holders” means Chambers Energy Capital III, LP, Chambers Energy
Management, LP and any affiliated funds managed by Chambers Energy Management,
LP.

“Permitted Senior Debt” means Debt consisting of notes or bonds from time to
time issued pursuant to one or more public or private capital markets
financings; provided that:

(a)    the aggregate principal amount (or accreted value, if applicable) of all
such Debt outstanding at any one time (without duplication and taking into
account all concurrent payments or redemptions of Permitted Senior Debt with the
proceeds of other Permitted Senior Debt) shall not exceed $300,000,000;

(b)    such Debt does not have any scheduled principal amortization prior to the
date which is 91 days after the Maturity Date as in effect on the date such
Permitted Senior Debt is incurred;

 

19



--------------------------------------------------------------------------------

(c)    such Debt does not mature sooner than the date which is 91 days after the
Maturity Date as in effect on the date such Permitted Senior Debt is incurred;

(d)    the non-default interest rate on the outstanding principal amount of such
Debt does not exceed 12% per annum, and does not add scheduled recurring fees to
the holders thereof;

(e)    any Subsidiary or other Person that guarantees such Debt shall also have
guaranteed the Obligations pursuant to the Guaranty Agreement;

(f)    if such Debt is senior subordinated Debt, such Debt is expressly
subordinate to the payment in full of all of the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent;

(g)    such Debt does not have any mandatory prepayment, redemption, defeasance,
tender, sinking fund or repurchase provisions (other than customary change of
control or asset sale tender offer provisions and provisions regarding
prepayment from the net cash proceeds of certain debt issuances, in each case,
to the extent required or allowed to be applied first to the Obligations);

(h)    such Debt is unsecured Debt and the Borrower shall be deemed to have
represented and warranted to the Lenders, at the time of the incurrence of such
Debt, that such Debt and any guarantees thereof are on terms, taken as a whole,
not materially less favorable to the Borrower and its Subsidiaries as market
terms for issuers of similar size and credit quality given the then prevailing
market conditions as reasonably determined by the Borrower;

(i)    the financing documentation entered into by the Borrower and its
Subsidiaries in connection therewith shall constitute Permitted Senior Debt
Documents; and

(j)    such Debt is not redeemable at the option of the holder thereof prior to
the date which is one 91 days after the Maturity Date as in effect on the date
such Debt is incurred (other than pursuant to customary change of control or
asset sale tender offer provisions).

“Permitted Senior Debt Documents” means, with respect to any Permitted Senior
Debt, each indenture or other agreement pursuant to which such Permitted Senior
Debt is issued or incurred, and any notes, certificates, security agreement,
mortgage or other documents made or delivered by the Borrower or any Subsidiary
in connection with such Permitted Senior Debt, as the same may be amended,
modified or supplemented in accordance with Section 9.04(b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

“Platform” has the meaning set forth in Section 12.01(d).

“Pledge Agreements” means one or more pledge agreements in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which the Equity
Interests of a Subsidiary are

 

20



--------------------------------------------------------------------------------

pledged to the Administrative Agent for the ratable benefit of the Lenders to
secure the payment of the Obligations and the reimbursement of obligations under
the Letters of Credit, as such agreements may be amended, modified or
supplemented from time to time.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Administrative Agent as its prime rate for loans in dollars; each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective. Such rate is set by
Administrative Agent as a general reference rate of interest, taking into
account such factors as Administrative Agent may deem appropriate; it being
understood that many of Administrative Agent’s commercial or other loans are
priced in relation to such rate, that it is not necessarily the lowest or best
rate actually charged to any customer and that Administrative Agent may make
various commercial or other loans at rates of interest having no relationship to
such rate.

“Production Report” shall have the meaning given such term in Section 8.01(o).

“Projected Production” means, for any calendar month, the internally forecasted,
reasonably anticipated projected production of crude oil, natural gas and
natural gas liquids from all Oil and Gas Properties of the Borrower and its
Subsidiaries for such calendar month.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Property Certificate” means a certificate with respect to Oil and Gas Property
in substantially the form of Exhibit H attached hereto.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Proved Developed Producing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Producing” in the Reserve Definitions.

“Proved Reserves” means “Proved Reserves” as defined in the Reserve Definitions.

“Public Lender” has the meaning assigned to such term in Section 8.02.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Recognized Value” means the value, as determined or deemed to be determined by
all of the Lenders or the Required Lenders, as applicable, attributed to the Oil
and Gas Properties in the most recent determination of the Borrowing Base, based
upon the discounted present value of the estimated net cash flow to be realized
from the production of Hydrocarbons from such interests and the other standards
specified in Section 2.07.

 

21



--------------------------------------------------------------------------------

“Reconciliation Schedule” means a schedule substantially in the form of
Exhibit I confirming that, except as set forth therein, (i) each well or unit
described on the exhibits to the Mortgages is also included in the most recently
delivered Reserve Report, and (ii) the respective net revenue interests and
working interests for each well or unit described on the exhibits to the
Mortgages are also the net revenue interests and working interests for the same
well or unit included in the most recently delivered Reserve Report

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Register” has the meaning assigned such term in Section 12.04(c).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, managers, officers,
employees, agents, trustees, administrators, representatives and advisors
(including attorneys, accountants and experts) of such Person and of such
Person’s Affiliates.

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

“Required Lenders” means (a) at any time that there are three or more Lenders,
three or more Lenders having Loans, LC Exposure and unused Commitments
representing more than 66.67% of the sum of all Loans, LC Exposure and unused
Commitments at such time (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(d)) and (b) at any time that there
are two or less Lenders, all Lenders; provided that, in any case, the Loans, LC
Exposure and Commitment of any Defaulting Lender shall be disregarded for
purposes of making a determination of Required Lenders.

“Required Swap Date” has the meaning assigned such term in Section 8.17.

“Reserve Definitions” means, at any time, the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at such time and reasonably acceptable to the
Administrative Agent.

“Reserve Report” means the Initial Reserve Report, each of the Initial
Acquisition Reserve Reports, and each other report, in form and substance
reasonably satisfactory to the Administrative Agent, setting forth, as of each
January 1 or July 1 (or such other date in the event of an Interim
Redetermination) the oil and gas reserves attributable to the Oil and Gas
Properties of the Borrower and the Subsidiaries, together with a projection of
the rate of production and future net income, taxes, operating expenses and
Capital Expenditures with respect thereto as of such date, based upon the
economic and pricing assumptions consistent with the Administrative Agent’s
lending requirements at the time.

 

22



--------------------------------------------------------------------------------

“Responsible Officer” means, as to any Person, the chief executive officer, the
president, any Financial Officer or any vice president of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, Redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of the Treasury or the U.S. Department of State, (b) any Person
operating, organized or resident in a Sanctioned Country or that is the subject
of Sanctions, or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC, the U.S. Department of the Treasury or the U.S.
Department of State.

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Second Lien Discharge Date” has the meaning assigned such term in Section 8.18.

“Second Lien Documents” means the Second Lien Indenture and any and all credit
or loan documents, instruments or agreements executed pursuant to or in
connection with the Second Lien Indenture, in each case, together with all
amendments, modifications, replacements, extensions and rearrangements thereof
permitted by Section 9.04(b).

“Second Lien Indenture” means that certain Securities Purchase Agreement, dated
as of August 2, 2016, by and among Borrower, Parent, Jefferies Finance LLC, as
collateral agent, Juneau Energy, LLC, the other purchasers party thereto from
time to time and Leucadia National Corporation, pursuant to which any Second
Lien Notes are issued by the Borrower, as amended, supplemented and otherwise
modified from time to time prior to and as in effect on the Sixth Amendment
Effective Date.

 

23



--------------------------------------------------------------------------------

“Second Lien Intercreditor Agreement” means an Intercreditor Agreement in form
and substance reasonably acceptable to the Majority Lenders, among
Administrative Agent, the administrative agent, collateral agent or other agent
under the Second Lien Indenture, and the Borrower and the Guarantors, as the
same may from time to time, as reasonably approved by the Majority Lenders, be
amended, modified, supplemented or restated in accordance with the provisions of
Section 9.04(b).

“Second Lien Notes” means the senior secured second lien notes issued by the
Borrower under the Second Lien Indenture and outstanding as of the Sixth
Amendment Effective Date in an aggregate stated principal amount not to exceed
$17,000,000 (not including any interest paid-in-kind pursuant to the terms of
such Second Lien Notes), which Debt is intended to be secured on a junior basis
by any collateral securing the Obligations, provided that such Debt is permitted
to be incurred and remain outstanding hereunder pursuant to Section 9.02(k) and
any Liens securing such Debt are permitted pursuant to Section 9.03(e), as in
effect on the Sixth Amendment Effective Date.

“Secondary Holder” has the meaning set forth in the definition of “Change in
Control”.

“Secured Parties” means the Administrative Agent, each Lender, each Swap Lender
and each Treasury Management Party.

“Secured Swap Agreement” means any Swap Agreement between the Borrower or any
Subsidiary and any Swap Lender; provided that the term “Secured Swap Agreement”
shall not include any transactions entered into after the time that such Swap
Lender ceases to be a Lender or an Affiliate of a Lender.

“Secured Treasury Management Agreement” means any Treasury Management Agreement
that is entered into by and between the Borrower and any Treasury Management
Party.

“Security Agreements” means one or more security agreements in form and
substance reasonably satisfactory to the Administrative Agent pursuant to which
a security interest in all of the assets of the Borrower or a Subsidiary is
granted to the Administrative Agent for the ratable benefit of the Lenders to
secure the payment of the Obligations and the reimbursement of obligations under
the Letters of Credit, as such agreements may be amended, modified or
supplemented from time to time.

“Security Instruments” means the Guaranty Agreements, the Security Agreements,
the Pledge Agreements, the Mortgages, and other agreements, instruments or
certificates described or referred to in Exhibit F, and any and all other
agreements, instruments, consents or certificates now or hereafter executed and
delivered by the Borrower or any other Person (other than Secured Swap
Agreements, Secured Treasury Management Agreements and participation or similar
agreements between any Lender and any other lender or creditor with respect to
any Obligations pursuant to this Agreement) in connection with, or as security
for or to guarantee the payment or performance of the Obligations, the Notes,
this Agreement, or reimbursement obligations under the Letters of Credit, as
such agreements may be amended, modified, supplemented or restated from time to
time.

“Series A Preferred Stock” means the shares of Series A convertible preferred
stock issued by the Parent to Chambers Energy Capital III, LP pursuant to the
Series A Preferred Stock Certificate of Designation.

“Series A Preferred Stock Certificate of Designation” means, collectively,
(a) the Certificate of Designations of Convertible Participating Preferred
Stock, Series A-1 dated as of the Sixth Amendment Effective Date and as in
effect as of such date and (b) the Certificate of Designations of Convertible
Participating Preferred Stock, Series A-2 dated as of the Sixth Amendment
Effective Date and as in effect as of such date.

 

24



--------------------------------------------------------------------------------

“Sixth Amendment” means that certain Sixth Amendment and Joinder to Credit
Agreement among the Borrower, the Guarantors party thereto, the Lenders party
thereto, the Issuing Bank, and the Administrative Agent dated as of the Sixth
Amendment Effective Date.

“Sixth Amendment Effective Date” has the meaning specified in the Sixth
Amendment.

“Specified Acquisition Agreement Representation” means each representation and
warranty made by or on behalf of Battlecat in the Battlecat Purchase Agreement
or Marquis in the Marquis Purchase Agreement, in each case, as is material to
the interests of the Lenders, but only to the extent that Parent (or its
applicable assignee) has the right to terminate its obligations under the
Battlecat Purchase Agreement or the Marquis Purchase Agreement, as applicable,
or to decline to consummate any B&M Acquisition, as a result of a breach of such
representation in the Battlecat Purchase Agreement or the Marquis Purchase
Agreement, as applicable.

“Specified Representations” means the representations and warranties set forth
in Section 7.01, Section 7.02, Section 7.03(c), Section 7.08, the second, third
and fourth sentences of Section 7.21, Section 7.22 (as of the Sixth Amendment
Effective Date), Section 7.24, and Section 7.25.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, board of managers or other
governing body of such Person (irrespective of whether or not at the time Equity
Interests of any other class or classes of such Person shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower; provided that, the
Excluded Subsidiary shall be deemed not to be a Subsidiary of the Borrower
except for purposes of Section 7.06, the first sentence of Section 7.09,
Section 7.24, Section 8.04, Section 8.09, and Section 8.10(a).

“Super Majority Lenders” means (a) at any time that there are three or more
Lenders, three or more Lenders having Loans, LC Exposure and unused Commitments
representing more than 80% of the sum of all Loans, LC Exposure and unused
Commitments at such time (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(d)) and (b) at any time that there
are two or less Lenders, all Lenders; provided that, in any case, the Loans, LC
Exposure and Commitment of any Defaulting Lender shall be disregarded for
purposes of making a determination of Super Majority Lenders.

 

25



--------------------------------------------------------------------------------

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, forward sale of production,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement,
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement and (c) any and all agreements, contracts or transactions that
constitute a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap Agreement Certificate” has the meaning given such term in Section 8.01(f).

“Swap Lender” means any Person that is a counterparty to a Swap Agreement with
the Borrower or any Subsidiary, which Swap Agreement was entered into prior to
the time, or during the time, that such Person was a Lender or an Affiliate of a
Lender (including any such Swap Agreement in existence prior to the date
hereof), even if such Person subsequently ceases to be a Lender or an Affiliate
of a Lender; provided that, so long as any Lender is a Defaulting Lender, such
Lender will not be a Swap Lender with respect to any Swap Agreement entered into
while such Lender was a Defaulting Lender.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination” means any Swap Agreement, which has been given value in the
then effective Borrowing Base, (a) is terminated or (b) is not fully performed
for any reason by the counterparty thereto (unless such counterparty is a
Non-Defaulting Lender or an Affiliate of a Non-Defaulting Lender).

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Synthetic Lease” means, as to any Person, any lease (including a lease that may
be terminated by the lessee at any time) of any Property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the Property so
leased for U.S. Federal income tax purposes, other than any such lease under
which such Person is the lessor.

 

26



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Subsidiaries on a consolidated basis, excluding (i) non-cash obligations under
ASC 815, (ii) accounts payable and other accrued liabilities (for the deferred
purchase price of Property or services) from time to time incurred in the
ordinary course of business which are not greater than 90 days past the date of
invoice or delinquent or which are being contested in good faith by appropriate
action and for which adequate reserves are maintained in accordance with GAAP,
and (iii) Debt permitted under Section 9.02(d) that is secured by cash or cash
equivalents in amounts equal to such Debt.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) each Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document to which it is a party, the guaranteeing of
the Obligations and the other obligations under the Guaranty Agreement by such
Guarantor and such Guarantor’s grant of the security interests and provision of
collateral under the Security Instruments, and the grant of Liens by such
Guarantor on Mortgaged Properties and other Properties pursuant to the Security
Instruments.

“Treasury Management Agreement” means any agreement to provide cash management
services, including treasury, depositing, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Treasury Management Party” means any Person that is a Lender or an Affiliate of
a Lender, in its capacity as a party to such Treasury Management Agreement,
provided that, so long as any Lender is a Defaulting Lender, such Lender will
not be a Treasury Management Party with respect to any Treasury Management
Agreement entered into while such Lender was a Defaulting Lender.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(g).

“Wholly-Owned Subsidiary” means (a) any Subsidiary of which all of the
outstanding Equity Interests, on a fully-diluted basis, are owned by the
Borrower or one or more of the Wholly-Owned Subsidiaries or are owned by the
Borrower and one or more of the Wholly-Owned Subsidiaries or (b) if permitted by
this Agreement, any Subsidiary that is organized in a foreign jurisdiction and
is required by the applicable laws and regulations of such foreign jurisdiction
to be partially owned by the government of such foreign jurisdiction or
individual or corporate citizens of such foreign jurisdiction, provided that

 

27



--------------------------------------------------------------------------------

the Borrower, directly or indirectly, owns the remaining Equity Interests in
such Subsidiary and, by contract or otherwise, controls the management and
business of such Subsidiary and derives economic benefits of ownership of such
Subsidiary to substantially the same extent as if such Subsidiary were a
Wholly-Owned Subsidiary.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03.    Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04.    Terms Generally; Rules of Construction. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law or regulation shall be
construed as referring to such law or regulation as amended, modified, codified,
supplemented or reenacted, in whole or in part, and in effect from time to time,
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to the restrictions contained in the
Loan Documents), (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including;” the words “to” and “until” each mean “to but excluding;”
and the word “through” means “to and including”, (f) any reference herein to
Articles, Sections, Annexes, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement, (g) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (h) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including, cash, securities,
accounts and contract rights. References in this Agreement and the other Loan
Documents to “reasonable”, “reasonably” and words of similar import when applied
to any request or demand which the Lender is permitted to make hereunder or
under any other Loan Document or as applied to a determination of the
reasonableness of the amount or the incurrence of any expense shall be
interpreted and construed from the perspective of a lender in a senior credit
facility where such lender is regulated by various governmental agencies, seeks
a high level of assurance regarding the operations, collateral position,
condition (financial or otherwise) and Properties of the Borrower and other
Persons guaranteeing or otherwise connected to such facility and seeks a high
level of assurance and advice regarding its rights and duties under the Loan
Documents, and the Borrower and any other Person guaranteeing or otherwise
connected to such facility shall comply with such request or demand or accept
such determination unless the Borrower or such other Person proves that such
request, demand or determination is or was unreasonable.

 

28



--------------------------------------------------------------------------------

Section 1.05.    Accounting Terms and Determinations; GAAP.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Financial Statements, except as
otherwise specifically prescribed herein.

(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

(d)    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

Section 1.06.    Amounts of Letters of Credit. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that, in determining whether the LC Exposure is greater than the LC
Commitment, with respect to any Letter of Credit that, by its terms or the terms
of any document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

Section 1.07.    Joint Preparation; Construction of Indemnities and Releases.
This Agreement and the other Loan Documents have been reviewed and negotiated by
sophisticated parties with access to legal counsel, and no rule of construction
shall apply hereto or thereto which would require or allow any Loan Document to
be construed against any party because of its role in drafting such Loan
Document. All indemnification and release of liability provisions of this
Agreement shall be construed broadly (and not narrowly) in favor of the Persons
receiving indemnification or releases of liability.

 

29



--------------------------------------------------------------------------------

Section 1.08.    Determination of Time. Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable) in Dallas, Texas.

ARTICLE II

The Credits

Section 2.01.    Commitments. Subject to the terms and conditions and relying
upon the representations and warranties set forth herein, each Lender agrees to
make Loans to the Borrower during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment or (b) the total Revolving Credit
Exposures exceeding the total Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
repay and reborrow the Loans.

Section 2.02.    Loans and Borrowings.

(a)    Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)    Types of Loans. Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c)    Minimum Amounts; Limitation on Number of Borrowings. At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $500,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e). Borrowings of more than one Type may be outstanding at the same
time, provided that there shall not at any time be more than a total of ten
(10) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(d)    Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by Administrative
Agent in the ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by Lenders to Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of Borrower hereunder to pay
any amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of Administrative Agent in respect of such matters, the accounts and
records of Administrative Agent shall control in the absence of manifest error.
Upon the request of any Lender made through Administrative Agent,

 

30



--------------------------------------------------------------------------------

Borrower shall execute and deliver to such Lender (through Administrative Agent)
a Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. In addition to the accounts and records referred to above, each
Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.

Section 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., one Business Day before the date of the
proposed Borrowing; provided that no such notice shall be required for any
deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e). Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
sent by facsimile or electronic transmission to the Administrative Agent of a
written Borrowing Request in substantially the form of Exhibit B and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i)    the aggregate amount of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v)    the amount of the then effective Borrowing Base, the current total
Revolving Credit Exposures (without regard to the requested Borrowing) and the
pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing);

(vi)    the Consolidated Cash Balance (without regard to the requested
Borrowing) and the pro forma Consolidated Cash Balance (giving effect to the
requested Borrowing) as of the end of the third Business Day after such
requested Borrowing will be funded; and

(vii)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation (1) that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base) and (2) that as of the end of the third
Business Day after such requested Borrowing will be funded, after giving pro
forma effect to the requested Borrowing, the Consolidated Cash Balance shall not
exceed $10,000,000.

 

31



--------------------------------------------------------------------------------

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04.    Interest Elections.

(a)    Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b)    Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or sent by facsimile or electronic
transmission to the Administrative Agent of a written Interest Election Request
in substantially the form of Exhibit C and signed by the Borrower.

(c)    Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If such Interest Election
Request does not specify a Type, then the Borrower shall be deemed to have
selected an ABR Borrowing.

 

32



--------------------------------------------------------------------------------

(d)    Notice to Lenders by the Administrative Agent. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

(e)    Effect of Failure to Deliver Timely Interest Election Request and Events
of Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default or a Borrowing Base
Deficiency has occurred and is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.05.    Funding of Borrowings.

(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 3:00 p.m., to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent and designated by the Borrower in the applicable
Borrowing Request; provided that ABR Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.08(e) shall be remitted by the
Administrative Agent to the Issuing Bank. Nothing herein shall be deemed to
obligate any Lender to obtain the funds for its Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for its Loan in any particular place or manner.

(b)    Presumption of Funding by the Lenders. Unless the Administrative Agent
shall have received notice from a Lender (x) in the case of ABR Loans, prior to
12:00 noon on the date of the proposed Borrowing and (y) otherwise, prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.05(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by Administrative Agent in connection with the foregoing, and (ii) in
the case of a payment to be made by the Borrower, the interest rate applicable
to the Type of Loan elected by the Borrower with respect to such amount. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such

 

33



--------------------------------------------------------------------------------

Lender’s Loan included in such Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

Section 2.06.    Termination and Reduction of Aggregate Maximum Credit Amounts.

(a)    Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts or the Borrowing Base is terminated or reduced to zero,
then the Commitments shall terminate on the effective date of such termination
or reduction.

(b)    Optional Termination and Reduction of Aggregate Credit Amounts.

(i)    The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (B) the Borrower shall
not terminate or reduce the Aggregate Maximum Credit Amounts if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Revolving Credit Exposures would exceed the total
Commitments.

(ii)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable. Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated. Each reduction of the Aggregate Maximum
Credit Amounts shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Percentage.

Section 2.07.    Borrowing Base.

(a)    Borrowing Base. The term “Borrowing Base” means, as of the date of the
determination thereof, the designated loan value as calculated by all of the
Lenders or the Required Lenders (and including any Lenders who have been deemed
to have approved such Borrowing Base), as applicable, in their sole discretion
assigned to the discounted present value of future net income accruing to the
Mortgaged Property, based upon the Lenders’ in-house evaluation of the Mortgaged
Property. The Lenders’ or Required Lenders’ (and including any Lenders who have
been deemed to have approved such Borrowing Base) determination of the Borrowing
Base will be made in accordance with then-current practices, economic and
pricing parameters, methodology, assumptions, and customary procedures and
standards established by each such Lender from time to time for its petroleum
industry customers. For the period from and including the Sixth Amendment
Effective Date to but excluding the first Redetermination Date thereafter, the
amount of the Borrowing Base shall be $160,000,000, unless otherwise adjusted
pursuant to the terms of this Agreement.

(b)    Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall

 

34



--------------------------------------------------------------------------------

become effective and applicable to the Borrower, the Agents, the Issuing Bank
and the Lenders on or about May 1st and November 1st of each year. In addition,
the Borrower may, by notifying the Administrative Agent thereof, one time during
any 12-month period, and the Administrative Agent may, one time during any
12-month period, at the direction of the Required Lenders, by notifying the
Borrower thereof, each elect to cause the Borrowing Base to be redetermined
between Scheduled Redeterminations (an “Interim Redetermination”) in accordance
with this Section 2.07.

(c)    Scheduled and Interim Redetermination Procedure.

(i)    Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.12(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.12(b) and (c), and (B) such other reports, data and
supplemental information, including, without limitation, the information
provided pursuant to Section 8.12(c), as may, from time to time, be reasonably
requested by the Required Lenders (the Reserve Report, such certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in its sole discretion, propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the existence of any other Debt) as the Administrative
Agent deems appropriate in its sole discretion and consistent with its normal
oil and gas lending criteria as it exists at the particular time. In no event
shall the Proposed Borrowing Base exceed the Aggregate Maximum Credit Amounts.

(ii)    The Administrative Agent shall notify the Borrower and the Lenders of
the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A)    in the case of a Scheduled Redetermination (x) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Section 8.12(a) and (c) in a timely and complete
manner, then on or before April 1st and October 1st of such year following the
date of delivery or (y) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i); and

(B)    in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

 

35



--------------------------------------------------------------------------------

(iii)    Any Proposed Borrowing Base that would increase the Borrowing Base then
in effect must be approved or deemed to have been approved by all of the Lenders
as provided in this Section 2.07(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Required Lenders as provided in this
Section 2.07(c)(iii). Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base. All decisions regarding the Borrowing Base shall be made by each Lender in
its sole discretion. If at the end of such fifteen (15) days, any Lender has not
communicated its approval or disapproval in writing to the Administrative Agent,
such non-response shall be deemed to be an approval of the Proposed Borrowing
Base. If, at the end of such 15-day period, all of the Lenders, in the case of a
Proposed Borrowing Base that would increase the Borrowing Base then in effect,
or the Required Lenders, in the case of a Proposed Borrowing Base that would
decrease or maintain the Borrowing Base then in effect, have approved or been
deemed to have approved, as aforesaid, then the Proposed Borrowing Base shall
become the new Borrowing Base, effective on the date specified in
Section 2.07(d). If, however, at the end of such 15-day period, all of the
Lenders or the Required Lenders, as applicable, have not approved or been deemed
to have approved, as aforesaid, the Proposed Borrowing Base, then the
Administrative Agent shall poll the Lenders to ascertain the highest Borrowing
Base then acceptable to all of the Lenders or the Required Lenders, as
applicable, and such amount shall become the new Borrowing Base, effective on
the date specified in Section 2.07(d).

(d)    Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders:

(i)    in the case of a Scheduled Redetermination, (A) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Section 8.12(a) and (c) in a timely and complete
manner, then on May 1st or November 1st, as applicable, following such notice,
or (B) if the Administrative Agent shall not have received the Engineering
Reports required to be delivered by the Borrower pursuant to Section 8.12(a) and
(c) in a timely and complete manner, then on the Business Day next succeeding
delivery of such notice; and

(ii)    in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e) or otherwise hereunder,
whichever occurs first. Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.

 

36



--------------------------------------------------------------------------------

(e)    Borrowing Base Reductions.

(i)    If the sum of (A) the Recognized Value of the aggregate of Asset
Dispositions occurring in any period between Scheduled Redeterminations, plus
(B) the Recognized Value of Swap Terminations occurring in the same period
exceeds 5% of the then effective Borrowing Base, then the Borrowing Base shall
be reduced in an amount determined by the Administrative Agent in its discretion
in accordance with the standards set forth in Section 2.07(a) taking into
account both Recognized Value or attributed value of such Asset Dispositions and
the Recognized Value given to such Swap Agreements. Any redetermination of the
Borrowing Base pursuant to this Section 2.07(e) shall not be considered an
Interim Redetermination requested by Administrative Agent within the meaning of
Section 2.07(b).

(ii)    The Borrowing Base may be reduced as provided in Section 8.13(c).

(iii)    If the Borrower incurs any Permitted Senior Debt in reliance on
Section 9.02(j) after the Sixth Amendment Effective Date, then the Borrowing
Base then in effect shall be reduced immediately upon the date of such
incurrence by an amount equal to the product of (A) 0.25 multiplied by (B) the
difference between (I) the proceeds resulting from such issuance, minus (II) the
amount of such proceeds applied to repay any outstanding Permitted Senior Debt.
The Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such incurrence, effective and applicable to the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders on such date until the
next redetermination or modification thereof hereunder. For purposes of this
Section 2.07(e)(iii), if any such Debt is issued at a discount or otherwise sold
for less than “par”, the reduction shall be calculated based upon the stated
principal amount without reference to such discount.

(f)    Borrowing Base Deficiency.

(i)    If, at any time, a Borrowing Base Deficiency exists, then Administrative
Agent shall give notice to Borrower of such Borrowing Base Deficiency (such
notice, a “Borrowing Base Deficiency Notice”), and Borrower shall within 15 days
following receipt of such Borrowing Base Deficiency Notice elect whether to
(A) prepay an amount which would, if prepaid immediately, reduce the total
Revolving Credit Exposures to the amount of the Borrowing Base, (B) mortgage
such other Oil and Gas Properties as are acceptable to the Required Lenders,
pursuant to security documents acceptable to Administrative Agent having
Recognized Values which, in the opinion of the Required Lenders, based upon the
Required Lenders’ evaluation of the engineering data provided them, taken in the
aggregate are sufficient to increase the Borrowing Base to an amount at least
equal to the total Revolving Credit Exposures, or (C) do any combination of the
foregoing as is acceptable to Administrative Agent such that the Borrowing Base
is an amount at least equal to the total Revolving Credit Exposure. If Borrower
fails to make an election within 15 days after Borrower’s receipt of the
Borrowing Base Deficiency Notice, then Borrower shall be deemed to have selected
the prepayment option specified in clause (A) above.

 

37



--------------------------------------------------------------------------------

(ii)    Borrower shall deliver such prepayments or mortgages of additional Oil
and Gas Properties in accordance with its election (or deemed election) pursuant
to clause (f)(i) above as follows:

(A)    Prepayment Elections. If Borrower elects (or is deemed to have elected)
to prepay an amount in accordance with clause (f)(i)(A) above, then Borrower may
make such prepayment in one installment within 45 days after Borrower’s notice
of its election (or date of deemed election) or, if no Event of Default exists,
in six equal consecutive monthly installments beginning within 45 days after
Borrower’s notice of its election (or date of deemed election) and continuing on
the same day of each month thereafter.

(B)    Elections to Mortgage Additional Oil and Gas Properties. If Borrower
elects to mortgage additional oil and gas properties in accordance with
clause (f)(i)(B) above, then (1) such property shall be acceptable to
Administrative Agent and the Required Lenders with Recognized Values determined
by Administrative Agent and the Required Lenders in accordance with this
Section 2.07 and (2) Borrower shall execute, acknowledge and deliver to
Administrative Agent security instruments acceptable to Administrative Agent
within 45 days after Borrower’s notice of its election (or such longer time as
determined by Administrative Agent); provided, however (x) if none of the
additional Oil and Gas Properties offered by Borrower are acceptable to the
Required Lenders, Borrower shall be deemed to have elected the prepayment option
specified in clause (f)(i)(A) (and Borrower shall make such prepayment in
accordance with clause (f)(ii)(A)); and (y) if the aggregate Recognized Values
of additional Oil and Gas Properties which are acceptable to the Required
Lenders are insufficient to eliminate the Borrowing Base Deficiency, then
Borrower shall be deemed to have selected the option specified in
clause (f)(i)(C) (and Borrower shall make prepayment and deliver security
instruments as provided clause (f)(ii)(C)).

(C)    Combination Elections. If Borrower elects (or is deemed to have elected)
to eliminate the Borrowing Base Deficiency by a combination of prepayment and
mortgaging of additional Oil and Gas Properties in accordance with
clause (f)(i)(C), then within 45 days after Borrower’s notice of its election
(or date of deemed election) (or such longer time as determined by
Administrative Agent), Borrower shall execute, acknowledge and deliver to
Administrative Agent security instruments reasonably acceptable to
Administrative Agent covering such additional Oil and Gas Properties and pay

 

38



--------------------------------------------------------------------------------

Administrative Agent the amount by which the Borrowing Base Deficiency exceeds
the Recognized Values of such additional Oil and Gas Properties in one
installment within 45 days after Borrower’s notice of its election (or date of
deemed election) or, if no Event of Default exists, in six equal consecutive
monthly installments beginning within 45 days after notice of its election (or
date of deemed election) and continuing on the same day of each month
thereafter.

Section 2.08.    Letters of Credit.

(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of dollar denominated Letters of Credit for
its own account or for the account of any of its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period; provided that (i) the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if a Borrowing Base Deficiency exists at such time
or would exist as a result thereof and (ii) the minimum amount of any such
Letter of Credit shall be $50,000. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or send by facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than five (5) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:

(i)    requesting the issuance of a Letter of Credit or identifying the Letter
of Credit to be amended, renewed or extended;

(ii)    specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii)    specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv)    specifying the amount of such Letter of Credit;

(v)    specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi)    specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).

 

39



--------------------------------------------------------------------------------

Each notice shall constitute a representation by the Borrower that after giving
effect to the requested issuance, amendment, renewal or extension, as
applicable, (i) the LC Exposure shall not exceed the LC Commitment and (ii) the
total Revolving Credit Exposures shall not exceed the total Commitments (i.e.
the lesser of the Aggregate Maximum Credit Amounts and the then effective
Borrowing Base).

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is eighteen months after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, eighteen months after such renewal or extension)
and (ii) the date that is five Business Days prior to the Maturity Date;
provided, however, that a Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of 12 months or less (but not
beyond the date that is five Business Days prior to the Maturity Date) unless
the Issuing Bank notifies the beneficiary thereof at least 30 days (or such
longer period as may be specified in such Letter of Credit) prior to the
then-applicable expiration date that such Letter of Credit will not be renewed.

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, the existence of a Borrowing Base Deficiency or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.,
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon, on (i) the Business Day
that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that if such LC
Disbursement is not less than $1,000,000, the Borrower shall, subject to the
conditions to Borrowing set forth herein, be deemed to have requested, and the
Borrower does hereby request under such circumstances, that such payment be
financed with an ABR Borrowing in an

 

40



--------------------------------------------------------------------------------

equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
Section 2.08(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

41



--------------------------------------------------------------------------------

(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed in writing or by
facsimile or electronic transmission) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.

(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(j)    Cash Collateral - Default. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then the Borrower shall deposit, in an
account with the Administrative Agent (the “LC Collection Account”), in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to, in the case of an Event of Default, the LC Exposure, and in the
case of a payment required by Section 3.04(c), the amount of such excess as
provided in Section 3.04(c), as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower or any Subsidiary described
in Section 10.01(h) or Section 10.01(i). The Borrower hereby grants to the
Administrative Agent, for the benefit of the

 

42



--------------------------------------------------------------------------------

Issuing Bank and the Lenders, an exclusive first priority and continuing
perfected security interest in and Lien on the LC Collection Account and all
cash, checks, drafts, certificates and instruments, if any, from time to time
deposited or held in the LC Collection Account, all deposits or wire transfers
made thereto, any and all investments purchased with funds deposited in such
account, all interest, dividends, cash, instruments, financial assets and other
Property from time to time received, receivable or otherwise payable in respect
of, or in exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor. The Borrower’s obligation to deposit amounts pursuant
to this Section 2.08(j) shall be absolute and unconditional, without regard to
whether any beneficiary of any such Letter of Credit has attempted to draw down
all or a portion of such amount under the terms of a Letter of Credit, and, to
the fullest extent permitted by applicable law, shall not be subject to any
defense or be affected by a right of set-off, counterclaim or recoupment which
the Borrower or any of its Subsidiaries may now or hereafter have against any
such beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever. Such deposit shall be held as collateral
securing the payment and performance of the Borrower’s and the Guarantors’
obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collection Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the LC Collection
Account. Moneys in the LC Collection Account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower and the
Guarantors under this Agreement or the other Loan Documents. If the Borrower is
required to provide an amount of Cash Collateral hereunder as a result of the
occurrence of an Event of Default, and the Borrower is not otherwise required to
Cash Collateralize the excess attributable to an LC Exposure in connection with
any prepayment pursuant to Section 3.04(c), then such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within 3 Business Days
after all Events of Default have been cured or waived.

(k)    Cash Collateral – Defaulting Lender. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.10(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

(i)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of LC Exposure, to be applied pursuant to clause (ii) below. If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the Issuing
Bank as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

43



--------------------------------------------------------------------------------

(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.08(k) or Section 2.10
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LC Exposure
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.08(k)
following (A) the elimination of the applicable Fronting Exposure (including,
without limitation, by the termination of Defaulting Lender status of the
applicable Lender or reduction of the Fronting Exposure), or (B) the
determination by the Administrative Agent and the Issuing Bank that there exists
excess Cash Collateral; provided that, subject to Section 2.10, the Person
providing Cash Collateral and the Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that such Cash Collateral
was provided by the Borrower, such cash collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

(iv)    Any payment of Cash Collateral by the Borrower shall be without
prejudice to any claim the Borrower may have against the applicable Defaulting
Lender.

Section 2.09.    Collateral.

(a)    Mortgaged Property. The payment and performance of the Notes and all of
the other Obligations hereunder and under the Loan Documents and under the
Secured Swap Agreements and under Secured Treasury Management Agreements shall
be secured by a first and superior Lien (subject to Excepted Liens) against the
interest of the Borrower and each Subsidiary in a portion of their Oil and Gas
Properties, the Recognized Value of which represents at least 90% of the
Recognized Value of all of their proved Oil and Gas Properties, pursuant to the
terms of one or more Mortgages in favor of the Administrative Agent for the
ratable benefit of the Secured Parties, which Mortgages shall be reasonably
satisfactory in form and substance to the Administrative Agent.

(b)    Guarantees and Pledges of Equity Interests. The payment and performance
of the Notes and all of the other Obligations hereunder and under the Loan
Documents, and under the Secured Swap Agreements and Secured Treasury Management
Agreements, (A) shall be unconditionally guaranteed by each Subsidiary pursuant
to one or more Guaranty Agreements, and (B) shall be secured by a first priority
Lien (subject to Excepted Liens) against the Equity Interests of each Subsidiary
pursuant to a Pledge Agreement. Reference is made to Section 8.14 of this
Agreement for further provisions with respect to additional Guarantors and
additional collateral.

(c)    Personal Property of Borrowers and Subsidiaries. The payment and
performance of the Notes and all of the other Obligations hereunder and under
the Loan Documents and under Secured Swap Agreements and under Secured Treasury
Management Agreements shall also be

 

44



--------------------------------------------------------------------------------

secured by a first priority Lien (subject to Excepted Liens) against all
personal property of the Borrowers and each Subsidiary pursuant to the terms of
one or more Security Agreements in favor of the Administrative Agent for the
ratable benefit of the Secured Parties which shall be in form and substance
reasonably acceptable to the Administrative Agent.

Section 2.10.    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in
Section 12.02.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.08(k); fourth, as the Borrower
may request (so long as no Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with
Section 2.08(k); sixth, to the payment of any amounts owing to the Lenders or
the Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Event of Default exists, to the payment
of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Exposure are held
by the Lenders pro rata in accordance with the Commitments without giving effect
to Section 2.10(a)(iv). Any payments, prepayments or other amounts paid or

 

45



--------------------------------------------------------------------------------

payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this
Section 2.10(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)     No Defaulting Lender shall be entitled to receive any commitment fee
under Section 3.05(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive fees under
Section 3.05(b) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Applicable Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.08(k).

(C)    With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Exposure that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the Issuing Bank the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Exposure shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 6.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Maximum Credit Amount. Subject to Section 12.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

46



--------------------------------------------------------------------------------

(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.08(k).

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments (without giving effect to
Section 2.10(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01.    Repayment of Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Termination Date.

Section 3.02.    Interest.

(a)    ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(b)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c)    Post-Default Rate. Notwithstanding the foregoing, (i) if an Event of
Default has occurred and is continuing, or if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower or any Guarantor
hereunder or under any other Loan Document is not paid when due, whether at
stated maturity, upon acceleration or otherwise, and including any payments in
respect of a Borrowing Base Deficiency under Section 3.04(c), then all Loans
outstanding, in the case of an Event of Default, and such overdue amount, in the
case of a failure to pay amounts when due, shall bear interest, after as well as
before judgment, at a rate per annum equal to two percent (2%) plus the rate
applicable to ABR Loans as provided in Section 3.02(a), but in no event to
exceed the Highest Lawful Rate, and (ii) during any Borrowing Base Deficiency
(after the expiration of the cure periods provided in Section 2.07(f)), all
Loans

 

47



--------------------------------------------------------------------------------

outstanding at such time shall bear interest, after as well as before judgment,
at the rate then applicable to such Loans, plus the Applicable Margin, if any,
plus an additional two percent (2%), but in no event to exceed the Highest
Lawful Rate.

(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e)    Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

(f)    No Fees Paid to Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if a Lender becomes a Defaulting Lender, then all
fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender.

Section 3.03.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or

(b)    the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or electronic transmission as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective (and shall be deemed to be a request for an ABR Borrowing), and
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

 

48



--------------------------------------------------------------------------------

Section 3.04.    Prepayments.

(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b)    Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed in writing) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., three Business Days before the date of prepayment, or (ii) in
the case of prepayment of an ABR Borrowing, not later than 11:00 a.m., one
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid. Promptly following receipt of
any such notice relating to a Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 3.02 and any break funding payments required by
Section 5.02.

(c)    Mandatory Prepayments.

(i)    If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), the total Revolving Credit
Exposures exceeds the total Commitments, then the Borrower shall (A) prepay the
Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as Cash Collateral as provided in Section 2.08(j).

(ii)    If, other than upon any adjustment to the Borrowing Base pursuant to
Section 2.07(e), a Borrowing Base Deficiency exists, then the Borrower shall
take such actions as required by Section 2.07(f) to cure such Borrowing Base
Deficiency, including making any prepayment required by such section.

(iii)    If, upon any adjustments to the Borrowing Base pursuant to
Section 2.07(e), a Borrowing Base Deficiency exists, then the Borrower shall
(A) prepay the Borrowings in an aggregate principal amount equal to such
Borrowing Base Deficiency, and (B) if any Borrowing Base Deficiency remains
after prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such Borrowing
Base Deficiency to be held as Cash Collateral as provided in Section 2.08(j).
The Borrower shall be obligated to make such prepayment and/or deposit of Cash
Collateral on the date it or any Subsidiary receives cash proceeds as a result
of such Asset Disposition or Swap Termination, as the case may be; provided that
all payments required to be made pursuant to this Section 3.04(c)(iii) must be
made on or prior to the Termination Date.

(iv)    If, at any time, (A) there are outstanding Borrowings or LC Exposure and
(B) the Consolidated Cash Balance exceeds $10,000,000 as of the end of any four
consecutive Business Days (such four Business Day period, the “Consolidated Cash

 

49



--------------------------------------------------------------------------------

Balance Excess Period”), then the Borrower shall, on or before the end of such
Consolidated Cash Balance Excess Period, (x) prepay the Borrowings in an
aggregate principal amount equal to such excess as of the end of the
Consolidated Cash Balance Excess Period, and (y) if any excess remains after
prepaying all of the Borrowings as a result of any LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j), in each case.

(v)    Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(vi)    Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d)    No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

(e)    No Effect on Swap Agreements. Prepayments permitted or required under
this Section 3.04 shall not affect the Borrower’s obligation to continue making
payments under any Swap Agreement, which shall remain in full force and effect
notwithstanding such prepayment, subject to the terms of such Swap Agreement.

Section 3.05.    Fees.

(a)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of the Commitment of such Lender during the period from and including the
Effective Date to but excluding the Termination Date. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the Termination Date, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case such commitment fees shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
Applicable Margin on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any

 

50



--------------------------------------------------------------------------------

portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, provided that in no event shall such fee be less than $500 during any
quarter, and (iii) to the Issuing Bank, for its own account, its standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the Termination Date and any
such fees accruing after the Termination Date shall be payable on demand. Any
other fees payable to the Issuing Bank pursuant to this Section 3.05(b) shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days, unless such computation
would exceed the Highest Lawful Rate, in which case such fees shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Payments

Section 4.01.    Payments Generally; Pro Rata Treatment; Sharing of Payments.

(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 11:00 a.m., on the date when
due, in immediately available funds, without defense, deduction, recoupment,
set-off or counterclaim. Fees, once paid, shall be fully earned and shall not be
refundable under any circumstances. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices specified in Section 12.01, except payments to be made directly to
the Issuing Bank as expressly provided herein and except that payments pursuant
to Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

51



--------------------------------------------------------------------------------

(c)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and participations
in LC Disbursements and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact and (b) purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and other amounts
owing them; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
Section 4.01(c) shall not be construed to apply to (x) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (y) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or Participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply). The Borrower, each Subsidiary, each Guarantor and
each other Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower, each Subsidiary, each Guarantor and each other Loan Party rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower, each Subsidiary, each Guarantor
and each other Loan Party in the amount of such participation.

Section 4.02.    Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

Section 4.03.    Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Obligations and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, unless an Event of Default
has occurred and is continuing, (a) the

 

52



--------------------------------------------------------------------------------

Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Subsidiaries and (b) the Lenders hereby authorize the Administrative Agent to
take such actions as may be necessary to cause such proceeds to be paid to the
Borrower and/or such Subsidiaries.

ARTICLE V

Increased Costs; Break Funding Payments; Taxes; Illegality

Section 5.01.    Increased Costs.

(a)    Increased Costs, Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or the Issuing Bank;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, Loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount),
then, upon request of such Lender, the Issuing Bank or other Recipient, the
Borrower will pay to such Lender, the Issuing Bank or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
the Issuing Bank or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or such Lender’s or the Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the

 

53



--------------------------------------------------------------------------------

Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section 5.01 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section 5.01 for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

Section 5.02.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04(b), or (e) the replacement
of a Non-Consenting Lender in accordance with the terms of Section 5.04(b),
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 5.03.    Taxes.

(a)    Issuing Bank. For purposes of this Section 5.03, the term “Lender”
includes the Issuing Bank and the term “applicable law” includes FATCA.

 

54



--------------------------------------------------------------------------------

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(d)    Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability shall be delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, and shall be conclusive absent
manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 5.03,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

55



--------------------------------------------------------------------------------

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent (or as prescribed by law) as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

56



--------------------------------------------------------------------------------

(II)    executed copies of IRS Form W-8ECI;

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E or IRS Form W-8BEN,
as applicable; or

(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or
IRS Form W-8BEN, as applicable,, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit J-2 or Exhibit J-4, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit J-3 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the

 

57



--------------------------------------------------------------------------------

Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section 5.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 5.04.    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01 or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to

 

58



--------------------------------------------------------------------------------

Section 5.03, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 5.01 or Section 5.03, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender
(other than a Defaulting Lender) in connection with any such designation or
assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 5.01 or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.03, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.04(a) or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.04(b)), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.01 or
Section 5.03) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that

(i)    the Borrower shall have received the prior written consent of the
Administrative Agent and paid to the Administrative Agent the assignment fee
specified in Section 12.04,

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.02), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts),

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments thereafter,

(iv)    such assignment does not conflict with the applicable law, and

(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 5.05.    Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or

 

59



--------------------------------------------------------------------------------

maintain Eurodollar Loans either generally or having a particular Interest
Period hereunder, then (a) such Lender shall promptly notify the Borrower and
the Administrative Agent thereof and such Lender’s obligation to make such
Eurodollar Loans shall be suspended (the “Affected Loans”) until such time as
such Lender may again make and maintain such Eurodollar Loans and (b) all
Affected Loans which would otherwise be made by such Lender shall be made
instead as ABR Loans (and, if such Lender so requests by notice to the Borrower
and the Administrative Agent, all Affected Loans of such Lender then outstanding
shall be automatically converted into ABR Loans on the date specified by such
Lender in such notice) and, to the extent that Affected Loans are so made as (or
converted into) ABR Loans, all payments of principal which would otherwise be
applied to such Lender’s Affected Loans shall be applied instead to its ABR
Loans.

ARTICLE VI

Conditions Precedent

Section 6.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until each of the following conditions is satisfied (or waived in
accordance with Section 12.02) on the Effective Date:

(a)    The Administrative Agent, the Arranger and the Lenders shall have
received all commitment, facility and agency fees and all other fees and amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder (including, without limitation, the
reasonable fees and expenses of Winstead PC, counsel to the Administrative
Agent).

(b)    The Borrower shall have deposited $5,000 with Winstead PC, counsel for
the Administrative Agent, to be held by such counsel and applied toward payment
of costs and expenses for recordation of the Mortgages, as provided pursuant to
Section 12.03(a). If such deposit exceeds the amount of such costs and expenses,
the excess shall be returned to the Borrower. If such deposit is less than such
costs and expenses, the deficit shall be paid by Borrower pursuant to
Section 12.03(a).

(c)    The Administrative Agent shall have received a certificate of the
Secretary, an Assistant Secretary, Responsible Officer or other duly authorized
officer reasonably satisfactory to the Administrative Agent of the Borrower and
each Guarantor, each setting forth (i) resolutions of its board of directors or
board of managers (or equivalent body) authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (ii) the
officers of the Borrower or such Guarantor (y) who are authorized to sign the
Loan Documents to which the Borrower or such Guarantor is a party and (z) who
will, until replaced by another officer or officers duly authorized for that
purpose, act as its representative for the purposes of signing documents and
giving notices and other communications in connection with this Agreement and
the transactions contemplated hereby, (iii) specimen signatures of such
authorized officers, and (iv) the articles or certificate of incorporation and
bylaws, or certificate of formation and partnership agreement, or certificate of
formation and limited liability company agreement (as the case may be) of the
Borrower, and each Guarantor, certified as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.

 

60



--------------------------------------------------------------------------------

(d)    The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor.

(e)    The Administrative Agent shall have received a compliance certificate
which shall be substantially in the form of Exhibit D, duly and properly
executed by a Responsible Officer and dated as of the Effective Date.

(f)    The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(g)    The Administrative Agent shall have received duly executed Notes payable
to each Lender requesting a Note dated as of the date hereof.

(h)    The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments, including the Guaranty Agreement and the
other Security Instruments described on Exhibit F. In connection with the
execution and delivery of the Security Instruments, the Administrative Agent
shall:

(i)    be reasonably satisfied that the Security Instruments create first
priority, perfected Liens (subject only to Excepted Liens identified in clauses
(a), (b), (c), (d) and (f) of the definition thereof, but subject to the
provisos at the end of such definition) on at least 80% of the total Recognized
Value of the Oil and Gas Properties evaluated in the Initial Reserve Report; and

(ii)    have received certificates, together with undated, blank stock powers
(if applicable) for each such certificate, representing all of the certificated
issued and outstanding Equity Interest of each Person the Equity Interest of
which are required to be pledged pursuant to the Loan Documents.

(i)    The Administrative Agent shall have received an opinion of DuBois,
Bryant & Campbell, LLP, counsel to the Borrower, in form and substance
satisfactory to the Administrative Agent.

(j)    The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with Section 7.12 and either (i) a letter from the Borrower’s
insurance agent in a form reasonably acceptable to Administrative Agent or
(ii) copies of the policies of insurance evidencing that the Borrower is
carrying insurance in accordance with Section 7.12.

(k)    The Administrative Agent shall have received title opinions and other
title information and data as the Administrative Agent may reasonably request
satisfactory to the Administrative Agent setting forth the status of title to at
least 80% of the total value of the proved Oil and Gas Properties evaluated in
the Initial Reserve Report.

(l)    The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower and its
Subsidiaries.

 

61



--------------------------------------------------------------------------------

(m)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has received
all consents and approvals required by Section 7.03.

(n)    The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a) and the Initial Reserve Report accompanied by a
certificate covering the matters described in Section 8.12(c).

(o)    The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the Subsidiaries (other than Excepted Liens identified in clauses
(a), (b), (c), (d), (f) and (h) of the definition thereof, but subject to the
provisos at the end of such definition) for each of the following jurisdictions:
Delaware, Texas, Montana, and any other jurisdiction requested by the
Administrative Agent; other than those being assigned or released on or prior to
the Effective Date or Liens permitted by Section 9.03.

(p)    The Administrative Agent shall have received Property Certificates for
each Oil and Gas Property described as an exhibit to a Mortgage.

(q)    The Administrative Agent shall have received evidence of the payment in
full of all amounts due under the Existing Credit Agreement, the termination of
all commitments to lend thereunder and the release of all Liens securing such
obligations and any other obligations secured thereby.

(r)    The Administrative Agent and the Lenders shall have received, and be
reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not restricted to the USA Patriot Act.

(s)    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 2:00 p.m., on July 31, 2015 (and, in the event such conditions
are not so satisfied or waived, the Commitments shall terminate at such time).

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed closing date specifying its
objection thereto.

 

62



--------------------------------------------------------------------------------

Section 6.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including any initial funding on the Effective
Date), and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction of the following conditions:

(a)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; provided, that
this clause (a) shall not apply to any Borrowing on the Sixth Amendment
Effective Date to fund a portion of cash consideration payable in connection
with the B&M Acquisitions or to pay transaction costs and expenses in connection
with the B&M Acquisitions.

(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no event, development or circumstance has occurred or shall then
exist that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect; provided, that this clause (b) shall not apply to any Borrowing
on the Sixth Amendment Effective Date to fund a portion of cash consideration
payable in connection with the B&M Acquisitions or to pay transaction costs and
expenses in connection with the B&M Acquisitions.

(c)    The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (without duplication of materiality) on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct in all
material respects (without duplication of materiality) as of such specified
earlier date; provided, that the only representations and warranties that shall
be required to be true and correct on and as of the Sixth Amendment Effective
Date for any Borrowing on the Sixth Amendment Effective Date to fund a portion
of cash consideration payable in connection with the B&M Acquisitions or to pay
transaction costs and expenses in connection with the B&M Acquisitions, shall be
the Specified Representations and the Specified Acquisition Agreement
Representations.

(d)    The making of such Loan or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or threatened, which does or, with respect to any threatened
litigation, seeks to, enjoin, prohibit or restrain, the making or repayment of
any Loan, the issuance, amendment, renewal, extension or repayment of any Letter
of Credit or any participations therein or the consummation of the transactions
contemplated by this Agreement or any other Loan Document; provided, that this
clause (d) shall not apply to any Borrowing on the Sixth Amendment Effective
Date to fund a portion of cash consideration payable in connection with the B&M
Acquisitions or to pay transaction costs and expenses in connection with the B&M
Acquisitions.

(e)    (i) The Consolidated Cash Balance as of the day of the Borrowing Request
and (ii) the pro forma Consolidated Cash Balance as of the end of the third
Business Day after such Borrowing will be funded, in each case, shall not exceed
$10,000,000; provided, that this clause (e) shall not apply to any Borrowing on
the Sixth Amendment Effective Date to fund a portion of cash consideration
payable in connection with the B&M Acquisitions or to pay transaction costs and
expenses in connection with the B&M Acquisitions.

 

63



--------------------------------------------------------------------------------

(f)    The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.08(b), as applicable.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through (e).

ARTICLE VII

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, the Issuing
Bank and the Lenders that:

Section 7.01.    Organization; Powers. Each of the Borrower and the Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
could not reasonably be expected to have a Material Adverse Effect.

Section 7.02.    Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s powers under its Organizational Documents and
have been duly authorized by all necessary action (including, without
limitation, any action required to be taken by any class of managers, directors,
partners or owners of Equity Interests of the Borrower or any other Person,
whether interested or disinterested, in order to ensure the due authorization of
the Transactions). Each Loan Document to which the Borrower and each Guarantor
is a party has been duly executed and delivered by the Borrower and such
Guarantor and constitutes a legal, valid and binding obligation of the Borrower
and such Guarantor, as applicable, enforceable in accordance with its terms,
subject to Debtor Relief Laws or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 7.03.    Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority or any other third Person (including members,
shareholders, partners or any class of managers, directors, or partners, whether
interested or disinterested, of the Borrower or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Security Instruments as required by this Agreement, (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents, and
(iii) consents by, required notices to, or other actions by state and federal
governmental entities in connection with the assignment of state and federal oil
and gas leases or other interests therein that are customarily obtained
subsequent to such assignments, (b) will not violate any applicable law or
Organizational Documents of the Borrower or any Subsidiary or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any
Subsidiary or its Properties, or give rise to a right thereunder to require any
payment to be made by the Borrower or such Subsidiary and (d) will not result in
the creation or imposition of any Lien on any Property of the Borrower or any
Subsidiary (other than the Liens created by the Loan Documents and, at any time
prior to the Second Lien Discharge Date, the Liens created under the Second Lien
Documents to the extent permitted hereunder and under the Second Lien
Intercreditor Agreement).

 

64



--------------------------------------------------------------------------------

Section 7.04.    Financial Condition; No Material Adverse Change.

(a)    The financial statements of Borrower heretofore furnished to the Lenders
present fairly, in all material respects, the financial condition and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the unaudited
quarterly financial statements.

(b)    Since December 31, 2016, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Subsidiaries has
been conducted only in the ordinary course consistent with past business
practices in all material respects.

(c)    Neither the Borrower nor any Subsidiary has on the date hereof any
material Debt (including Disqualified Capital Stock) or any contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in the Financial Statements.

Section 7.05.    Litigation.

(a)    Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Subsidiary (i) not fully covered by
insurance (except for normal deductibles) as to which there is a reasonable
possibility of an adverse determination that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) that involve any Loan Document or the
Transactions.

(b)    Since the date of this Agreement, there has been no change in the status
of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

Section 7.06.    Environmental Matters. Except as set forth in Schedule 7.06 or
that could not be reasonably expected to have a Material Adverse Effect (or with
respect to (c), (d) and (e) below, where the failure to take such actions could
not be reasonably expected to have a Material Adverse Effect):

(a)    neither any Property of the Borrower or any Subsidiary nor the operations
conducted thereon violate any order or requirement of any court or Governmental
Authority or any Environmental Laws.

(b)    no Property of the Borrower or any Subsidiary nor the operations
currently conducted thereon are in violation of or subject to any existing,
pending or threatened action, suit, investigation, inquiry or proceeding by or
before any court or Governmental Authority or to any remedial obligations under
Environmental Laws.

 

65



--------------------------------------------------------------------------------

(c)    all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each Subsidiary,
including, without limitation, past or present treatment, storage, disposal or
release of a hazardous substance, oil and gas waste or solid waste into the
environment, have been duly obtained or filed, and the Borrower and each
Subsidiary have not received written notice stating that they are not in
compliance with the terms and conditions of all such notices, permits, licenses
and similar authorizations.

(d)    to Borrower’s knowledge, all hazardous substances, solid waste and oil
and gas waste, if any, generated at any and all Property of the Borrower or any
Subsidiary have in the past been transported, treated and disposed of in
accordance with Environmental Laws.

(e)    the Borrower has taken all steps reasonably necessary to determine and
has determined that no oil, hazardous substances, solid waste or oil and gas
waste, have been disposed of or otherwise released and there has been no
threatened release of any oil, hazardous substances, solid waste or oil and gas
waste on or to any Property of the Borrower or any Subsidiary except in
compliance with Environmental Laws.

(f)    to the extent applicable, all Property of the Borrower and each
Subsidiary currently satisfies all design, operation, and equipment requirements
imposed by the OPA, and the Borrower does not have any reason to believe that
such Property, to the extent subject to the OPA, will not be able to maintain
compliance with the OPA requirements during the term of this Agreement.

(g)    neither the Borrower nor any Subsidiary has any known contingent
liability or Remedial Work in connection with any release or threatened release
of any oil, hazardous substance, solid waste or oil and gas waste into the
environment, except as referred to or reflected or provided for in the Financial
Statements.

Section 7.07.    Compliance with Laws and Agreements; No Defaults.

(a)    Each of the Borrower and each Subsidiary is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b)    Neither the Borrower nor any Subsidiary is in default nor has any event
or circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default or would
require the Borrower or a Subsidiary to Redeem or make any offer to Redeem under
any indenture, note, credit agreement or instrument pursuant to which any
Material Indebtedness is outstanding or by which the Borrower or any Subsidiary
or any of their Properties is bound.

(c)    No Default has occurred and is continuing.

Section 7.08.    Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.

 

66



--------------------------------------------------------------------------------

Section 7.09.    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of Taxes and other governmental charges
are, in the reasonable opinion of Borrower, adequate. No Tax Lien has been filed
and, to the knowledge of the Borrower, no claim is being asserted with respect
to any such Tax or other such governmental charge.

Section 7.10.    ERISA.

(a)    The Borrower, the Subsidiaries and each ERISA Affiliate have complied in
all material respects with ERISA and, where applicable, the Code regarding each
Plan.

(b)    Each Plan is, and has been, maintained in substantial compliance with
ERISA and, where applicable, the Code.

(c)    No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of Section 502 of ERISA or a tax imposed pursuant to
Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty liability
damages under Section 409 of ERISA.

(d)    No Plan (other than a defined contribution plan) or any trust created
under any such Plan has been terminated since September 2, 1974. No liability to
the PBGC (other than for the payment of current premiums which are not past due)
by the Borrower, any Subsidiary or any ERISA Affiliate has been or is expected
by the Borrower, any Subsidiary or any ERISA Affiliate to be incurred with
respect to any Plan. No ERISA Event with respect to any Plan has occurred.

(e)    Full payment when due has been made of all amounts which the Borrower,
the Subsidiaries or any ERISA Affiliate is required under the terms of each Plan
or applicable law to have paid as contributions to such Plan as of the date
hereof, and no accumulated funding deficiency (as defined in Section 302 of
ERISA and Section 412 of the Code), whether or not waived, exists with respect
to any Plan.

(f)    The actuarial present value of the benefit liabilities under each Plan
which is subject to Title IV of ERISA does not, as of the end of the Borrower’s
most recently ended fiscal year, exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities. The term “actuarial present
value of the benefit liabilities” shall have the meaning specified in
Section 4041 of ERISA.

(g)    Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
Section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by the Borrower, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any material liability.

 

67



--------------------------------------------------------------------------------

(h)    Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any Multiemployer Plan.

(i)    Neither the Borrower, the Subsidiaries nor any ERISA Affiliate is
required to provide security under Section 401(a)(29) of the Code due to a Plan
amendment that results in a material increase in current liability for the Plan.

Section 7.11.    Disclosure; No Material Misstatements. The Borrower has
disclosed or delivered to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower or
any Subsidiary to the Administrative Agent or any Lender or any of their
Affiliates in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. There
is no fact known to the Borrower or any Subsidiary which could reasonably be
expected to have a Material Adverse Effect or in the future is reasonably likely
to have a Material Adverse Effect and which has not been set forth in this
Agreement or the Loan Documents or the other documents, certificates and
statements furnished to the Administrative Agent or the Lenders by or on behalf
of the Borrower or any Subsidiary prior to, or on, the date hereof in connection
with the transactions contemplated hereby (other than industry wide risks
normally associated with the types of businesses conducted by Borrower and its
Subsidiaries). There are no statements or conclusions in any Reserve Report
which are based upon or include misleading information or fail to take into
account material information regarding the matters reported therein, it being
understood that projections concerning volumes attributable to the Oil and Gas
Properties and production and cost estimates contained in each Reserve Report
are necessarily based upon professional opinions, estimates and projections and
that the Borrower and the Subsidiaries do not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate.

Section 7.12.    Insurance. The Borrower has, and has caused all of its
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are commercially
reasonable and usually insured against by companies similarly situated and
engaged in the same or a similar business for the assets and operations of the
Borrower and its Subsidiaries. The Administrative Agent has been named as an
additional insured in respect of such liability insurance policies, and the
Administrative Agent in its capacity as such has been named as loss payee with
respect to Property loss insurance.

Section 7.13.    Restriction on Liens. Neither the Borrower nor any of the
Subsidiaries is a party to any material agreement or arrangement (other than the
Permitted Senior Debt Documents, Capital Leases creating Liens permitted by
Section 9.03(c), but then only on the Property subject of such Capital Lease,
and, at any time prior to the Second Lien Discharge Date, the Second Lien
Intercreditor Agreement and Second Lien Documents), or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent and the Lenders on or in
respect of their Properties to secure the Obligations and the Loan Documents.

 

68



--------------------------------------------------------------------------------

Section 7.14.    Subsidiaries. Except as set forth on Schedule 7.14 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule 7.14, the Borrower
has no Subsidiaries and the Borrower has no Foreign Subsidiaries. Each
Subsidiary on such schedule is a Wholly-Owned Subsidiary and is a Consolidated
Subsidiary.

Section 7.15.    Location of Business and Offices. The Borrower’s jurisdiction
of organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Lonestar Resources America Inc.;
and the organizational identification number of the Borrower in its jurisdiction
of organization is 5282689 (or, in each case, as set forth in a notice delivered
to the Administrative Agent pursuant to Section 8.01(n) in accordance with
Section 12.01). The Borrower’s principal place of business and chief executive
offices are located at the address specified in Section 12.01 (or as set forth
in a notice delivered pursuant to Section 8.01(n) and Section 12.01(c)). Each
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.14 (or as set forth
in a notice delivered pursuant to Section 8.01(n)).

Section 7.16.    Properties; Titles, Etc.

(a)    Each of the Borrower and the Subsidiaries has good and defensible title
to its respective Oil and Gas Properties evaluated in the most recently
delivered Reserve Report and good title to, or valid leasehold interests in,
licenses of, or rights to use, all its personal Properties, in each case, free
and clear of all Liens except Liens permitted by Section 9.03. After giving full
effect to the Excepted Liens, the Borrower or the Subsidiary specified as the
owner owns the net interests in production attributable to the Hydrocarbon
Interests as reflected in the most recently delivered Reserve Report, and the
ownership of such Properties shall not in any material respect obligate the
Borrower or such Subsidiary to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in the Borrower’s or such Subsidiary’s net revenue interest in such
Property. The ownership by the Borrower or any Subsidiary of the Hydrocarbons
and the undivided interests therein specified on the exhibits to the Mortgages
are the same interests reflected in the most recently delivered Reserve Report.

(b)    All material leases and agreements necessary for the conduct of the
business of the Borrower and the Subsidiaries are valid and subsisting, in full
force and effect, and there exists no default or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default under any such lease or leases, which could reasonably be expected to
have a Material Adverse Effect.

(c)    The rights and Properties presently owned, leased or licensed by the
Borrower and the Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the
Borrower and the Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted prior to the date hereof.

(d)    All of the Properties of the Borrower and the Subsidiaries which are
reasonably necessary for the operation of their businesses are in good working
condition (ordinary wear and tear excepted) and are maintained in accordance
with prudent business standards.

 

69



--------------------------------------------------------------------------------

(e)    Each of the Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.

Section 7.17.    Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, and
subject to the prior rights and limitations of Borrower as an owner of any
non-operated working interests, the Oil and Gas Properties (and Properties
unitized therewith) of the Borrower and its Subsidiaries have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Governmental Requirements and in conformity with the provisions of all
leases, subleases or other contracts comprising a part of the Hydrocarbon
Interests and other contracts and agreements forming a part of the Oil and Gas
Properties of the Borrower and its Subsidiaries. Specifically in connection with
the foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Borrower or any
Subsidiary is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of the Borrower or any Subsidiary is deviated
from the vertical more than the maximum permitted by Governmental Requirements
(except with respect to horizontal wells permitted by Governmental Authority),
and such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, the Oil and Gas Properties (or in the case of wells
located on Properties unitized therewith, such unitized Properties) of the
Borrower or such Subsidiary. All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by the Borrower or any of its Subsidiaries that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Borrower or any of its Subsidiaries, in a manner consistent with the
Borrower’s or its Subsidiaries’ past practices (other than those the failure of
which to maintain in accordance with this Section 7.17 could not reasonably be
expected to have a Material Adverse Effect).

Section 7.18.    Material Gas Imbalances, Prepayments. Except as set forth on
Schedule 7.18 or on the most recent certificate delivered pursuant to
Section 8.12(c), on a net basis there are no Material Gas Imbalances, take or
pay or other prepayments which would require the Borrower or any of its
Subsidiaries to deliver Hydrocarbons produced from the Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor.

Section 7.19.    Marketing of Production. Except for contracts listed and in
effect on the date hereof on Schedule 7.19, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts the Borrower represents
that it or its Subsidiaries are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity), no material agreements exist which
are not cancelable on 60 days’ notice or less without penalty or detriment for
the sale of production from the Borrower’s or its Subsidiaries’ Hydrocarbons
(including, without limitation, calls on

 

70



--------------------------------------------------------------------------------

or other rights to purchase, production, whether or not the same are currently
being exercised) that (a) pertain to the sale of production at a fixed price and
(b) have a maturity or expiry date of longer than six (6) months from the date
hereof.

Section 7.20.    Swap Agreements. Schedule 7.20, as of the date hereof, and
after the date hereof, each report required to be delivered by the Borrower
pursuant to Section 8.01(f), sets forth, a true and complete list of all Swap
Agreements of the Borrower and each Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

Section 7.21.    Use of Loans and Letters of Credit. The proceeds of the Loans
and the Letters of Credit shall be used to provide working capital for
exploration and production operations, to refinance Debt under the Existing
Credit Agreement, to redeem the Second Lien Notes as contemplated by
Section 8.18(b), to fund a portion of the cash consideration payable in
connection with the B&M Acquisitions, to pay transaction costs and expenses in
connection with the B&M Acquisitions and for other general corporate purposes.
The Borrower and its Subsidiaries are not engaged principally, or as one of its
or their important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board. The Borrower will
not request any Borrowing or Letter of Credit, and the Borrower shall not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit, directly or indirectly (x) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(y) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (z) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

Section 7.22.    Solvency. After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Guarantors, taken as
a whole, will exceed the aggregate Debt of the Borrower and the Guarantors on a
consolidated basis, as the Debt becomes absolute and matures, (b) each of the
Borrower and the Guarantors will not have incurred or intended to incur, and
will not believe that it will incur, Debt beyond its ability to pay such Debt
(after taking into account the timing and amounts of cash to be received by each
of the Borrower and the Guarantors and the amounts to be payable on or in
respect of its liabilities, and giving effect to amounts that could reasonably
be received by reason of indemnity, offset, insurance or any similar
arrangement) as such Debt becomes absolute and matures and (c) each of the
Borrower and the Guarantors will not have (and will have no reason to believe
that it will have thereafter) unreasonably small capital for the conduct of its
business.

Section 7.23.    International Operations. None of the Borrower and its
Subsidiaries own, and have not acquired or made any other expenditure (whether
such expenditure is capital, operating or otherwise) in or related to, any Oil
and Gas Properties located outside of the geographical boundaries of the United
States or in the offshore federal waters of the United States of America.

Section 7.24.    Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and/or procedures designed to
ensure compliance by the Borrower and the Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower and the Subsidiaries and their respective
officers and employees

 

71



--------------------------------------------------------------------------------

and, to the knowledge of the Borrower, their respective directors and officers,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Borrower and the Subsidiaries or any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary, is a Sanctioned Person.
No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement by Borrower or its Subsidiaries will violate any
Anti-Corruption Law or applicable Sanctions.

Section 7.25.    Security Instruments. The Mortgages are effective to create in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable Lien on all of the Borrower’s and each
Guarantor’s right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when the Mortgages are filed in the
offices of the Counties in which the Oil and Gas Properties are located, the
Mortgages shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Borrower and each Guarantor in such
Mortgaged Property and the proceeds thereof, in each case prior and superior in
right to any other Person, other than with respect to the rights of persons
pursuant to Liens expressly permitted by Section 9.03.

ARTICLE VIII

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder, and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed and all other Obligations have been paid in full, the Borrower
covenants and agrees with the Lenders that:

Section 8.01.    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a)    Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of the Borrower, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by BDO or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(b)    Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(beginning with the fiscal quarter ending June 30, 2015), its unaudited
consolidated balance sheet and related unaudited statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 

72



--------------------------------------------------------------------------------

(c)    Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 7.04 (or, if later, the most
recently delivered audited financial statements pursuant to Section 8.01(a))
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate.

(d)    Certificate of Accounting Firm — Defaults. Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of the accounting
firm that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default (which certificate may be limited to the extent required by
accounting rules or guidelines).

(e)    Annual Budget. Within thirty (30) days after the end of each fiscal year
of the Borrower, a report, in a form satisfactory to the Administrative Agent,
prepared by or on behalf of the Borrower detailing on a monthly basis (i) the
projected production of Hydrocarbons by the Borrower and the Subsidiaries and
the assumptions used in calculating such projections, (ii) a proposed annual
operating budget for the Borrower and the Subsidiaries for such fiscal year,
(iii) the projected capital expenditures to be incurred by the Borrower and the
Subsidiaries, with a breakdown of those capital expenditures to be used for the
development of proved undeveloped reserves in the Oil and Gas Properties of the
Borrower and the Subsidiaries, and the assumptions used in calculating such
projections, and (iv) such other information as may be reasonably requested by
the Administrative Agent.

(f)    Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) and Section 8.01(b), a
certificate of a Financial Officer (a “Swap Agreement Certificate”), in form of
Exhibit E hereto, setting forth as of the last Business Day of the fiscal
quarter or fiscal year for which such financial statements are being delivered,
a true and complete list of all Swap Agreements of the Borrower and each
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark-to-market
value therefor, any new credit support agreements relating thereto not listed on
Schedule 7.20, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.

(g)    Certificate of Insurer – Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

(h)    Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any of its Subsidiaries by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower or any such Subsidiary, and a copy of
any response by the Borrower or any such Subsidiary, or the board of directors
(or other governing body) of the Borrower or any such Subsidiary, to such letter
or report.

 

73



--------------------------------------------------------------------------------

(i)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Parent or any of its Subsidiaries
with any securities commission having jurisdiction over such Person, including
the Australian Securities Exchange or any other national securities exchange, or
distributed by the Parent to its shareholders generally, as the case may be.
Documents required to be delivered pursuant to this clause (i) may be delivered
electronically and if so delivered shall be deemed to have been delivered on the
date (x) on which the Borrower posts such documents, or provides a link thereto
on the Borrower’s website on the Internet; or (ii) on which such documents are
posted on the Borrower’s behalf on IntraLinks/SyndTrak or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.

(j)    Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation, indenture,
loan or credit or other similar agreement (including, without limitation, the
Second Lien Documents and the Permitted Senior Debt Documents), other than this
Agreement and not otherwise required to be furnished to the Lenders pursuant to
any other provision of this Section 8.01.

(k)    Lists of Purchasers. Concurrently with the delivery of any Reserve Report
to the Administrative Agent pursuant to Section 8.12, a list of the names and
addresses of the Persons purchasing Hydrocarbons from the Borrower or any
Subsidiary per Section 8.12(c)(v).

(l)    Notice of Sales of Oil and Gas Properties and Swap Terminations. In the
event the Borrower or any Subsidiary intends to sell, transfer, assign or
otherwise dispose of any Oil or Gas Properties (other than Hydrocarbons in the
ordinary course of business) or any Equity Interests in any Subsidiary in
accordance with Section 9.12, prior written notice of such disposition, the
price thereof and the anticipated date of closing and any other details thereof
requested by the Administrative Agent or any Lender. In the event Borrower or
any Subsidiary receives notice or otherwise has knowledge of any Swap
Termination, prompt written notice thereof.

(m)    Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.

(n)    Information Regarding Borrower and Guarantors. Prompt written notice (and
in any event within thirty (30) days prior thereto) of any change (i) in the
Borrower or any Guarantor’s corporate name or in any trade name used to identify
such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of the Borrower or any Guarantor’s chief
executive office or principal place of business, (iii) in the Borrower or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower or any Guarantor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in the Borrower or any
Guarantor’s federal taxpayer identification number, if any.

 

74



--------------------------------------------------------------------------------

(o)    Production Reports and Lease Operating Statements. Within 45 days after
the end of each fiscal quarter, a report (a “Production Report”) setting forth,
for each calendar month during the then current fiscal year to date, (i) the
volume of production and sales attributable to production (and the prices at
which such sales were made and the revenues derived from such sales) for each
such calendar month from the Oil and Gas Properties, individually and in the
aggregate, and (ii) the related ad valorem, severance and production taxes and
lease operating expenses attributable thereto and incurred for each such
calendar month.

(p)    Material Gas Imbalance Reports. If there are any Material Gas Imbalances,
then within 45 days after the end of each fiscal quarter, a report setting
forth, for the quarter during the then current fiscal year to date, the
existence of any Material Gas Imbalances listed on a property-by-property basis.

(q)    Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to any of the Permitted Senior Debt Documents or the
Organizational Documents of the Borrower or any Subsidiary.

(r)    Permitted Senior Debt Incurrence. Written notice that it is considering
incurring Permitted Senior Debt at least five (5) Business Days prior to the
proposed incurrence of such Permitted Senior Debt. In connection therewith the
Borrower will from time to time provide to the Administrative Agent copies of
existing drafts of the Permitted Senior Debt Documents as requested by the
Administrative Agent, and the Borrower will also promptly deliver to the
Administrative Agent and the Lenders copies, certified by a Responsible Officer
as true and complete, of each Permitted Senior Debt Document following the
incurrence of any Permitted Senior Debt.

(s)    Second Lien Notes Incurrence. Written notice at least five (5) Business
Days prior to the closing of any Second Lien Notes offering or issuance, the
amount thereof and the anticipated date of closing and a copy of the final
offering memorandum (if any) and any other material documents relating to such
offering or issuance of Second Lien Notes; provided that, if a final offering
memorandum is not available at such time, then the Borrower shall promptly
deliver the same to the Administrative Agent once available. In connection
therewith the Borrower will from time to time provide to the Administrative
Agent copies of existing drafts of the Second Lien Documents as requested by the
Administrative Agent, and the Borrower will also promptly deliver to the
Administrative Agent and the Lenders copies, certified by a Responsible Officer
as true and complete, of each Second Lien Document following the incurrence of
any Second Lien Notes.

(t)    PATRIOT Act. Promptly after the request by any Lender, all documentation
and other information that such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

(u)    Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary or Affiliate (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

 

75



--------------------------------------------------------------------------------

Section 8.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)    the occurrence of any Default;

(b)    the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Affiliate
thereof not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, is reasonably expected to result in liability
of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000; and

(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, at their option, make available to the Lenders and the Issuing
Bank the Communications by posting the Communications on the Platform and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or any of the other Loan Parties, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that (w) all Communications that are to be made available
to Public Lenders that Borrower determines is not material non-public
information shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Communications “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the other Agents, the
Arrangers, the Issuing Bank and the Lenders to treat such Communications as not
containing any material non-public information with respect to the Borrower, any
of the Loan Parties, or any of their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Communications constitute Information, they shall be treated as set forth in
Section 12.11); (y) all Communications marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent, the other Agents and each of the
Arrangers shall be entitled to treat any Communications that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

Section 8.03.    Existence; Conduct of Business. The Borrower will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.11.

 

76



--------------------------------------------------------------------------------

Section 8.04.    Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities of the Borrower
and all of its Subsidiaries before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any material Property of the Borrower or any Subsidiary.

Section 8.05.    Performance of Obligations under Loan Documents. The Borrower
will pay the Loans according to the terms hereof, and the Borrower will, and
will cause each Subsidiary to, do and perform every act and discharge all of the
obligations to be performed and discharged by them under the Loan Documents,
including, without limitation, this Agreement, at the time or times and in the
manner specified.

Section 8.06.    Operation and Maintenance of Properties. The Borrower, at its
own expense, will, and will cause each Subsidiary to:

(a)    operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, in those circumstances where a reasonably
prudent operator under similar circumstances and in accordance with customary
industry practice would be prudent not to do so, and the failure to comply could
not reasonably be expected to have a Material Adverse Effect.

(b)    operate and maintain in a careful and efficient manner in accordance with
the practices of the industry and in compliance with all applicable contracts
and agreements and in compliance with all Governmental Requirements, including,
without limitation, all applicable laws, rules and regulations of every other
Governmental Authority from time to time constituted to regulate the gathering,
transportation or processing of Hydrocarbons and other minerals therefrom,
except, in each case, in those circumstances where a reasonably prudent operator
under similar circumstances and in accordance with customary industry practice
would be prudent not to do so, and the failure to comply could not reasonably be
expected to have a Material Adverse Effect, any pipelines, compressor stations,
wells, gas or crude oil processing facilities, field gathering systems, tanks,
tank batteries, pumps, pumping units, fixtures, valves, fittings, machinery,
parts, engines, boilers, meters, apparatus, appliances, tools, implements,
casing, tubing, rods, cables, wires, towers, surface and other material
improvements, fixtures and equipment owned in whole or in part by the Borrower
or any of its Subsidiaries that are useful or necessary to conduct normal
operations relating to gathering, transportation, processing or removal of
Hydrocarbons and other minerals therefrom.

(c)    keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties, any gas or crude
oil processing facilities or equipment and other material Properties, including,
without limitation, all equipment, machinery and facilities.

 

77



--------------------------------------------------------------------------------

(d)    promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder.

(e)    promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties, any gas or
crude oil processing facilities and other material Properties.

(f)    operate its Oil and Gas Properties, any gas or crude oil processing
facilities and other material Properties or cause or make reasonable and
customary efforts to cause such Oil and Gas Properties, gas or crude oil
processing facilities and other material Properties to be operated in accordance
with the practices of the industry and in material compliance with all
applicable contracts and agreements and in compliance in all material respects
with all Governmental Requirements, except, in each case, in those circumstances
where a reasonably prudent operator under similar circumstances and in
accordance with customary industry practice would be prudent not to do so, and
the failure to comply could not reasonably be expected to have a Material
Adverse Effect.

To the extent the Borrower is not the operator of any Property, the Borrower
shall use reasonable efforts to cause the operator to comply with this
Section 8.06.

Section 8.07.    Insurance. The Borrower will, and will cause each Subsidiary
to, maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations. The loss payable clauses or provisions in said insurance
policy or policies insuring any of the collateral for the Loans shall be
endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent in
its capacity as such as “additional insured” and provide that the insurer will
endeavor to give at least 30 days prior notice of any cancellation to the
Administrative Agent.

Section 8.08.    Books and Records; Inspection Rights. The Borrower will, and
will cause each Subsidiary to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities in accordance with GAAP to the extent
applicable thereto. The Borrower will, and will cause each Subsidiary to, permit
any representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its Properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

Section 8.09.    Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, (a) comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, and (b) maintain in effect and
enforce policies and/or procedures designed to ensure compliance by the
Borrower, the Subsidiaries and each of their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions.

 

78



--------------------------------------------------------------------------------

Section 8.10.    Environmental Matters.

(a)    The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
dispose of or otherwise release, and shall cause each Subsidiary not to dispose
of or otherwise release, any oil, oil and gas waste, hazardous substance, or
solid waste on, under, about or from any of the Borrower’s or its Subsidiaries’
Properties or any other Property to the extent caused by the Borrower’s or any
of its Subsidiaries’ operations except in compliance with applicable
Environmental Laws, the disposal or release of which could reasonably be
expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Subsidiary to timely obtain or file, all notices, permits,
licenses, exemptions, approvals, registrations or other authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect;
(v) conduct, and cause its Subsidiaries to conduct, their respective operations
and businesses in a manner that will not expose any Property or Person to any
oil, oil and gas waste, hazardous substance or solid waste that could reasonably
be expected to form the basis for a claim for damages or compensation; and
(vi) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be reasonably necessary to continuously
determine and assure that the Borrower’s and its Subsidiaries’ obligations under
this Section 8.10(a) are timely and fully satisfied, which failure to establish
and implement could reasonably be expected to have a Material Adverse Effect.

(b)    The Borrower will promptly, but in no event later than five days of the
occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any landowner or
other third party against the Borrower or its Subsidiaries or their Properties
of which the Borrower has knowledge in connection with any Environmental Laws
(excluding routine testing and corrective action) if the Borrower reasonably
anticipates that such action will result in liability (whether individually or
in the aggregate) in excess of $1,000,000, not fully covered by insurance,
subject to normal deductibles.

(c)    The Borrower will, and will cause each Subsidiary to, provide
environmental audits and tests in accordance with American Society of Testing
Materials standards upon request by the Administrative Agent and no more than
once per year in the absence of any Event of Default (or as otherwise required
to be obtained by the Administrative Agent or the Lenders by any Governmental
Authority), in connection with any future Material Acquisitions of Oil and Gas
Properties or other Properties.

 

79



--------------------------------------------------------------------------------

Section 8.11.    Further Assurances.

(a)    The Borrower at its sole expense will, and will cause each Subsidiary to,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent, including a Reconciliation Schedule, to comply with, cure any defects or
accomplish the conditions precedent, covenants and agreements of the Borrower or
any Subsidiary, as the case may be, in the Loan Documents, including the Notes,
or to further evidence and more fully describe the collateral intended as
security for the Obligations, or to correct any omissions in this Agreement or
the Security Instruments, or to state more fully the obligations secured
therein, or to perfect, protect or preserve any Liens created pursuant to this
Agreement or any of the Security Instruments or the priority thereof, or to make
any recordings, file any notices or obtain any consents, all as may be necessary
or appropriate, in the sole discretion of the Administrative Agent, in
connection therewith.

(b)    The Borrower hereby authorizes the Administrative Agent to file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Mortgaged Property or other Property covered by the Lien
of the Security Instruments without the signature of the Borrower or any other
Guarantor where permitted by law. A carbon, photographic or other reproduction
of the Security Instruments or any financing statement covering the Mortgaged
Property or such other Property or any part thereof shall be sufficient as a
financing statement where permitted by law.

Section 8.12.    Reserve Reports.

(a)    On or before April 1st and October 1st of each year, commencing
October 1, 2017, the Borrower shall furnish to the Administrative Agent and the
Lenders a Reserve Report evaluating the Oil and Gas Properties of the Borrower
and its Subsidiaries as of the immediately preceding January 1st and July 1st,
respectively. The Reserve Report as of January 1 of each year shall be prepared
by one or more Approved Petroleum Engineers, and the July 1 Reserve Report of
each year shall be prepared by or under the supervision of the chief engineer of
the Borrower who shall certify such Reserve Report to be true and accurate and
to have been prepared in accordance with the procedures used in the immediately
preceding Reserve Report prepared by an Approved Petroleum Engineer.

(b)    In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the chief engineer of the Borrower who shall certify such
Reserve Report to be true and accurate and to have been prepared in accordance
with the procedures used in the immediately preceding Reserve Report prepared by
an Approved Petroleum Engineer. For any Interim Redetermination requested by the
Administrative Agent or the Borrower pursuant to Section 2.07(b), the Borrower
shall provide such Reserve Report with an “as of” date as required by the
Administrative Agent as soon as possible, but in any event no later than thirty
(30) days following the receipt of such request.

(c)    With the delivery of each Reserve Report, the Borrower shall provide to
the Administrative Agent and the Lenders a certificate from a Responsible
Officer certifying that: (i) the information contained in the Reserve Report and
any other information delivered in connection therewith is true and correct in
all material respects, it being understood that each Reserve Report is
necessarily based upon professional opinions, estimates and projections, and the
Borrower does not warrant that the same will prove to be accurate, (ii) the
Borrower or its

 

80



--------------------------------------------------------------------------------

Subsidiaries own good and defensible title to the Oil and Gas Properties
evaluated in such Reserve Report and such Properties are free of all Liens
except for Liens permitted by Section 9.03, (iii) except as set forth on an
exhibit to the certificate, on a net basis there are no Material Gas Imbalances,
take or pay or other prepayments in excess of the volume specified in
Section 7.18 with respect to its Oil and Gas Properties evaluated in such
Reserve Report which would require the Borrower or any Subsidiary to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor,
(iv) none of their Oil and Gas Properties have been sold since the date of the
last Borrowing Base determination except Hydrocarbons sold in the ordinary
course and other Oil and Gas Properties as set forth on an exhibit to the
certificate, which certificate shall list all of its Oil and Gas Properties
(other than Hydrocarbons sold in the ordinary course of business) sold and in
such detail as reasonably required by the Administrative Agent, (v) attached to
the certificate is a list of all marketing agreements entered into subsequent to
the later of the date hereof or the most recently delivered Reserve Report which
the Borrower could reasonably be expected to have been obligated to list on
Schedule 7.19 had such agreement been in effect on the date hereof,
(vi) attached to the certificate is a list of the names and addresses of the
purchasers which accounted for at least 75% of the total natural gas and oil
revenues of the Borrower and its Subsidiaries during the 12-month period ended
as of the immediately preceding December 31 or June 30, as applicable and
(vii) attached thereto is a schedule of the Oil and Gas Properties evaluated by
such Reserve Report that are Mortgaged Properties and demonstrating the
percentage of the total value of the proved Oil and Gas Properties that the
value of such Mortgaged Properties represent in compliance with Section 8.14(a).

(d)    With the delivery of each Reserve Report, the Borrower shall provide to
the Administrative Agent and the Lenders an engineering update based upon
then-current SEC pricing (an “SEC Report”). Borrower may (but is not obligated
to) provide additional SEC Reports to Administrative Agent and the Lenders not
more than one time during each fiscal quarter.

Section 8.13.    Title Information.

(a)    On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12(a) and at such other times as Agent
shall reasonably request, the Borrower will deliver title information in form
and substance acceptable to the Administrative Agent covering enough of the Oil
and Gas Properties evaluated by such Reserve Report that were not included in
the immediately preceding Reserve Report, so that the Administrative Agent shall
have received together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 80% of the
Recognized Value of the proved Oil and Gas Properties evaluated by such Reserve
Report.1

(b)    If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (g) and (h) of such definition)
having an equivalent value or (iii) deliver title information in form and
substance acceptable to the Administrative Agent so that the

 

1 

NTD: if Title Requirement is not satisfied prior to amendment effective date, 30
day post-closing period to be added.

 

81



--------------------------------------------------------------------------------

Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the Recognized Value of the proved Oil and Gas Properties
evaluated by such Reserve Report.

(c)    If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 80% of the Recognized Value of the proved Oil and Gas
Properties evaluated in the most recent Reserve Report, such default shall not
be a Default, but instead the Administrative Agent shall have the right to
exercise the following remedy in its sole discretion from time to time, and any
failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the Administrative Agent or the Lenders. To the
extent that the Administrative Agent is not satisfied with title to any
Mortgaged Property after the 60-day period has elapsed, such unacceptable
Mortgaged Property shall not count towards the 80% requirement, and the
Administrative Agent may send a notice to the Borrower and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Administrative Agent to cause the Borrower to be in compliance with the
requirement to provide acceptable title information on 80% of the Recognized
Value of the proved Oil and Gas Properties. This new Borrowing Base shall become
effective immediately after receipt of such notice.

Section 8.14.    Additional Collateral; Additional Guarantors.

(a)    In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(vii)) to ascertain whether the
Mortgaged Properties represent at least 90% of the Recognized Value of the
proved Oil and Gas Properties evaluated in the most recently completed Reserve
Report after giving effect to exploration and production activities,
acquisitions, dispositions and production. In the event that the Mortgaged
Properties do not represent at least 90% of such Recognized Value, then the
Borrower shall, and shall cause its Subsidiaries to, grant, within thirty
(30) days of delivery of the certificate required under Section 8.12(c), to the
Administrative Agent as security for the Obligations a first-priority Lien
interest (provided that Excepted Liens of the type described in clauses (a) to
(d) and (f) of the definition thereof may exist, but subject to the provisos at
the end of such definition) on additional Oil and Gas Properties not already
subject to a Lien of the Security Instruments such that after giving effect
thereto, the Mortgaged Properties will represent at least 90% of such total
value. All such Liens will be created and perfected by and in accordance with
the provisions of Mortgages, deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Subsidiary grants a Lien
on its Oil and Gas Properties to the Administrative Agent for the ratable
benefit of the Secured Parties and such Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b).

(b)    The Borrower shall promptly cause each Subsidiary (other than, for the
avoidance of doubt, the Excluded Subsidiary) to guarantee the Obligations
pursuant to a Guaranty Agreement. In connection with any such guaranty, the
Borrower shall, or shall cause such Subsidiary to, promptly, (i) pledge all of
the Equity Interests of such new Subsidiary pursuant to a Pledge Agreement
(including, without limitation, delivery of original stock certificates, if any,
evidencing the Equity Interests of such Subsidiary, together with an appropriate
undated stock powers for each certificate duly executed in blank by the
registered owner thereof) and (ii) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.

 

82



--------------------------------------------------------------------------------

(c)    If the Borrower elects to provide additional Mortgaged Properties in lieu
of making any mandatory prepayment pursuant to Section 3.04(c), then the
Borrower shall, or shall cause its Subsidiaries (other than, for the avoidance
of doubt, the Excluded Subsidiary) to, grant to the Administrative Agent as
security for the Obligations a first-priority Lien interest (subject only to
Excepted Liens) on additional Oil and Gas Properties not already subject to a
Lien of the Security Instruments. All such Liens will be created and perfected
by and in accordance with the provisions of Mortgages, deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes. In order to comply with the foregoing, if
any Subsidiary places such a Lien on its Oil and Gas Properties and such
Subsidiary is not a Guarantor, then it shall become a Guarantor and comply with
Section 8.14(b).

(d)    In the event that (i) the Required Lenders waive the provisions of
Section 9.15 to permit the Borrower or any Domestic Subsidiary to become the
owner of a Foreign Subsidiary (such waiver to be granted in the sole discretion
of the Required Lenders), and (ii) such Foreign Subsidiary has total assets in
excess of $1,000,000, then the Borrower shall promptly, or shall cause such
Domestic Subsidiary to promptly, guarantee the Obligations pursuant to the
Guaranty Agreement. In connection with any such guaranty, the Borrower shall, or
shall cause such Domestic Subsidiary to, (i) execute and deliver a supplement to
the Guaranty Agreement, (ii) pledge 65% of all the Equity Interests of such
Foreign Subsidiary (including, without limitation, delivery of original stock
certificates evidencing such Equity Interests of such Foreign Subsidiary,
together with appropriate stock powers for each certificate duly executed in
blank by the registered owner thereof) and (iii) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.

(e)    The Borrower agrees that it will not, and will not permit any Subsidiary
to, grant a Lien on any Property to secure the Second Lien Notes without first
(i) giving prior written notice as set forth in the Second Lien Intercreditor
Agreement to the Administrative Agent thereof and (ii) granting to the
Administrative Agent to secure the Obligations a first-priority, perfected Lien
on the same Property pursuant to Security Instruments in form and substance
reasonably satisfactory to the Administrative Agent. In connection therewith,
the Borrower shall, or shall cause its Subsidiaries to, execute and deliver such
other additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.

Section 8.15.    ERISA Compliance. The Borrower will promptly furnish and will
cause the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (i) promptly after the filing thereof with the United
States Secretary of Labor, the Internal Revenue Service or the PBGC, copies of
each annual and other report with respect to each Plan or any trust created
thereunder, (ii) immediately upon becoming aware of the occurrence of any ERISA
Event or of any “prohibited transaction,” as described in Section 406 of ERISA
or in Section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer of the Borrower, the Subsidiary or the ERISA Affiliate, as the case may
be, specifying the nature thereof, what action the Borrower, the Subsidiary or
the ERISA Affiliate, as applicable, is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto, and
(iii) immediately upon receipt thereof, copies of any notice of the PBGC’s
intention to terminate or to have a trustee appointed to

 

83



--------------------------------------------------------------------------------

administer any Plan. With respect to each Plan (other than a Multiemployer
Plan), the Borrower will, and will cause each Subsidiary and ERISA Affiliate to,
(i) satisfy in full and in a timely manner, without incurring any late payment
or underpayment charge or penalty and without giving rise to any lien, all of
the contribution and funding requirements of Section 412 of the Code (determined
without regard to subsections (d), (e), (f) and (k) thereof) and of Section 302
of ERISA (determined without regard to sections 303, 304 and 306 of ERISA), and
(ii) pay, or cause to be paid, to the PBGC in a timely manner, without incurring
any late payment or underpayment charge or penalty, all premiums required
pursuant to sections 4006 and 4007 of ERISA.

Section 8.16.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under each Loan Document in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 8.16 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 8.16, or otherwise under this Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until all of the Obligations have
been fully and finally paid. Each Qualified ECP Guarantor intends that this
Section 8.16 constitute, and this Section 8.16 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 8.17.    Required Swap Agreements. Not later than 20 days following the
Sixth Amendment Effective Date (or such longer period as the Administrative
Agent may agree in its sole discretion) (the “Required Swap Date”), the Borrower
shall or shall have caused another Loan Party to, enter into and maintain Swap
Agreements with one or more Approved Counterparties to hedge notional amounts of
crude oil and natural gas, as applicable, covering not less than (a) for each
calendar month during the period of 24 consecutive full calendar months
following the Required Swap Date, seventy percent (70%) of the Projected
Production from the total Proved Developed Producing Reserves of the Borrower
and its Subsidiaries for such calendar month, calculated separately; and (b) for
each calendar month during the period of 12 consecutive full calendar months
following the period of 24 consecutive months specified in clause (a), fifty
percent (50%) of the Projected Production from the total Proved Developed
Producing Reserves of the Borrower and its Subsidiaries for such calendar month,
calculated separately.

Section 8.18.    Post-Amendment Obligations.

(a)    Not later than 60 days after the Sixth Amendment Effective Date, which
date may be extended in the Administrative Agent’s reasonable discretion, the
Borrower shall (a) close any deposit account, securities account or commodity
account (that does not constitute an Excluded Account) at or with any banking or
other financial institution that is not a Lender, (b) establish new deposit
accounts, securities accounts and/or commodity accounts with Lenders and deposit
any Collateral from the accounts closed pursuant to clause (a) in such newly
established accounts, and (c) in respect of each of the accounts described in
clause (b) (that does not constitute an Excluded Account), deliver to the
Administrative Agent a control agreement signed by the Administrative Agent, the
depository bank, the other parties thereto and the applicable Loan Party, and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent, covering the applicable deposit account, securities account or commodity
account.

(b)    Not later than 30 days after the Sixth Amendment Effective Date, which
date may be extended in the Administrative Agent’s reasonable discretion (such
date, the “Second

 

84



--------------------------------------------------------------------------------

Lien Discharge Date”), the Administrative Agent shall have received evidence in
form and substance reasonably satisfactory to it that all amounts outstanding
under the Second Lien Notes have been paid in full, that the Second Lien
Documents (as defined in the Sixth Amendment) have been terminated and that any
security interests in connection therewith have been released or terminated.

(c)    Not later than 30 days after the Sixth Amendment Effective Date, which
date may be extended in the Administrative Agent’s reasonable discretion, the
Administrative Agent shall have received title information (including customary
title opinions, information or reports or other documents) consistent with usual
and customary standards for the geographic regions in which the Borrowing Base
properties and acquired Oil and Gas Properties are located with respect to not
less than 80% of the value of the Oil and Gas Properties included in the
Borrowing Base (including, for the avoidance of doubt, the Lonestar Assets
included in the Borrowing Base).

ARTICLE IX

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, and all other Obligations have been paid in full, the Borrower
covenants and agrees with the Lenders that:

Section 9.01.    Financial Covenants.

(a)    Ratio of Total Debt to EBITDAX. The Borrower will not, as of the last day
of any fiscal quarter, commencing with the fiscal quarter ending September 30,
2017, permit its ratio of Total Debt as of such time to EBITDAX to exceed 4.00
to 1.00. EBITDAX shall be calculated at the end of each fiscal quarter using the
results of the twelve-month period ending with that fiscal quarter end;
provided, that (i) for purposes of calculating EBITDAX for the period ending
September 30, 2017, EBITDAX shall be calculated using an amount equal to the
EBITDAX for the fiscal quarter ending on such date multiplied by four; (ii) for
purposes of calculating EBITDAX for the period ending December 31, 2017, EBITDAX
shall be calculated using an amount equal to the EBITDAX for the fiscal quarter
ending on such date multiplied by two; and (iii) for purposes of calculating
EBITDAX for the period ending March 31, 2018, EBITDAX shall be calculated using
an amount equal to the EBITDAX for the fiscal quarter ending on such date
multiplied by 4/3.

(b)    Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, commencing with the fiscal quarter ending September 30, 2017,
its ratio of (i) consolidated current assets of the Borrower and the
Consolidated Subsidiaries (including the unused amount of the total Commitments,
but excluding non-cash assets under ASC 815) to (ii) consolidated current
liabilities of the Borrower and the Consolidated Subsidiaries (excluding
non-cash obligations under ASC 815 and current maturities under this Agreement)
to be less than 1.0 to 1.0.

Section 9.02.    Debt. The Borrower will not, and will not permit any Subsidiary
to, incur, create, assume or suffer to exist any Debt, except:

(a)    the Notes or other Obligations arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Obligations;

 

85



--------------------------------------------------------------------------------

(b)    accounts payable and accrued expenses, liabilities or other obligations
to pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than 90 days
past the date of invoice or delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP;

(c)    Debt under Capital Leases not to exceed $1,000,000;

(d)    Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of the Oil and Gas Properties;

(e)    intercompany Debt between the Borrower and any Subsidiary or between
Subsidiaries to the extent permitted by Section 9.05(g); provided that such Debt
is not held, assigned, transferred, negotiated or pledged to any Person other
than the Borrower or one of its Wholly-Owned Subsidiaries, and, provided
further, that any such Debt owed by either the Borrower or a Guarantor shall be
subordinated to the Obligations on terms set forth in the Guaranty Agreement;

(f)    endorsements of negotiable instruments for collection in the ordinary
course of business;

(g)    Debt existing on the date hereof and disclosed to the Lenders on
Schedule 9.02;

(h)    Debt approved by the Required Lenders and subordinated to Borrower’s
obligations to Lenders in a manner acceptable to the Administrative Agent in its
sole discretion;

(i)    other Debt not to exceed $1,000,000 in the aggregate at any one time
outstanding;

(j)    Permitted Senior Debt and any guarantees thereof; provided that (i) the
aggregate principal amount (or accreted value, if applicable) of all Permitted
Senior Debt outstanding at any one time (without duplication, and taking into
account all concurrent payments or redemptions of Permitted Senior Debt with the
proceeds of other Permitted Senior Debt, to the extent otherwise permitted
hereunder) shall not exceed $300,000,000, (ii) the Borrower shall comply with
Section 8.01(r); and (iii) the Borrowing Base then in effect shall be adjusted
to the extent required by Section 2.07(e)(iii), and the Borrower shall make any
prepayment required by Section 3.04(c)(iii). Upon each such incurrence of
Permitted Senior Debt, the Borrower shall be deemed to represent and warrant to
the Lenders that both before and immediately after giving effect to the
incurrence of such Permitted Senior Debt (and any concurrent repayment of other
Permitted Senior Debt refinanced with such Permitted Senior Debt then being
incurred, as the case may be, with the proceeds of such incurrence), no Event of
Default shall occur and be continuing or would result therefrom;

(k)    at any time prior to the Second Lien Discharge Date, the Second Lien
Notes; and

(l)    Debt arising under Swap Agreements permitted under Section 9.18 hereof.

 

86



--------------------------------------------------------------------------------

Section 9.03.    Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:

(a)    Liens securing the payment of any Obligations;

(b)    Excepted Liens;

(c)    Liens securing Capital Leases permitted by Section 9.02(c) but only on
the Property under lease;

(d)    Liens existing on the date hereof and disclosed to the Lenders on
Schedule 9.03;

(e)    at any time prior to the Second Lien Discharge Date, Liens on Property
securing Second Lien Notes permitted by Section 9.02(k); provided, however, that
(i) such Liens securing such Debt are junior in priority to the Liens securing
the Obligations, this Agreement and the other Loan Documents pursuant to a
Second Lien Intercreditor Agreement and (ii) both before and after giving effect
to the incurrence of any such Lien, the Borrower is in compliance with
Section 8.14(e); and

(f)    Liens on Property not constituting collateral for the Obligations and not
otherwise permitted by the foregoing clauses of this Section 9.03; provided that
the aggregate principal or face amount of all Debt secured under this
Section 9.03(e) shall not exceed $1,000,000 at any time.

Section 9.04.    Dividends, Distributions and Redemptions; Redemption of
Permitted Senior Debt.

(a)    Dividends, Distributions and Redemptions. The Borrower will not, and will
not permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, return any capital to its
stockholders, members or partners or make any distribution of its Property to
its Equity Interest holders, provided that, so long as no Default has occurred
and is continuing or will result therefrom and no Borrowing Base Deficiency then
exists:

(i)    the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);

(ii)    Subsidiaries may declare and pay dividends and distributions ratably
with respect to their Equity Interests;

(iii)    the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Borrower and its Subsidiaries; and

(iv)    the Borrower may declare and pay dividends to the Parent in an amount
equal to the amount of any cash dividends declared and payable in accordance
with the terms of the Series A Preferred Stock Certificate of Designation as in
effect on the Sixth Amendment Effective Date on (I) the Initial Series A
Preferred Stock, and (II) any additional shares of Series A Preferred Stock
issued by the Parent as payment-in-kind of dividends on the Initial Series A
Preferred Stock or on any additional shares of Series A

 

87



--------------------------------------------------------------------------------

Preferred Stock issued as payment-in-kind of dividends on additional shares of
Series A Preferred Stock contemplated by this clause (II), in each case, as and
when such cash dividends are payable on such Series A Preferred Stock and at a
rate per share not to exceed 9% per annum of the per share stated amount of such
Series A Preferred Stock (which shall not exceed $1,000 per share), so long as,
before and after giving effect to any such distribution, (x) no Default or Event
of Default shall exist, (y) the Borrower shall be in pro forma compliance with a
Total Debt to EBITDAX ratio not to exceed 2.75 to 1.00 (which shall be
calculated using the results of the twelve-month period ending on the last day
of the most recent fiscal quarter for which financial statements and a
compliance certificate were delivered or required to be delivered in accordance
with Sections 8.01(a), (b), or (c)), (y) after giving effect to any extensions
of credit hereunder as of such date, the Borrowing Base Utilization Percentage
shall be not more than 80%, and (z) prior to any such distribution, the Existing
8.750% Notes shall have been refinanced in full in accordance with the terms of
this Agreement with the proceeds of Permitted Senior Debt and otherwise on terms
reasonably acceptable to the Administrative Agent.

(b)    Redemption of Permitted Senior Debt and Amendment of Permitted Senior
Debt Documents. The Borrower will not, and will not permit any Subsidiary to:

(i)    prior to the date that is 91 days after the Maturity Date call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) any Permitted Senior Debt;
provided that, so long as no Event of Default or Borrowing Base Deficiency shall
have occurred and be continuing or would result therefrom, the Borrower may
optionally prepay Permitted Senior Debt, in whole or in part, with the proceeds
of Permitted Senior Debt;

(ii)    amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Permitted Senior Debt or any Permitted Senior Debt Document related thereto if
the effect thereof would be cause such Debt no longer to qualify as Permitted
Senior Debt pursuant to the definition thereof;

(iii)    in the case of Second Lien Notes or any Second Lien Documents related
thereto, amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any such
Second Lien Notes or any Second Lien Document related thereto; provided, that
nothing in this Section 9.04(b)(iii) shall limit or constrain the Borrower’s
ability to comply with its obligations under Section 8.18(b); or

(iv)    designate any Debt (other than obligations of the Borrower and the
Subsidiaries pursuant to the Loan Documents) as “Specified Senior Indebtedness”
or “Specified Guarantor Senior Indebtedness” or give any such other Debt any
other similar designation.

Section 9.05.    Investments, Loans and Advances. The Borrower will not, and
will not permit any Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:

(a)    Investments reflected in the Financial Statements or which are disclosed
to the Lenders in Schedule 9.05;

 

88



--------------------------------------------------------------------------------

(b)    accounts receivable arising in the ordinary course of business;

(c)    direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;

(d)    commercial paper maturing within one year from the date of creation
thereof rated in the highest grade by S&P or Moody’s;

(e)    deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively or, in the case of any Foreign Subsidiary, a
bank organized in a jurisdiction in which the Foreign Subsidiary conducts
operations having assets in excess of $500,000,000 (or its equivalent in another
currency);

(f)    deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e);

(g)    Investments (i) made by the Borrower in or to the Guarantors, and
(ii) made by any Subsidiary in or to the Borrower or any Guarantor;

(h)    Investments (including, without limitation, capital contributions) in
general or limited partnerships or other types of entities (each a “venture”)
entered into by the Borrower or a Subsidiary with others in the ordinary course
of business; provided that (i) any such venture is engaged exclusively in oil
and gas exploration, development, production, processing and related activities,
including transportation, (ii) the interest in such venture is acquired in the
ordinary course of business and on fair and reasonable terms and (iii) such
venture interests acquired and capital contributions made (valued as of the date
such interest was acquired or the contribution made) do not exceed, in the
aggregate at any time outstanding an amount equal to $1,000,000;

(i)    Investments made by the Borrower or a Guarantor in direct ownership
interests in additional Oil and Gas Properties and gas gathering systems related
thereto or related to farm-out, farm-in, joint operating, joint venture or area
of mutual interest agreements, gathering systems, pipelines or other similar
arrangements which are usual and customary in the oil and gas exploration and
production business located within the geographic boundaries of the United
States of America, provided that (A) the Borrower shall be in compliance, on a
pro forma basis after giving effect to any such Investment, with the financial
covenants set forth in Section 9.01 recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available, and (B) no Event of Default shall have occurred and be continuing or
would result therefrom;

(j)    Permitted Employee Loans and other loans or advances to employees,
managers, officers or directors in the ordinary course of business of the
Borrower or any of its Subsidiaries, in each case only as permitted by
applicable law, including Section 402 of the Sarbanes Oxley Act of 2002, but in
any event all such amounts under this clause (j) not to exceed $600,000 in the
aggregate at any time (which amount is in addition to the Investments otherwise
permitted by this Section 9.05);

 

89



--------------------------------------------------------------------------------

(k)    Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any Subsidiary as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of its Subsidiaries; provided that the
Borrower shall give the Administrative Agent prompt written notice in the event
that the aggregate amount of all Investments held at any one time under this
Section 9.05(k) exceeds $1,000,000;

(l)    Investments made by the Borrower or any Subsidiary in or to the Excluded
Subsidiary in an amount not to exceed $2,000,000 in the aggregate at any time
solely for the purpose of funding the acquisition by the Excluded Subsidiary of
the corporate headquarters of the Borrower and its Subsidiaries; provided, that
both immediately prior to and after giving effect thereto, no Default shall have
occurred and be continuing or shall result therefrom; and

(m)    other Investments not to exceed $1,000,000 in the aggregate at any time.

Section 9.06.    Nature of Business; International Operations. The Borrower will
not, and will not permit any Subsidiary to, allow any material change to be made
in the character of its business as currently conducted by it and business
activities reasonably incidental thereto as an independent oil and gas
exploration and production company with operations in the continental United
States. From and after the date hereof, the Borrower and its Subsidiaries will
not acquire or make any other expenditure (whether such expenditure is capital,
operating or otherwise) in or related to, any Oil and Gas Properties not located
within the geographical boundaries of the United States or in the offshore
federal waters of the United States.

Section 9.07.    Limitation on Leases. The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or suffer to exist any
obligation for the payment of rent or hire of Property of any kind whatsoever
(real or personal but excluding (a) Capital Leases, leases of Hydrocarbon
Interests, and leases of drilling rigs, (b) leases of compression equipment not
to exceed $5,000,000 in any period of twelve consecutive calendar months and
(c) leases of corporate office space owned by the Excluded Subsidiary (any such
lease, a “Headquarter Lease”) not to exceed the sum of (i) $1,000,000 in any
period of twelve consecutive calendar months and (ii) any property taxes imposed
by any Governmental Authority and required to be borne by the lessee under the
terms of such Headquarter Lease), under leases or lease agreements which would
cause the aggregate amount of all payments made by the Borrower and the
Subsidiaries pursuant to all such leases or lease agreements, including, without
limitation, any residual payments at the end of any lease, to exceed $1,000,000
in any period of twelve consecutive calendar months during the life of such
leases; provided, that any obligation for the payment of rent incurred by the
Borrower or any of its Subsidiaries under any Headquarter Lease pursuant to this
Section 9.07 shall be at a rate that is no less favorable to it than it would
obtain in a comparable arm’s length transaction with a Person not an Affiliate.

Section 9.08.    Proceeds of Loans. The Borrower will not permit the proceeds of
the Loans to be used for any purpose other than those permitted by Section 7.21.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.

 

90



--------------------------------------------------------------------------------

Section 9.09.    ERISA Compliance. The Borrower will not, and will not permit
any Subsidiary to, at any time:

(a)    engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i) or
(l) of Section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D of the
Code.

(b)    terminate, or permit any ERISA Affiliate to terminate, any Plan in a
manner, or take any other action with respect to any Plan, which could result in
any liability of the Borrower, a Subsidiary or any ERISA Affiliate to the PBGC.

(c)    fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto.

(d)    permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of Section 302 of ERISA or
Section 412 of the Code, whether or not waived, with respect to any Plan.

(e)    permit, or allow any ERISA Affiliate to permit, the actuarial present
value of the benefit liabilities under any Plan maintained by the Borrower, a
Subsidiary or any ERISA Affiliate which is regulated under Title IV of ERISA to
exceed the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities. The term “actuarial present value of the benefit liabilities” shall
have the meaning specified in Section 4041 of ERISA.

(f)    contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan.

(g)    acquire, or permit any ERISA Affiliate to acquire, an interest in any
Person that causes such Person to become an ERISA Affiliate with respect to the
Borrower or a Subsidiary or with respect to any ERISA Affiliate of the Borrower
or a Subsidiary if such Person sponsors, maintains or contributes to, or at any
time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (i) any Multiemployer Plan, or (ii) any other
Plan that is subject to Title IV of ERISA under which the actuarial present
value of the benefit liabilities under such Plan exceeds the current value of
the assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities.

(h)    incur, or permit any ERISA Affiliate to incur, a liability to or on
account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

(i)    contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in Section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability.

 

91



--------------------------------------------------------------------------------

(j)    amend, or permit any ERISA Affiliate to amend, a Plan resulting in an
increase in current liability such that the Borrower, a Subsidiary or any ERISA
Affiliate is required to provide material security to such Plan under
Section 401(a)(29) of the Code.

Section 9.10.    Sale or Discount of Receivables. Except for receivables
obtained by the Borrower or any Subsidiary out of the ordinary course of
business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, the Borrower will not, and will not
permit any Subsidiary to, discount or sell (with or without recourse) any of its
notes receivable or accounts receivable.

Section 9.11.    Mergers, Etc. Neither the Borrower nor any of its Subsidiaries
will merge into or with or consolidate with any other Person, or sell, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property to any other Person or
liquidate or dissolve, except that any Wholly-Owned Subsidiary may merge with,
or participate in a consolidation with, any other Wholly-Owned Subsidiary and
the Borrower may merge with, or participate in a consolidation with, any
Wholly-Owned Subsidiary so long as the Borrower is the continuing or surviving
corporation.

Section 9.12.    Sale of Properties. The Borrower will not, and will not permit
any Subsidiary to, sell, assign, farm-out, convey or otherwise transfer any
Property (other than to the Borrower or a Guarantor) except for:

(a)    the sale of Hydrocarbons in the ordinary course of business, and the sale
or other transfer in the ordinary course of business of Oil and Gas Properties
(or interests therein) to which no proved reserves or oil or gas are attributed;

(b)    farmouts of undeveloped acreage or depths and assignments in connection
with such farmouts and reassignments of Oil and Gas Property to a farmor upon
expiration or termination of a farmout;

(c)    the sale or transfer of equipment that is no longer necessary for the
business of the Borrower or such Subsidiary or is replaced by equipment of at
least comparable value and use;

(d)    provided no Event of Default has occurred and is continuing or would
result therefrom, Asset Dispositions; provided that (i) 100% of the
consideration received in respect of such Asset Disposition shall be cash,
(ii) the consideration received in respect of such sale or other disposition
shall be equal to or greater than the fair market value of the Oil and Gas
Property disposed (as reasonably determined by the board of directors of the
Borrower and, if requested by the Administrative Agent, the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower certifying to
that effect), and (iii) if applicable, the Borrowing Base shall be reduced,
effective immediately upon such Asset Disposition in accordance with
Section 2.07(e)(i), and if any Borrowing Base Deficiency shall result from such
reduction, Borrower shall immediately prepay the Loans outstanding hereunder in
an amount sufficient to eliminate such Borrowing Base Deficiency; and

(e)    sales and other dispositions of Properties not regulated by
Section 9.12(a) to (d) having a fair market value not to exceed $1,000,000
during any 12-month period.

 

92



--------------------------------------------------------------------------------

Section 9.13.    Environmental Matters. The Borrower will not, and will not
permit any Subsidiary to, cause or permit any of its Property to be in violation
of, or do anything or permit anything to be done which will subject any such
Property to any Remedial Work under any Environmental Laws, assuming disclosure
to the applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property where such violations or
remedial obligations could reasonably be expected to have a Material Adverse
Effect.

Section 9.14.    Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Guarantors and Wholly-Owned
Subsidiaries of the Borrower) unless such transactions are otherwise permitted
under this Agreement and are upon fair and reasonable terms no less favorable to
it than it would obtain in a comparable arm’s length transaction with a Person
not an Affiliate. The restrictions in this Section 9.14 do not apply to
Restricted Payments permitted under Section 9.04 or to the terms of any
additional Equity Investments in the Borrower.

Section 9.15.    Subsidiaries. The Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary unless the Borrower
gives written notice to the Administrative Agent of such creation or acquisition
and complies with Section 8.14(b) and Section 8.14(c). The Borrower shall not,
and shall not permit any Subsidiary to, sell, assign or otherwise dispose of any
Equity Interests in any Subsidiary except in compliance with Section 9.12(d).
Neither the Borrower nor any Subsidiary shall have any Foreign Subsidiaries and
each Subsidiary shall be a Wholly-Owned Subsidiary.

Section 9.16.    Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any contract, agreement or understanding (other than this Agreement,
the Security Instruments, the Permitted Senior Debt Documents, Capital Leases
creating Liens permitted by Section 9.03(c) and, at any time prior to the Second
Lien Discharge Date, the Second Lien Documents) which in any way prohibits or
restricts (or which requires the consent of or notice to other Persons in
connection therewith): (a) the granting, conveying, creation or imposition of
any Lien on any of its Property in favor of the Administrative Agent and the
Lenders, (b) any Subsidiary from paying dividends or making distributions to the
Borrower or any Guarantor, (c) paying any Debt owed to, the Borrower or any
other Subsidiary, (d) making loans or advances to, or other Investments in, the
Borrower or any other Subsidiary, or (e) transferring any of its assets to the
Borrower or any other Subsidiary.

Section 9.17.    Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
will not, and will not permit any Subsidiary to, (a) incur, become or remain
liable for, any Material Gas Imbalance, or (b) except in those circumstances
where in accordance with customary industry practice it would otherwise be
prudent to do so and such actions or transactions individually or in the
aggregate will not have a Material Adverse Effect, allow take-or-pay or other
prepayments with respect to the Oil and Gas Properties of the Borrower or any
Subsidiary that would require the Borrower or such Subsidiary to deliver
Hydrocarbons at some future time without then or thereafter receiving full
payment therefor.

Section 9.18.    Swap Agreements. The Borrower will not, and will not permit any
Subsidiary to, enter into any Swap Agreements with any Person other than:

(a)    Swap Agreements in respect of commodities:

(i)    which are for combined durations of not more than 60 months;

(ii)    with an Approved Counterparty; and

 

93



--------------------------------------------------------------------------------

(iii)    the notional volumes for which (when aggregated with other commodity
Swap Agreements then in effect other than basis differential swaps on volumes
already hedged pursuant to other Swap Agreements) do not exceed, as of the date
such Swap Agreement is executed, 90% of the reasonably anticipated Projected
Production from total Proved Reserves during the period during which such Swap
Agreement is in effect for each of crude oil and natural gas, calculated
separately, provided that

(A)    not more than 25% of total hedged volumes will be comprised of hedged
volumes from properties other than Proved Developed Producing Reserves, as
included in the most recently delivered SEC Report for each of crude oil and
natural gas, calculated separately; and

(B)    the aggregate notional volumes of all such Swap Agreements (other than
put and floor options and basis differential swaps on volumes already hedged
pursuant to other Swap Agreements) in any current or future fiscal quarter, as
listed in the most recently delivered Swap Agreement Certificate, shall not
exceed 100% of gross volumes of crude oil and natural gas production for the
most recently completed fiscal quarter, as set forth on the most recently
delivered Production Report, for each of crude oil and natural gas, calculated
separately;

At all times, clause (a)(iii) above shall be deemed to refer to the most recent
SEC Report, Production Report and Swap Agreement Certificate received by the
Administrative Agent, as applicable.

If any Swap Agreement Certificate reflects, or if the Borrower otherwise
determines and so notifies the Administrative Agent, that after the end of any
fiscal quarter the requirements of clause (a)(iii)(B) above are not met, then if
requested by the Administrative Agent, the Borrower shall within 30 days of such
request, terminate, create off-setting positions, or otherwise unwind or
monetize existing Swap Agreements such that, at such time, the Borrower is then
in compliance with the requirements of clause (a)(iii)(B) above.

(b)    Swap Agreements in respect of interest rates with an Approved
Counterparty, as follows: (i) Swap Agreements effectively converting interest
rates from fixed to floating, the notional amounts of which (when aggregated
with all other Swap Agreements of the Borrower and the Subsidiaries then in
effect effectively converting interest rates from fixed to floating) do not
exceed 50% of the then outstanding principal amount of the Borrower’s Debt for
borrowed money which bears interest at a fixed rate and (ii) Swap Agreements
effectively converting interest rates from floating to fixed, the notional
amounts of which (when aggregated with all other Swap Agreements of the Borrower
and the Subsidiaries then in effect effectively converting interest rates from
floating to fixed) do not exceed 75% of the then outstanding principal amount of
the Borrower’s Debt for borrowed money which bears interest at a floating rate.

 

94



--------------------------------------------------------------------------------

In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Borrower or any Subsidiary to post collateral (other than the
Collateral) or margin to secure their obligations under such Swap Agreement or
to cover market exposures. The restrictions in this Section 9.18 do not apply to
the purchase of puts, floors or similar options, and the 90% limit above shall
be calculated separately for price hedges and for basis hedges.

Section 9.19.    Marketing Activities. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than
(i) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from their proved Oil and Gas Properties during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and its Subsidiaries that the Borrower or one of its Subsidiaries
has the right to market pursuant to joint operating agreements, unitization
agreements or other similar contracts that are usual and customary in the oil
and gas business and (iii) other contracts for the purchase and/or sale of
Hydrocarbons of third parties (A) which have generally offsetting provisions
(i.e. corresponding pricing mechanics, delivery dates and points and volumes)
such that no “position” is taken and (B) for which appropriate credit support
has been taken to alleviate the material credit risks of the counterparty
thereto.

Section 9.20.    Maintenance of Deposit Accounts. Subject to Section 8.18, the
Borrower will not, and will not permit any Subsidiary to (a) open or maintain
any deposit account, securities account or commodity account at or with any
banking or other financial institution other than a Lender, (b) establish or
maintain a deposit account, securities account or commodity account, without
delivering to the Administrative Agent a control agreement signed by the
Administrative Agent, the depository bank, the other parties thereto and the
applicable Loan Party, and otherwise in form and substance reasonably
satisfactory to the Administrative Agent, covering the applicable deposit
account, securities account or commodity account, or (c) deposit or maintain
Collateral (including the proceeds thereof) in a deposit account, securities
account or commodities account that is not subject to a control agreement;
provided, however, that the requirements of this Section 9.20 shall not apply to
any Excluded Account.

Section 9.21.    Excluded Subsidiary. The Borrower shall not, nor shall it
permit any of its Subsidiaries, other than the Excluded Subsidiary, to
(a) create, assume, incur or suffer to exist any Lien on or in respect of any of
its Property for the benefit of the Excluded Subsidiary, (b) sell, assign,
pledge, or otherwise transfer any of its properties to the Excluded Subsidiary,
other than as permitted pursuant to Section 9.05(l), (c) make or permit to exist
any loans, advances, or capital contributions to, or make any Investment in, or
purchase or commit to purchase any Equity Interests or evidences of Debt of or
interests in, the Excluded Subsidiary or in any properties of the Excluded
Subsidiary, other than as permitted pursuant to Section 9.05(l), or (d) permit
the Excluded Subsidiary to conduct any material business activities or own any
material Property other than the following (and activities incidental thereto):
(i) ownership and maintenance of the corporate headquarters of the Borrower and
the Borrower’s Subsidiaries and the management of the use and access of the
corporate headquarters by the Borrower and the Borrower’s Subsidiaries, (ii) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance and performance of activities relating
to its officers, directors, managers and employees and the filing of tax reports
and paying taxes and other customary obligations related thereto in the ordinary
course (and contesting any taxes)), (iii) financing activities related to the
foregoing, (iv) participating in tax, accounting and other administrative
matters as a member of the consolidated group of the Borrower and its
Subsidiaries, including compliance with applicable law and legal, tax and
accounting matters related thereto and activities relating to its officers,
directors, managers and employees, (v) holding any cash and Cash Equivalents,
(vi) entering into and performance of obligations with respect to contracts and
other arrangements entered into in connection with the activities contemplated
by this Section 9.21, and (vii) the performance of obligations under and
compliance with its organizational documents, any demands or requests from or
requirements of a Governmental Authority or any applicable law, ordinance,
regulation, rule, order, judgment, decree or permit.

 

95



--------------------------------------------------------------------------------

ARTICLE X

Events of Default; Remedies

Section 10.01.    Events of Default. The occurrence or existence of any one or
more of the following events shall constitute an “Event of Default”:

(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable (other than LC Disbursements which are repaid
through an ABR Borrowing as permitted by Section 2.8(e) hereof), whether at the
due date thereof or at a date fixed for prepayment thereof, by acceleration or
otherwise;

(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made (except that to the extent any
such representation or warranty is otherwise qualified by materiality, such
representation or warranty shall be true and correct when made or deemed made);

(d)    the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.01(j), Section 8.01(n),
Section 8.01(q), Section 8.02, Section 8.03, Section 8.14, Section 8.15,
Section 8.17, Section 8.18 or in Article IX;

(e)    the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period of
30 days after the earlier to occur of (A) notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender)
or (B) a Responsible Officer of the Borrower or such Subsidiary otherwise
becoming aware of such default;

(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable notice and cure period);

(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any Subsidiary to make an offer in
respect thereof;

 

96



--------------------------------------------------------------------------------

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Debtor Relief Laws whether Federal, state or foreign,
or similar law, now or hereafter in effect or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i)    the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Law, whether Federal, state or foreign, or
similar law, now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in Section 10.01(h), (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j)    the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $1,000,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) or (ii) any one or more non-monetary judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;

(l)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or the Borrower or any Subsidiary or
any of their Affiliates shall so state in writing;

(m)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
will result in liability of the Borrower and its Subsidiaries in an aggregate
amount exceeding $1,000,000 in any year;

(n)    There occurs under any Swap Agreement an early Termination Date (as
defined in such Swap Agreement) resulting from (i) any event of default under
such Swap Agreement to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap

 

97



--------------------------------------------------------------------------------

Agreement), or (ii) any Termination Event (as so defined) under such Swap
Agreement as to which the Borrower or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower
or such Subsidiary as a result thereof constitutes Material Indebtedness;

(o)    a Change in Control shall occur;

(p)    an “Event of Default” shall occur under the Permitted Senior Debt
Documents;

(q)    at any time prior to the Second Lien Notes being repaid pursuant to
Section 8.18(b), a default or event of default, howsoever defined, shall occur
under the Second Lien Documents and continues beyond any applicable notice,
grace or cure periods; and

(r)    the Second Lien Intercreditor Agreement, after delivery thereof shall for
any reason, except in connection with the repayment of the Second Lien Notes in
accordance with Section 8.18(b) or to the extent otherwise permitted by the
terms thereof, ceases to be in full force and effect and valid, binding and
enforceable in accordance with its terms against the Borrower or any party
thereto or holder of the Debt subordinated thereby or shall be repudiated by any
of them, or any payment is made by the Borrower or any Loan Party in violation
of the terms of the Second Lien Intercreditor Agreement.

Section 10.02.    Remedies.

(a)    In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Required Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes and the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations other than
Obligations outstanding under Secured Swap Agreements and Secured Treasury
Management Agreements of the Borrower and the Guarantors accrued hereunder and
under the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower and each
Guarantor; and in case of an Event of Default described in Section 10.01(h),
Section 10.01(i) or Section 10.01(j), the Commitments shall automatically
terminate and the Notes and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations
other than Obligations outstanding under Secured Swap Agreements and Secured
Treasury Management Agreements of the Borrower and the Guarantors accrued
hereunder and under the Notes and the other Loan Documents (including, without
limitation, the payment of cash collateral to secure the LC Exposure as provided
in Section 2.08(j)), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor.

(b)    In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

 

98



--------------------------------------------------------------------------------

(c)    After the earliest to occur of (w) the exercise of remedies provided for
in Section 10.02(a), (x) the maturity of the Loans, (y) the Loans automatically
becoming due and payable, or (z) the LC Exposure has been required to be Cash
Collateralized, any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

(i)    First, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii)    Second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders;

(iii)    Third, pro rata to payment of accrued interest on the Loans;

(iv)    Fourth, pro rata to payment of principal outstanding on the Loans,
Obligations owing to any Swap Lender, and Obligations owed to any Treasury
Management Party;

(v)    Fifth, pro rata to any other Obligations and to serve as Cash Collateral
to be held by the Administrative Agent to secure the LC Exposure; and

(vi)    Sixth, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause (v) above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

Notwithstanding the foregoing, Obligations owing to any Swap Lender and
Obligations arising under Secured Treasury Management Agreements shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Swap Lender or
Treasury Management Party, as the case may be. Each Swap Lender and Treasury
Management Party not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article XI hereof for itself and its Affiliates as if a “Lender”
party hereto.

Notwithstanding the foregoing provisions of this subsection (c), or anything to
the contrary herein or in any other Loan Document, no amount received from any
Loan Party shall be applied to any Excluded Swap Obligation of such Loan Party,
but appropriate adjustments shall be made with respect to payments from other
Loan Parties to preserve the allocation to Obligations otherwise set forth above
in this Section 10.02(c).

 

99



--------------------------------------------------------------------------------

ARTICLE XI

The Agents

Section 11.01.    Appointment; Powers.

(a)    Each of the Lenders and the Issuing Bank hereby irrevocably appoints
Citibank to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Bank, and neither the Borrower nor any other Loan Party shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Swap Lender and/or Treasury Management Party) and the Issuing Bank
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the Issuing Bank for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 11.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Instruments, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article XI and Article XII (including
Section 12.03(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

Section 11.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 11.03.    Exculpatory Provisions.

(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

 

100



--------------------------------------------------------------------------------

(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.02 and 10.02)), or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or the Issuing Bank.

(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Instruments, (v) the value or sufficiency of any of the Collateral, or (vi) the
satisfaction of any condition set forth in Article VI or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 11.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative

 

101



--------------------------------------------------------------------------------

Agent may presume that such condition is satisfactory to such Lender or the
Issuing Bank unless the Administrative Agent shall have received notice to the
contrary from such Lender or the Issuing Bank prior to the making of such Loan
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 11.05.     Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub agents appointed by
the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Loans as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub agents.

Section 11.06.    Resignation of Administrative Agent and/or Issuing Bank.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, so long as no
Event of Default then exists in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent (except for any
indemnity, fees or other payments owed to the retiring Administrative Agent),
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section) . The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 12.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

102



--------------------------------------------------------------------------------

(b)    Any resignation by Citibank as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank. After the
resignation of the Issuing Bank hereunder, the retiring Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase any existing Letter of Credit, including, without limitation, any
Letter of Credit with an auto-extend feature (for the avoidance of doubt, the
retiring Issuing Bank is authorized to notify any and each beneficiary of each
Letter of Credit (in accordance with the terms of such Letter of Credit) that
any such Letter of Credit will not be renewed, extended or increased,
automatically or otherwise). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank (except for any indemnity, fees or other payments owed to the
retiring Issuing Bank), (ii) the retiring Issuing Bank shall be discharged from
all of its respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

(c)    In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender, the Issuing Bank may, upon prior written notice
to the Borrower and the Administrative Agent, resign as Issuing Bank, effective
at the close of business on a date specified in such notice (which date may not
be less than 30 days after the date of such notice); provided that such
resignation by the Issuing Bank will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrower or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to the Issuing Bank.

Section 11.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 11.08.    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Documentation Agents or
Syndication Agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Bank hereunder. No Bookrunner, Arranger, Documentation Agent or
Syndication Agent listed on the cover page hereof shall have or be deemed to
have any fiduciary relationship with any Lender.

Section 11.09.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Exposure shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the

 

103



--------------------------------------------------------------------------------

Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Sections 3.05 and 12.03) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 12.03.

Section 11.10.    Collateral and Guaranty Matters.

(a)    Each of Lenders and the other Secured Parties (including each Lender in
its capacity as a potential Swap Lender and/or Treasury Management Party), and
the Issuing Bank, irrevocably authorize the Administrative Agent, at its option
and in its discretion,

(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (x) upon termination of all of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the Issuing Bank shall have been made), (y) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted under the Loan
Documents, or (z) subject to Section 12.02, if approved, authorized or ratified
in writing by the Required Lenders;

(ii)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.03; and

(iii)    to release any Guarantor from its obligations under the Guaranty
Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Article XI. In each case as specified in this Section 11.10, the

 

104



--------------------------------------------------------------------------------

Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Instruments or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 11.10.

(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Section 11.11.    Secured Swap Agreements and Secured Treasury Management
Agreements. No Swap Lender or Treasury Management Party that obtains the
benefits of Section 10.02(c), any Guaranty Agreement or any Collateral by virtue
of the provisions hereof or of any Guaranty Agreement or any Security Instrument
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Swap Agreements and/or
Secured Treasury Management Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Swap
Lender or Treasury Management Party, as the case may be.

ARTICLE XII

Miscellaneous

Section 12.01.    Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic transmission, as follows:

(i)    if to the Borrower, to it at

Lonestar Resources America Inc.

600 Bailey Avenue, Suite 200

Fort Worth, TX 76107

Attention: Frank D. Bracken III

Facsimile: (817) 546-8641

Telephone: (817) 546-6400

fbracken@lonestarresources.com

 

105



--------------------------------------------------------------------------------

(ii)    if to the Administrative Agent, to it at

Citibank, N.A.

2001 Ross Avenue, Suite 4300

Dallas, TX 75201-2998

Attention: Jarrod Bourgeois

Facsimile: (972) 419-3589

Telephone: (214) 647-0857

with a copy to the Administrative Agent at:

Citibank, N.A.

Commercial Syndications

Commercial Loan Operations

6801 Colwell Blvd, Irving, TX 75039

Attention: Cheryl Bradford

Facsimile: (866) 634-5642

Telephone: (469) 220-3204

if to the Issuing Bank, to it at

Citibank, N.A.

Commercial Syndications

Commercial Loan Operations

6801 Colwell Blvd, Irving, TX 75039

Attention: Cheryl Bradford

Facsimile: (866) 634-5642

Telephone: (469) 220-3204

(iii)    if to a Lender, to it at its address (or facsimile number or email
address) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II, Article III, Article IV
and Article V if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or

 

106



--------------------------------------------------------------------------------

communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor,
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c)    Any party hereto may change its address or facsimile number or email
address for notices and other communications hereunder by notice to the other
parties hereto.

(d)    (i) Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”).

(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

(iii)    Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower, any of the other Loan Parties, or their securities
for purposes of United States Federal or state securities laws.

Section 12.02.    Waivers; Amendments.

(a)    No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor

 

107



--------------------------------------------------------------------------------

shall any single or partial exercise of any right, power or privilege under any
of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies of the
Administrative Agent, any other Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.02 for the benefit of all the
Lenders and the Issuing Bank; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as the
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Bank from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Issuing Bank) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 12.08 (subject to the terms of Section 4.01), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as the Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 4.01, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

(b)    Neither this Agreement nor any provision hereof nor any other Loan
Document or any provision thereof may be waived, amended or modified, except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Majority Lenders or by the Borrower and the Administrative Agent with
the consent of the Majority Lenders; provided that no such agreement shall

(i)    increase the Commitment or the Maximum Credit Amount of any Lender
without the written consent of such Lender,

(ii)    increase the Borrowing Base without the written consent of each Lender,
decrease or maintain the Borrowing Base without the consent of the Required
Lenders, or modify Section 2.07 in any manner without the consent of each
Lender,

(iii)    reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, or reduce
any other Obligations hereunder or under any other Loan Document, without the
written consent of each Lender affected thereby,

 

108



--------------------------------------------------------------------------------

(iv)    postpone the scheduled date of payment or prepayment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or any other Obligations hereunder or under any other Loan
Document, or reduce the amount of, waive or excuse any such payment, or postpone
or extend the Termination Date without the written consent of each Lender
affected thereby,

(v)    change Section 4.01(b) or Section 4.01(c) or Section 10.02(c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender affected thereby and if applicable, each Swap
Lender and each Treasury Management Party affected thereby,

(vi)    waive or amend Section 3.04(c), Section 6.02, Section 8.14,
Section 10.02(c), Section 11.11 or Section 12.14 or change the definition of the
terms “Domestic Subsidiary”, “Foreign Subsidiary” or “Subsidiary”, without the
written consent of each Lender affected thereby,

(vii)    release any Guarantor (except as set forth in the Guaranty Agreement),
release all or substantially all of the collateral (other than as provided in
Section 11.10), without the written consent of each Lender affected thereby, or

(viii)    change any of the provisions of this Section 12.02(b) or the
definition of “Required Lenders”, “Majority Lenders”, “Super Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or under any other Loan
Documents or make any determination or grant any consent hereunder or any other
Loan Documents, without the written consent of each Lender affected thereby;

provided further that, notwithstanding the foregoing or any other provision to
the contrary, (A) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, any other Agent, or the Issuing
Bank hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent, such other Agent or the Issuing Bank, as
the case may be, and (B) nothing in this Section 12.02 shall cause any waiver,
amendment, modification or consent to (I) any fee letter between the Borrower
and any Lender, Agent or the Administrative Agent or Issuing Bank to require the
consent of the Majority Lenders, (II) any Letter of Credit Agreements between
the Borrower or any Subsidiary of the Borrower and the Issuing Bank to require
the consent of the Majority Lenders, (III) any Letter of Credit issued by the
Issuing Bank pursuant to the terms of this Agreement to require the consent of
the Majority Lenders except as specifically required by Section 2.08 ,(IV) any
Swap Agreement, to require the consent of the Majority Lenders, or (V) any
Treasury Management Agreement to require the consent of the Majority Lenders.

(c)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove of any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Defaulting Lender.

Section 12.03.    Expenses, Indemnity; Damage Waiver.

(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including, without limitation,
the reasonable fees, charges and disbursements of outside counsel (limited to
one counsel and, if reasonably necessary, a

 

109



--------------------------------------------------------------------------------

single local counsel in each relevant jurisdiction (which may be a single local
counsel acting in multiple jurisdictions)) and other outside consultants for the
Administrative Agent, the reasonable travel, photocopy, mailing, courier,
telephone and other similar expenses, and the cost of environmental audits and
surveys and appraisals, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration (both before and after the execution hereof and
including advice of counsel to the Administrative Agent as to the rights and
duties of the Administrative Agent and the Lenders with respect thereto) of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all costs, expenses, Taxes, assessments and other charges incurred by any
Agent or any Lender in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document referred to therein, (iii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iv) all out-of-pocket expenses incurred by
any Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for any Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)    THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT
THEREOF), EACH LENDER AND THE ISSUING BANK, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES, PENALTIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR
ASSERTED AGAINST ANY INDEMNITEE BY ANY PERSON OR BY THE BORROWER OR ANY OTHER
LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN
OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OR OTHER LOAN
PARTIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR
ANY OF ITS SUBSIDIARIES, OR OTHER LOAN PARTIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY OTHER LOAN PARTY, AND
REGARDLESS OF WHETHER ANY INDEMNITEE

 

110



--------------------------------------------------------------------------------

IS A PARTY THERETO, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES, PENALTIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM
A CLAIM BROUGHT BY THE BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE
FOR MATERIAL BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT, IF THE BORROWER OR SUCH LOAN PARTY HAS OBTAINED A
FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION. THIS SECTION 12.03(b) SHALL NOT APPLY WITH
RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES,
ETC. ARISING FROM ANY NON-TAX CLAIM.

(c)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required to be paid by it to any Agent (or any sub-agent thereof),
the Arranger or the Issuing Bank or any Related Party of the foregoing under
Section 12.03(a) or (b), each Lender severally agrees to pay to such Agent (or
any such sub-agent), the Issuing Bank, or such Related Party as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the total Revolving Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to the Issuing
Bank solely in its capacity as such, only the Lenders shall be required to pay
such unpaid amounts, such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Bank in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Bank in connection
with such capacity.

(d)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof. No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e)    All amounts due under this Section 12.03 shall be payable promptly, but
in any event not later than ten days after demand therefor.

(f)    The provisions of this Section 12.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, any Lender or the Issuing Bank.

 

111



--------------------------------------------------------------------------------

Section 12.04.    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that in each case any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case) or contemporaneous assignments to related Approved Funds that equal at
least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

112



--------------------------------------------------------------------------------

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof and provided, further, that the Borrower’s
consent shall not be required during the primary syndication of the Loans;

(B)    the consent of the Administrative Agent shall be required for assignments
in respect of the Loans or any unfunded Commitments if such assignment is to a
Person that is not a Lender with a Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

(C)    the consent of the Issuing Bank shall be required for any assignment in
respect of the Loans or any unfunded Commitment.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) to any Loan Party or any of Affiliate of any Loan Party or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

 

113



--------------------------------------------------------------------------------

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Article V and Section 12.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Dallas, Texas, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (except (x) a natural Person or (y) any Loan Party or any Subsidiary of a
Loan Party or any Affiliate of an Loan Party

 

114



--------------------------------------------------------------------------------

or Subsidiary of a Loan Party) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Bank and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 12.03(c) with respect to any payments made by such
Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Sections 12.02(b) to the
extent that it affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Article V (subject to the
requirements and limitations therein, including the requirements under
Section 5.03(g) (it being understood that the documentation required under
Section 5.03(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 5.04 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 5.01 or 5.03, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.04(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 4.01(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

115



--------------------------------------------------------------------------------

(f)    Prohibited Transfer. Notwithstanding any other provisions of this
Section 12.04, no transfer or assignment of the interests or obligations of any
Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require the Borrower and the Subsidiaries to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any state.

Section 12.05.    Survival; Revival; Reinstatement.

(a)    All covenants, agreements, representations and warranties made by the
Borrower and the other Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any other Agent, the Issuing Bank
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and Article XI shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement, any other Loan Document or any provision hereof or thereof.

(b)    To the extent that any payments on the Obligations or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06.    Counterparts; Integration; Effectiveness; Electronic
Signatures.

(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b)    This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

116



--------------------------------------------------------------------------------

(c)    Except as provided in Section 6.01, this Agreement shall become effective
on the Effective Date when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

(d)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 12.07.    Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (of whatsoever kind and in
whatever currency, including, without limitation, obligations under Swap
Agreements and Treasury Management Agreements) at any time owing by such Lender
or the Issuing Bank, or any such Affiliate, to or for the credit or the account
of the Borrower, any Subsidiary, or other Loan Party against any and all of the
obligations of the Borrower, any Subsidiary, or other Loan Party now or
hereafter existing under this Agreement or any other Loan Documents to such
Lender or the Issuing Bank or their respective Affiliates, irrespective of
whether or not such Lender, Issuing Bank or Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower, such Subsidiary or such Guarantor may be contingent or unmatured
or are owed to a branch, office or Affiliate of such Lender or the Issuing Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.10 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Bank or their respective
Affiliates may have. The rights of each Lender under this Section 12.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or its Affiliates may have. Each Lender and the Issuing Bank agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

117



--------------------------------------------------------------------------------

Section 12.09.    Governing Law; Jurisdiction; Consent to Service of Process;
Waiver of Jury Trial.

(a)    Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of Texas.

(b)    Submission to Jurisdiction. The parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
the Issuing Bank, or any Related Party of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of Texas sitting in
Dallas County, and of the United States District Court of the Northern District
of Texas, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such Texas State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or the Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Loan Party or its properties in the courts of
any jurisdiction.

(c)    Waiver of Venue. Each party hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

(e)    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

118



--------------------------------------------------------------------------------

Section 12.10.    Headings. Article and Section headings and the Table of
Contents used herein and in the other Loan Documents are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement
or any other Loan Document.

Section 12.11.    Confidentiality. Each of the Administrative Agent, the Lenders
and the Issuing Bank agree to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the Loans or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans; (h) with the consent of the Borrower; or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section, or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Lenders acknowledges and agrees that (a) the Information may include
material non-public information concerning the Borrower or another Loan Party,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable law, including United
States Federal and state securities laws.

Section 12.12.    Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby

 

119



--------------------------------------------------------------------------------

would be usurious as to any Lender under laws applicable to it (including the
laws of the United States of America and the State of Texas or any other
jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in any of the Loan Documents or any
agreement entered into in connection with or as security for the Notes, it is
agreed as follows: (i) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or received by such Lender under any of the Loan Documents or
agreements or otherwise in connection with the Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Obligations (or, to the extent
that the principal amount of the Obligations shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower); and (ii) in the event
that the maturity of the Notes is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Obligations (or, to the extent that the principal amount
of the Obligations shall have been or would thereby be paid in full, refunded by
such Lender to the Borrower). All sums paid or agreed to be paid to any Lender
for the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

Section 12.13.    EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO

 

120



--------------------------------------------------------------------------------

AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”

Section 12.14.    Collateral Matters; Swap Agreements; Treasury Management
Agreements. The benefit of the Security Instruments and of the provisions of
this Agreement relating to any collateral securing the Obligations shall also
extend to and be available to any Swap Lender and any Treasury Management Party
with respect to amounts payable by the Borrower, any Subsidiary, and any
Guarantor under any Secured Swap Agreement and/or Secured Treasury Management
Agreement on a pari passu basis with respect to repayment of principal
outstanding on Loans due under this Agreement. Except as otherwise provided in
Section 12.02(b)(v), no Swap Lender or Treasury Management Party shall have any
voting rights under any Loan Document as a result of the existence of
obligations owed to it under any such Swap Agreements or Treasury Management
Agreements. All Swap Agreements between the Borrower or any Subsidiary and any
Swap Lender are independent agreements governed by the terms thereof and will
remain in full force and effect, unaffected by any repayment, prepayment,
acceleration, reduction, increase or change in the terms of the Loans created
under this Agreement except as otherwise provided in said Swap Agreement, and
any payoff statement from any Lender relating to this Agreement shall not apply
to said Swap Agreement with such Swap Lender except as otherwise expressly
provided in such payoff statement. All Treasury Management Agreements between
the Borrower and any Treasury Management Party are independent agreements
governed by the terms thereof and will remain in force and effect, unaffected by
any repayment, prepayment, acceleration, reduction, increase or change in the
terms of the Loans created under this Agreement except as otherwise provided in
said Treasury Management Agreement, and any payoff statement from any Lender
relating to this Agreement shall not apply to said Treasury Management Agreement
with such Treasury Management Party except as otherwise expressly provided in
such payoff statement.

Section 12.15.    No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank or any Lender for any reason whatsoever. There are no third
party beneficiaries.

Section 12.16.    No Advisory or Fiduciary Responsibility. The Borrower and each
other Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that in connection with all aspects of (x) the transaction
evidenced by this Agreement and the other Loan Documents, (y) the Transactions
and (z) each other transaction contemplated hereby and by the other Loan
Documents (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) that:

(a)    (i) the arranging and other services regarding this Agreement and the
other Loan Documents provided by the Agents and the Arrangers, are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the other
Agents and each of the Arrangers, on the other hand,

(ii)    each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and

 

121



--------------------------------------------------------------------------------

(iii)    the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents;

(b)    (i) each of the Administrative Agent, the other Agents and each of the
Arrangers, is, and has been, acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person;

(ii)    none of the Administrative Agent, the other Agents nor any of the
Arrangers has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents;

(iii)    any of the Administrative Agent, the other Agents and the Arrangers,
and any of their respective Affiliates, may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and none of the
Administrative Agent, the other Agents nor any of the Arrangers has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates.

To the fullest extent permitted by law, each of the Borrower and the other Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent, any of the other Agents or any of the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby and by the
other Loan Documents.

Section 12.17.    Time of the Essence. Time is of the essence of the Loan
Documents.

Section 12.18.    USA Patriot Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

Section 12.19.    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 12.20.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be

 

122



--------------------------------------------------------------------------------

subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 12.21.     Concerning the Second Lien Intercreditor Agreement. Upon
approval of the Second Lien Intercreditor Agreement by the Majority Lenders,
each Lender (a) consents to the Lien priorities provided for in the Second Lien
Intercreditor Agreement, (b) agrees that it will be bound by and will take no
actions contrary to the provisions of the Second Lien Intercreditor Agreement,
and (c) authorizes and instructs the Administrative Agent to enter into the
Second Lien Intercreditor Agreement as first lien agent, collateral agent and
any other agent capacity specified therein. The foregoing provisions are
intended as an inducement to the Lenders to extend credit and such Lenders are
intended third party beneficiaries of such provisions and the provisions of the
Second Lien Intercreditor Agreement.

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

 

123



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

   Applicable Percentage     Maximum Credit Amount  

Citibank, N.A.

     28.125000000 %    $ 140,625,000.00  

ABN AMRO Capital USA LLC

     23.437500000 %    $ 117,187,500.00  

JPMorgan Chase Bank, N.A.

     20.312500000 %    $ 101,562,500.00  

Comerica Bank

     9.375000000 %    $ 46,875,000.00  

BOKF, N.A.

     7.500000000 %    $ 37,500,000.00  

Barclays Bank PLC

     5.625000000 %    $ 28,125,000.00  

Compass Bank

     5.625000000 %    $ 28,125,000.00     

 

 

   

 

 

 

TOTAL

     100.000000000 %    $ 500,000,000.00     

 

 

   

 

 

 

 

SIXTH AMENDMENT – Annex I



--------------------------------------------------------------------------------

EXHIBIT D

[See attached.]

 

SIXTH AMENDMENT – Exhibit D



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the                      of
LONESTAR RESOURCES AMERICA INC., a Delaware corporation (the “Borrower”), and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. With reference to the Credit Agreement dated as of July 28, 2015
(together with all amendments, restatements, supplements or other modifications
thereto being the “Agreement”) among the Borrower, CITIBANK, N.A., as
Administrative Agent, and the other agents and lenders (the “Lenders”) which are
or become a party thereto, the undersigned represents and warrants as follows
(each capitalized term used herein having the same meaning given to it in the
Agreement unless otherwise specified):

(a)    The representations and warranties of the Borrower and the Guarantors
contained in Article VII of the Agreement and in the Loan Documents and
otherwise made in writing by or on behalf of the Borrower or the Guarantors
pursuant to the Agreement and the Loan Documents were true and correct in all
material respects when made (without duplication of materiality), and are
repeated at and as of the time of delivery hereof and are true and correct in
all material respects at and as of the time of delivery hereof (without
duplication of materiality), except to the extent such representations and
warranties are expressly limited to an earlier date or the Required Lenders have
expressly consented in writing to the contrary.

(b)    The Borrower and the Guarantors have performed and complied with all
agreements and conditions contained in the Agreement and in the Loan Documents
required to be performed or complied with by them prior to or at the time of
delivery hereof [or specify default and describe].

(c)    Since             , 20    , no change has occurred, either in any case or
in the aggregate, in the condition, financial or otherwise, of the Borrower or
any Subsidiary which could reasonably be expected to have a Material Adverse
Effect [or specify event].

(d)    As of the date hereof, there exists no Default or Event of Default [or
specify Default and describe].

(e)    Attached hereto as Schedule 1 are the detailed computations necessary to
determine whether the Borrower is in compliance with Section 9.01 of the
Agreement as of the end of the [fiscal quarter][fiscal year] ending
[                    ].

(f)    There has been no change in GAAP or in the application thereof since the
date of the most recently delivered audited financial statements delivered
pursuant to Section 8.01(a) of the Agreement [or specify such change(s) and the
effect(s) of such change(s) on such financial statements]

EXECUTED AND DELIVERED this      day of             , 20    .

 

LONESTAR RESOURCES AMERICA INC.

By:  

 

Name:  

 

Title:  

 

 

SIXTH AMENDMENT – Exhibit D



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.   Section 9.01(a) – Ratio of Total Debt to EBITDAX.      A.   Total Debt2   
    1.   Debt, less    $                 2.   non-cash obligations under ASC
815, less    ($            )     3.   accounts payable and other accrued
liabilities (for the deferred purchase price of Property or services) incurred
in the ordinary course of business which are not greater than 90 days past the
date of invoice or delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves are maintained in accordance
with GAAP, less    ($            )     4.   Debt permitted under Section 9.02(d)
of the Agreement that is secured by cash or cash equivalents in amounts equal to
such Debt, equals    ($            )     5.   Total Debt    $               B.  
EBITDAX3        1.   net income, less    $                 2.   non-cash revenue
or expense associated with Swap    ($            )

 

2  For the Borrower and the Consolidated Subsidiaries on a consolidated basis.

3 

For the Borrower and the Consolidated Subsidiaries on a consolidated basis.
EBITDAX shall be calculated at the end of each fiscal quarter using the results
of the twelve-month period ending with that fiscal quarter end; provided, that
(i) for purposes of calculating EBITDAX for the period ending September 30,
2017, EBITDAX shall be calculated using an amount equal to the EBITDAX for the
fiscal quarter ending on such date multiplied by four; (ii) for purposes of
calculating EBITDAX for the period ending December 31, 2017, EBITDAX shall be
calculated using an amount equal to the EBITDAX for the fiscal quarter ending on
such date multiplied by two; and (iii) for purposes of calculating EBITDAX for
the period ending March 31, 2018, EBITDAX shall be calculated using an amount
equal to the EBITDAX for the fiscal quarter ending on such date multiplied by
4/3. For the purposes of calculating EBITDAX for any period of four consecutive
fiscal quarters (each, a “Reference Period”), (i) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Disposition,
EBITDAX for such Reference Period shall be calculated on a pro forma basis as if
such Material Disposition occurred on the first day of such Reference Period,
and (ii) if during such Reference Period the Borrower or any Subsidiary shall
have made a Material Acquisition, EBITDAX for such Reference Period shall be
calculated on a pro forma basis as if such Material Acquisition occurred on the
first day of such Reference Period.

 

SIXTH AMENDMENT – Exhibit D



--------------------------------------------------------------------------------

      Agreements resulting from ASC 815, less        3.   income or plus loss
from discontinued operations and extraordinary items, plus    ($            )  
  4.   income taxes (including franchise taxes to the extent based upon that
income), plus    $                 5.   interest expense, plus    $            
    6.   depreciation, plus    $                 7.   accretion of asset
retirement obligations, plus    $                 8.   depletion, plus   
$                 9.   amortization, plus    $                 10.   IDC and
other exploration expenses deducted in determining net income under successful
efforts accounting, plus    $                 11.   the amount of dividends or
other similar distributions actually paid in cash by the Excluded Subsidiary to
the Borrower or any Subsidiary during such period, equals    $                
12.   EBITDAX    $               C.   Ratio (Line I.A.5 ÷ Line I.B.12)   
         to 1.0     Maximum Permitted: 4.0 to 1.0    II.   Section 9.01(b) –
Current Ratio      A.   consolidated current assets of the Borrower and its
Consolidated Subsidiaries (including the unused amount of the total Commitments,
but excluding non-cash assets under ASC 815):    $               B.  
consolidated current liabilities of the Borrower and its Consolidated
Subsidiaries (excluding non-cash obligations under ASC 815 and current
maturities under the Agreement)    $               C.   Ratio (Line II.A ÷ Line
II.B)             to 1.0     Minimum Required: 1.0 to 1.0   

 

SIXTH AMENDMENT – Exhibit D



--------------------------------------------------------------------------------

EXHIBITS J-1 – J-4

[See attached.]

 

SIXTH AMENDMENT – Exhibits J-1 – J-4



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS

FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to the Credit Agreement dated as of July 28, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among LONESTAR RESOURCES AMERICA INC., and each Lender from time to
time party thereto, and CITIBANK, N.A., as Administrative Agent.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E or IRS W-8BEN, as
applicable. By executing this certificate, the undersigned agrees that (x) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (y) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:  

 

  Title:  

 

Date:              , 20[    ]

 

EXHIBIT J-1, Form of U.S. Tax Compliance Certificate – Solo Page



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE NOT PARTNERSHIPS

FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to the Credit Agreement dated as of July 28, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among LONESTAR RESOURCES AMERICA INC., and each Lender from time to
time party thereto, and CITIBANK, N.A., as Administrative Agent.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS W-8BEN, as applicable. By
executing this certificate, the undersigned agrees that (x) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (y) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                                                                           

  Name:  

                                                          

  Title:  

                                                          

Date:             , 20[    ]

 

EXHIBIT J-2, Form of U.S. Tax Compliance Certificate – Solo Page



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS

FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to the Credit Agreement dated as of July 28, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among LONESTAR RESOURCES AMERICA INC., and each Lender from time to
time party thereto, and CITIBANK, N.A., as Administrative Agent.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or IRS W-8BEN, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E or IRS W-8BEN, as applicable from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(x) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (y) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                                                                            

  Name:  

                                                                 

  Title:  

                                                                 

Date:              , 20[    ]

 

EXHIBIT J-3, Form of U.S. Tax Compliance Certificate – Solo Page



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS

FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to the Credit Agreement dated as of July 28, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among LONESTAR RESOURCES AMERICA INC., and each Lender from time to
time party thereto, and CITIBANK, N.A., as Administrative Agent.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or IRS
W-8BEN, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E or IRS W-8BEN, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (x) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (y) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                                                                            

  Name:  

                                                                 

  Title:  

                                                                 

Date:              , 20[    ]

 

EXHIBIT J-4, Form of U.S. Tax Compliance Certificate – Solo Page



--------------------------------------------------------------------------------

ANNEX II

FORM OF

SOLVENCY CERTIFICATE

[Date]

This Solvency Certificate is delivered pursuant to Section 6(h) of the Sixth
Amendment and Joinder to Credit Agreement (the “Amendment”) dated as of the date
hereof, among LONESTAR RESOURCES AMERICA INC., a Delaware corporation
(“Borrower”), the Guarantors party thereto, CITIBANK, N.A., a national banking
association, as administrative agent (in such capacity, the “Administrative
Agent”) and as issuing bank (in such capacity, the “Issuing Bank”), the
financial institutions party thereto as Lenders (as defined in that certain
Credit Agreement, dated as of July 28, 2015, as amended, restated, supplemented
or otherwise modified from time to time prior to the date hereof and as amended
by the Amendment (the “Credit Agreement”)) (including the New Lender (as defined
in the Amendment)). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement,
as amended by the Amendment.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

1.    I am the Chief Financial Officer of the Borrower. I am familiar with the
Transactions, and have reviewed the Credit Agreement, the Amendment, financial
statements most recently delivered pursuant to Section 8.01 of the Credit
Agreement and such documents and made such investigation as I have deemed
relevant for the purposes of this Solvency Certificate.

2.    After giving effect to the transactions contemplated by the Credit
Agreement, as amended by the Amendment, (a) the aggregate assets (after giving
effect to amounts that could reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement), at a fair valuation, of the
Borrower and the Guarantors, taken as a whole, will exceed the aggregate Debt of
the Borrower and the Guarantors on a consolidated basis, as the Debt becomes
absolute and matures, (b) each of the Borrower and the Guarantors will not have
incurred or intended to incur, and will not believe that it will incur, Debt
beyond its ability to pay such Debt (after taking into account the timing and
amounts of cash to be received by each of the Borrower and the Guarantors and
the amounts to be payable on or in respect of its liabilities, and giving effect
to amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement) as such Debt becomes absolute and matures
and (c) each of the Borrower and the Guarantors will not have (and will have no
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of its business.

3.    The financial information and assumptions which underlie and form the
basis for the representations made in this Solvency Certificate were fair and
reasonable when made and were made in good faith and continue to be fair and
reasonable as of the date hereof.

 

SIXTH AMENDMENT – Annex II



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

LONESTAR RESOURCES AMERICA INC.

By:  

 

Name:  

 

Title:  

 

 

SIXTH AMENDMENT – Annex II